Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 1 of 120                              PageID #: 319



                                     EXHIBIT 1 TO DECLARATION OF                        Execution Version
                                     DAVID DUCLOS DATED 09/01/2016

                DEFAULT PREVENTION AND COLLECTION SERVICES AGREEMENT


             This Default Prevention and Collection Services Agreement (hereinafter "Agreement") is
    entered into by and between First Marblehead Education Resources, Inc. ("FMER"), a Delaware
    corporation with a principal place of business at 800 Boylston St., 34~ 1 Floor, Boston, MA 02199
    (together with its successors ·and assigns, the "Special Servicer") and NCO Financial Systems,
    Inc., a corporation organized under the laws of the Co1mnonwealth of Pennsylvania having a
    place ofb'usiness at 507 Prndential Road, Horsham, PA 19044 (together with its successors and
    assigns, "NCO"). This Agreement is executed as of March 1, 2009,
           WHEREAS, FMER as the initial Special Servicer currently provides administration
    services to certain Delaware statutory trnsts (the "Trusts") consisting of alternative student loans
    ("ASLs"), including the provision of default prevention and collection management services
    pursuant to that certain Special Servicing Agreement entered into by and among FMER as
    Special Servicer, U.S. Bank National Association ("U.S. Bank"), as the Back-Up Special
    Servicer (in such capacity, the "Back-Up Special Servicer") and the Trnsts patty thereto and
    dated as of March 1, 2009 (the "Special Servicing Agreement");
            WHEREAS, NCO provides default prevention and collections services (the "Services")
    to financial institutions;                  ·
            WHEREAS, the initial Special Servicer desires to arrange for the outsourcing of certain
    default prevention and collections activities to NCO as hereinafter provided in the event that the
    Back-Up Special Servicer becomes the Special Servicer under the Special Servicing Agreement
    pursuant to Section 8 of the Special Servicing Agreement; and


             WHEREAS, NCO is willing to provide certain default prevention and collection
    activities as herein provided in the event that the Back-Up Special Servicer becomes the Special
    Servicer.                                             ·
            NOW THEREFORE, in consideration of these presents and the covenants contained
    herein the parties hereto hereby agree as follows:
                                         ARTICLE 1 - DEFINITIONS
                1. 1   Definitions
           "ASL" means an education-purpose loan made by a lender pursuant to the Program
    Guidelines and now or formerly guaranteed by The Education Resources Institute, Inc.
    ("TERI"), and such other education loans as the parties may agree to in writing in the future.
                "ASL Lender" means the party that originally funded an ASL purchased by a Trnst.
                "Attempt" means a left message for the borrower or, if applicable, and cosigner of ASL.
                "Borrower Data" has the meaning set forth in Section 7 .1.
                "Claims Package" has the meanillg set forth in Section 2.3,
                "Confidential Information" has the meaning set forth in Section 7. 1.
                "Contact" means a telephonic discussion with the borrower and/or cosigner(s) of an ASL.



    (F002)945.J J
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 2 of 120                                   PageID #: 320




                     "Dedicated Staff' has the meaning set fo1ih in Section 2.1 O(b).
                     "Default Collection Reports" means the repo1ts set forth on Exhibit E attached hereto.
             "Default Collection. Services" means NCO perfo11ned default collection services as set
     forth on Exhibit D attached hereto, and oversight of Default Collectors under Default Collection
     Agreement(s).
                     "Default Prevention Reports" means the rep01is set fotih on Exhibit C attached hereto.
            "Default Prevention Services" means the services described in Section 2.2 and Exhibit B
     attached hereto.
           "Early Awareness Services" means the services described in Section 2.9 and Exhibit G
    attached hereto.
            "Govermnental Authority;' means the federal government of the United States, any state
    government, or any political subdivision of either, or any agency, court or body of the federal
    government of the United States, of any state, or of any other political subdivision of either,
    exercising executive, legislative, judicial, regulatory or administrative functions.
                     "Guaranty Agreement" means the document by that name between each ASL Lender and
    TERI.
           "Program Guidelines" means the document by that name included as a pali of the
    Guaranty Agreement.
            "Requirements of Law" means, with respect to any person, any certificate of
    incorporation, mticles of association and, as applicable, by-laws or other organizational or
    go~erning documents of such person, and any law, ordinance, statute, rule, regulation, judgment,
    order, decree, injunction, permit, issuance or other determination, finding, guidance or
    recommendation of any Governmental Authority or final and binding detennination of any
    arbitrator applicable to or binding upon such person or to which such person is subject, whether
    federal, state, county or local (including, if applicable, usury laws, the federal Truth-In-Lending
    Act, the federal Fair Debt Collection Practices Act, the federal Equal Credit Opportunity Act, the
    federal Fair Credit Reporting Act, the Gramm-Leach-Bliley Act, the Telephone Consumer
    Protection Act, the Telemarketing and Consumer Fraud at1d Abuse Preventfon Act, regulations
    of the Board ofGovemors of the Federal Reserve System, and regulations of the Office of
    Foreign Assets Control, each as mnended from time to time).
            "Servicers" means the Pennsylvania Higher Education Association Agency, d/b/a
    American Education Services; Nelnet, Inc., Edfinancial Services, LLC; ACS Education Services,
    Inc., Chase Student Loan Servicing LLC (f/lda CFS SunTech Servicing LLC); and Great Lakes
    Higher Education Servicing Corporation.
          "Services" means Default Collection Services, Default Prevention Services, Early
    Awareness Services and Fraud Claims Review.
          "Servicing Guidelines" means the document by that name included as patt of the
    Guaranty Agreement.
           "Subservicers" means Special Servicer approved subservicers retained by NCO in
    conformity with the requirements of Section 2.12 of this Agreement to perform part of the
    Services.



    {F002.3945.J J
                                                              2
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 3 of 120                            PageID #: 321




                                       ARTICLE II - SERVICES
            2.1     Services Generally. Special Servicer hereby retains NCO to perform the Services
    set forth herein in the event that, and only in the event that, Special Servicer (including for the
    avoidance of doubt, U.S. Bank in its capacity as successor Special Servicer) notifies NCO in
    wiiting that the Back-Up Special Servicer has· assumed the duties of the Special Servicer
    pursuant to Section 8 of the Special Servicing Agreement. The patties acknowledge and agree
    that the foregoing reference to the Special Servicing Agreement is intended only as a reference to
    the conditions under which performance of the Services under this Agreement will begin; it is
    does not and shall not create duties or obligations for NCO under the Special Servicing
    Agreement. The pmiies further agree that upon U.S. Bank assuming the duties of Special
    Servicer under the Servicing Agreement, all references to "Special Servicer" in this Agreement
    shall, unless otherwise provided or the context otherwise requires, be deemed to refer to U.S.
    Bank acting in such capacity. The date of the beginning of the performance of services by NCO
    referenced in the foregoing sentence shall be the "Effective Date" for purposes of this Agreement
    (it being acknowledged that NCO shall c01mnence performance of the Services set forth herein
    immediately upon being notified of the assumption by the Back-Up Special Servicer of the duties
    of the Special Servicer under the Special Servicing Agreement or such later date (if any) as shall
    be specified in such written notice). In order for NCO to carry out its duties under this
    Agreement with respect to the Services, as of the Effective Date, the initial Special Servicer shall
    cause the Servicers to provide to NCO (a) consumer file data in the manner and fonn described
    in Exhibit A (as amended from time to time by Special Servicer), m1d (b) view-only access to
    borrower ASL accounts on the Servicers' systems. NCO shall use such data for the purposes of
    perfo1ming the Services, risk modeling, providing reports as set forth in this Agreement,
    forecasting and billing.
            2.2    Default Prevention Services. NCO shall perform Default Prevention Services in
    conformity with those Default Prevention Services set forth in Exhibit B attached hereto. NCO
    shall provide Dedicated Staff to make outbound calls related to accounts thirty (30) days or
    greater past due referred by Special Servicer and receive inbound calls resulting from NCO's
    efforts. NCO will also draft and mail letters and conduct other activities reasonably calculated to
    perform the Services.
                   (a)    NCO shall provide repo1is to Special Servicer with respect to the results of.
    Default Prevention Services performed by NCO with the frequency and having the content
    described in Exhibit C ("Default Prevention Rep01is").
                   (b)     NCO shall perform Default Prevention Services in order to maximize
    "cures" of delinquent loans. "Cures" include: (i) incenting ASL borrowers who are thirty (30)
    days past due but less than one hundred and eighty (180) days past due to become less than thirty
    (30) days past due, and (ii) incenting borrowers who m·e one hundred and eighty (180) days past
    due with respect to whom the appropriate Servicer has not yet submitted a Claims Package to
    become less than thirty (30) days past due.
            2.3     Default Collection Services. NCO shall pe1fo1m Default Collection Services in
    conformity with those Default Collection Services set forth herein and in Exhibit D attached
    hereto. NCO shall use Dedicated Staff to perform Default Collection Services. Special Servicer
    shall cause the Servicers to provide to NCO all documents and information specified in the




    {1'0023945.l I
                                                     3
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 4 of 120                              PageID #: 322




     Servicing Guidelines to make a claim under the Guaranty to TERI, other than: (i) original notes
     and (ii) a loan assignment to TERI (the "Claims Package").
                        (a)   Generally.
                           (i)    Special Servicer shall review the Claims Package for conformity to
    the Servicing Guidelines and Program Guidelines. Special Servicer shall return the Claims
    Package to the Servicers for fmther collection efforts and/or cure by the SerVicers as provided in
    the Servicing Guidelines and Special Servicer's servicing agreement if it detects Servicer error as
    prescribed in the Servicing Guidelines.
                          (ii)     NCO shall reconcile all cash collections with its reported results of
    operations and transmit all cash receipts (net of the fees set forth on Exhibit H) weekly to Special
    Servicer. NCO shall provide the Default Collection Reports set forth in Exhibit E. NCO shall
    assign defaulted ASLs as needed to optimize collection.
                             (iii)   From time to time Special Servicer may instruct NCO with respect
    to coll'ection costs, default interest rates and other adjustments to be made to account balances
    submitted pursuant to Special Servicer's direction by Servicers to NCO with a Claims Package
    ("Default Charges"). Special Servicer represents and warrants that all such Default Charges
    shall conform to all Requirements of Law. Any breach of the foregoing representation shall be
    subject of indemnification by Special Servicer under Sectfon 8, NCO shall have no
    responsibility to attempt to collect any Default Charges, whether or not authorized by the ASL
    documents, except as instrncted by Special Servicer.
                        (b)   Collection and Credit Reporting Services.
                             (i)     NCO will use all reasonable and lawful effo1ts to collect the full
    amount due on all accounts placed with it by Special Servicer for collection. Special Servicer
    may place with NCO various First, Second and Third Placements, as defined in Exhibit D
    attached hereto and incorporated herein. The full amount due on each account will consist of
    principal; accrued interest; late fees, if any; and any collection costs and attorneys' fees awarded
    by a comt of competent jurisdiction pursuant to a final.judgment and recoverable under the terms
    of the loan ai,'l'eement, as well as extrajudicial collection costs recoverable under applicable law.
    NCO will keep full and accurate records of all borrower Contacts and other collection activity.
    NCO may negotiate and revise any borrower's repayment schedule in any manner approved in
    wiiting by an authorized representative or agent of Special Servicer. NCO may not reduce the
    amount due on any account, 01· otherwise decrease the bon·ower's aggregate obligation on the
    account, without specific prior wiitten consent of an authorized representative or agent of Special
    Servicer, except as expressly set forth in this Agreement.                        ·
                            (ii)   NCO will report the status of each post-default account whenever
    placed to the three national credit rep01ting agencies cmtently known as Equifax, TransUnion
    and R'<perian (£'k/a TRW), subject to the provisions of Article V. Reporting the status of an
    account shall include reporting the status with respect to all co-debtors.
                           (iii)   Special Servicer reserves the right to res!Jict or otherwise limit at
    any time, from time to time, the manner or means to be used by NCO in collecting any account,
    which restrictions may be communicated to NCO by Special Servicer orally or in wliting, at
    Special Servicer's sole discretion.




    {[7{)0231)45. ! )
                                                       4
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 5 of 120                             PageID #: 323




                     (c)      Source and Timing of Fee Payments. Notwithstanding the fee provisions
    set forth in Article III, fees due NCO for Default Collection Services, including costs and
    expenses related to litigation, will be paid on a loan-by-loan basis out of funds held in the
    Account (as defined in Section 2.6). Fees will be billed weekly and NCO may withdraw billed
    fees from the Account at such time (i.e., weekly) as it forwards the Account balances to Special
    Servicer.
            2.4     Litigation Management. As part of the Default Collection Services, NCO shall
    administer collection litigation as described in this section and in Exhibit D attached hereto.
    Special Servicer may also from time to. time designate loans as to which assessment and recovery
    of collection costs from the borrower in an extrajudicial context are allowed by applicable law,
    by way of contract or otherwise. NCO will use all reasonable and lawful efforts to collect such
    collection costs as directed by Special Servicer.
    NCO may, with Special Servicer's prior written approval, forward accounts for litigation to an
    attorney licensed to practice law in the applicable jurisdiction and acceptable to Special Servicer.
    NCO will handle all routine communication with the attorney on Special Servicer's behalf and
    will be responsible for monitoring the attorney's performance in litigating the case, collecting on
    the accounts pre-judgment and collecting on any judgment or settlement. Except in the case
    where there is no media availability, any decision regarding settlement, dismissal of the action,
    or the removal of an attorney will require Special Servicer's written consent. Special Servicer
    recognizes that back up media, sworn statements of accm.mt, affidavits and other documentation
    may be required to pursue legal treatment on accounts placed with NCO. Jn the event that
    documentation is required, Special Servicer will comply with NCO's request for media and
    follow request procedures as agreed upon in work standards. If Special.Servicer can not comply
    with media or documentation requests within a fourteen (14) day period, NCO reserves the right
    to dismiss any legal action, with our without prejudice and close and return the account back to
    Special Servicer. In the event that lack of media or documentation results in liability for NCO or
    Special Servicer, Special Servicer bears the burden of indemnification. At all times, Special
    Servicer and not NCO will be the client of the collection attorney. Special Servicer agrees
    promptly to provide all available documentation, written testimony, witnesses and other
    reasonably necessary materials and assistance requested by NCO in support of such litigation.
                   (a)    NCO shall be responsible for selecting and directly supervising collection
    attorneys. NCO will submit lists of collection attorneys used by NCO to Special Servicer, and
    Special Servicer may, at any time, prohibit the submission of new litigation files to an attorney
    on its behalf
                  (b)      All collection attorneys shall be paid by NCO and Special Servicer shall
    have no obligation to pay such attorneys.
                    (c)     NCO will provide evidentiary support for collection attorneys, including
    basic factual orientation, copies of documents, records of account balances, affidavits and
    testimony, as reasonably required. Special Servicer will instruct Servicers to provide original
    documents to NCO upon request from NCO·. For this purpose, Special Servicer on behalf of the
    Trusts hereby appoints NCO as keeper of the applicable Trust's records of all ASLs that are the
    subject ofNCO administration.




    {F0023!M5.I !
                                                     5
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 6 of 120                              PageID #: 324




                   (d)      NCO shall supervise the progress of collection litigation and review the
    progress of their assigned litigation qua1terly. Such review shall include the establishment and
    prosecution of appropriate post-judgment enforcement, to the extent lawful.
                    (e)    NCO may compromise ASL claims in exchange for immediate payment of
    not less than ninety percent (90%) of all outstanding principal, interest and other amounts due to
    Special Servicer. Additional settlement authority given to NCO, if any, is descl'ibed in Exhibit F,
    attached hereto. Special Se1·vicer agrees to designate a business contact with authority to review
    and approve collection settlement proposals with NCO.
                     (t)    NCO shall promptly transmit to Special Servicer any pleadings or other
    documents it receives relating to counterclaims naming Special Servicer or any Trust in
    collection litigation. Upon request, NCO shall assist Special Servicer with respect to
    management of counterclaims naming Special Servicer or any Trust as a patty, including
    mattagement of local counsel in consultation with Special Servicer.
                    (g)      All court costs attd related expenses, including hourly billing charges,
    incurred in connection with a legal proceeding shall be paid as set forth in Section 2.3(c). For
    audit and reconciliation purposes, NCO shall itemize costs for each b01Tower and the amount and
    purpose of each expense. Special Servicer will not advance the pre-payment of such costs, and
    will only reimburse costs that have actually been incurred. The attomey must receive Special
    Servicer's or NCO's prior written.approval before incuning any expense (other than a filing fee,
    process se1'Ver fee, or other court cost) in. excess of $500.
                      2.5   Special Accounts.
                    (a)    In the event any debtor with respect to any ASL that is the subject of
    Services becomes a debtor under the U.S. Bankruptcy Code, NCO shall immediately cease all
    Se1'Vices and submit the file to Special Servicer unless Special Servicer otherwise directs in
    writing.
    Special Servicer undertakes that it will not send to NCO accounts for collection on any
    indebtedness that it has reason to believe ai·e subject to any banlauptcy proceeding attd that it
    will indemnify attd hold hatmless NCO from atty and all claims and legal actions asse1ted
    against NCO, and all money dainages attd legal costs incum:d by NCO, to the extent that the
    same result solely from Special Set'Vioer's failure to observe such requirement.
                   (b)     ht the event atty debtor with respect to atty ASL that is the subject of
    Services is deceased, NCO may accept from the Set'Vicers the documentation specified under
    "Death Claim" under the Servicing Guidelines attd may collect the ASL.
             2.6    Special Servicer Funds Account. NCO will credit all funds received from debtors
    into an FDIC-insured trust fund account (the "Account") for Special Se1'Vicer in trust for the
    benefit of each Trust, which will segregate said funds from NCO's own funds and from the funds
    of all other NCO clients. Any interest earned on the Account will be forwarded to Special
    Set'Vicer twice annually at a time Special Servicer directs, or upon reasonable notice by Special
    Servicer. For purposes of this Agreement and except as set forth in this Agreement, the funds in
    the Account will be the sole property of Special Servicer in trust for each Trust, and NCO will
    have no right to pay such funds to any person other than Special Servicer except as specifically
    authorized in this Agreement. NCO will remit to Special Servicer on a weekly basis on a
    specified day of every week (or at different periodic intervals chosen by Special Servicer), by




    ll.'0023945.l I
                                                      6
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 7 of 120                              PageID #: 325




    wire transfer to a Special Servicer-designated account, all funds in the Account representing
    payments received by NCO for the previous week (or alternative periodic interval chosen by
    Special Servicer), except fees owed to NCO for Default Collection Services (which shall be
    payable to NCO as set forth in Section 2.3(c)). NCO will submit a repo1t with such wire,
    described more fully in Exhibit E attached hereto. Special Servicer will promptly notify NCO of
    any payment that Special Servicer receives directly from a debtor whose account has been
    assigned to NCO, and will promptly remit to NCO the fee due to NCO with respect to such
    payment.
           2. 7    Tax Rworting. NCO shall provide on Special Servicer's behalf all tax reporting
    required under the federal Internal Revenue Code on defaulted AS Ls serviced hereunder,
    including but not limited to reporting required under sections 1098 and 1099 thereof.
                    2.8   Early Awareness Services.
                   (a)     NCO shall perform Early Awareness Services in confornuty with those
    Early Awareness Services set faith herein and in Exhibit G attached hereto. NCO shall use
    Dedicated Staff to develop and carry out a "Borrower Repayment Education And Counseling"
    program for borrowers about to enter repayment. The specific objective of this program is to
    educate borrowers of upcoming payment requirements and advise botTowers, if authorized under
    the circumstances, of the existence of defeiment, forbearance and modified graduated
    repayments ("MGRS") alternatives under applicable Program Guidelines, to reduce the number
    and percentage of borrowers becoming subsequently delinquent in the repayment process.
                          (b)    The purpose of each borrower Contact will be to:
                                 (i)    Remind bonowers of upcoming payment requirements.
                          (ii)   Get "commitment/promise" from borrowers that they are prepared
    and intend to meet their payment requirements (for example, by signing up for ACH repayment).
                         (iii)          Identify borrowers who may have concerns about ability to meet
    payment requirements.
                           (iv)   Advise borrowers, only if authorized under the circumstances, of
    the existence of defe1ment, forbearance and modified graduated repayments MGRS alternatives
    under existing Program Guidelines.
                    (c)    NCO hereby acknowledges that (i) the Servicing Guidelines a1ticulate the
    specific circumstances under· which NCO may advise borrowers of each of the deferment,
    forbearance and MGRS alternatives; (ii) it is Special Servicer's objective to maximize the
    number and percentage of borrowers entering repayment as scheduled, (iii) boffowers will be
    advised of the deferment, forbearance and MGRS alternatives only in accordance with the
    Servicing Guidelines, and (iii) nothing in this Agreement shall be construed to authorize NCO to
    offer, provide or enroll borrowers in deferment, forbearance or MGRS alternatives except as set
    forth in the Servicing Guidelines.
           2.10 Staffing. NCO represents and warrants the following with regard to all staff
    providing the Services to Special Servicer:
                   (a)    NCO's employees and/or agents arn adequately trained to perfo1m the
    Services with reasonable diligence, in a professional manner, and in compliance with any and all
    applicable laws and regulations and that NCO's Services will be in compliance with Federal,




    {F002394l.I i
                                                         7
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 8 of 120                            PageID #: 326




    state, and local laws, rnles and regulations as now in effect and as amended from time-to-time to
    the extent they are applicable to the subject matter of this Agreement.
                   (b)     NCO shall provide staffing through its employees and other personnel to
    Special Servicer (the "Dedicated Staff"). The Dedicated Staff shall only work on Special
    Servicer ASLs and will perform the Services as directed by the Special Servicer.
                    (c)      Except as provided Section 2.11 ("NCO Personnel") hereof, NCO shall be
    responsible for all aspects of providing the Dedicated Staff to perform the Services, including
    staffing selection, hiring, firing, supervision, and disciplinary procedures, and NCO shall be
    responsible for all wages, salaries, benefits, workers compensatio°" unemployment compensation
    and other amounts due to the Dedicated Staff as well as the withholding of applicable taxes,
    FICA, and FUTA, provided, however, that nothing contained herein shall be deemed to limit
    Special Servicer overall management and supervision of the Dedicated Staff and other NCO
    personnel as more particularly described herein below.
                   (d)    NCO shall provide the Dedicated .Staff at levels mutually agreed upon by
    Special Servicer and NCO.                              ·                ·
                   (e)     NCO is solely responsible for all aspects of training the Dedicated Staff to
    pe1fmm the Services as required under this Agreement, including training in connection with the
    Special Servicer's policies and procedures.
                              (f)
                        NCO shall be responsible for providing all office and clerical supplies and
    equipment (fax machines, headsets, copiers, copy paper, pens, fonns, etc.) as well as workstation
    computers, telecommunications all other equipment, materials and fumiture necessary to perform
    the Services.
                   (g)    NCO will provide management personnel to support the Dedicated Staff
    required under this Agreement.
                       2.11   NCO Personnel.
                    (a)    NCO's employees are not eligible to participate in any of the employee
    benefit or similar programs of Special Servicer. NCO shall infonn all of its employees providing
    Services pursuant to this Agreement that they will not be considered employees of Special
    Servicer for any purpose, and that Special Servicer shall not be liable to any of them as an
    employer for any claims or causes of action aiising out of orrelating to their assignment.
                   (b)     Upon the request of Special Servicer for reasonable cause, NCO shall
    immediately remove any ofNCO's employees or Subservicers perfonning Services under this
    Agreement at Special Servicer' s premises and replace such employee or Subservicer as soon as
    practicable. Upon the request of Special Servicer, NCO shallpromptly, and after consultation
    with Special Servicer, address any concerns or issues raised by Special Servicer regarding any of
    NCO's employees or Subservicers pe1foiming Services under this Agreement at premises other
    than Special Servicer premises, which may include, as appropriate, removing such employee or
    Subservicer from the Special Servicer account.
                    (c)    NCO shall comply and shall cause its employees and any Subservicers to
    comply with all personnel, facility, safety and security rules and regulations and other
    instrnctions of Special Servicer provided to NCO, its employees or Subservicers, as applicable,
    in writing, when performing work at a Special Servicer facility, and shall conduct its work at




    {!'002~945.I   )
                                                     8
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 9 of 120                             PageID #: 327




    Special Servicer facilities in such a manner as to avoid endangering the safety, or interfering with
    the responsibilities of, Special Servicer employees or customers. NCO understands that Special
    Servicer operates under various laws and regulations that are unique to the security-sensitive
    financial services industry. As such, persons engaged by NCO to provide Services under this
    Agreement are held to a higher standard of conduct and scrutiny than in other industries or
    business enterprises. NCO agrees that its employees and Subservicers providing Services
    hereunder shall possess appropriate character, disposition and honesty.
                    (d)     NCO shall not knowingly pennit any of its employees or any Subservicer
    to have access to the Confidential lnfonnation, premises, records or data of Special Servicer or
    any Trust when such employee or Subservicer: (i) has been convicted of a crime or has agreed to
    or entered into a pretrial diversion or similar program in connection with: (A) a dishonest act or
    a breach of trust, as set forth in Section 19 of the Federal Deposit Insurance Act, 12 U.S.C.
    1829(a); or (B) a felony; or (ii) uses illegal drugs. Notwithstanding anything in this Agreement
    to the contrary, NCO shall conduct background checks on its employees and those of its
    Subservicers who will have access (whether physical, remote, or otherwise and whether on or off
    Special Servicer premises) to Confidential Information or Special Servicer facilities, equipment,
    systems or data. Such background checks must include, at a minimum the following: (i) the
    search of such person's social security number to verify the individual's identity and current and
    previous addresses; (ii) a criminal background search of all court records in each venue of such
    person's current and previous address over the past five (5) years; (iii) a minimum of one (1)
    confilmed work reference p1ior to assignment at NCO; and (iv) the validation ofUirlted States
    citizenship or certification to work in the United States. Additional requirements may be
    specified by Special Servicer from time to time. NCO shall report to Special Servicer the results
    of all background checks prior to such employee or Subservicer being granted such access or
    perfonning Services hereunder.
                    (e)    Unless this Agreement specifically provides otherwise, all Services must
    be performed in the United States (or, with respect to borrowers who are residents of Canada, in
    Canada) and all Confidential Information must be stored, maintained, accessed from, and utilized
    only in the United States (or, with respect to bonower who are residents of Canada, in Canada).
    Jn the event that NCO employs non-U.S. citizens to provide services hereunder, NCO shall
    ensure that all such persons have and maintain appropriate visas to enable-them to provide the
    Services.                                                                    ·
                   (±)     Special Servicer shall notify NCO of any act of dishonesty or breach of
    trust committed against Special Servicer, which may involve an employee or Subservicer of
    NCO of which Special Servicer becomes aware, and NCO shall notify Special Servicer ifit
    becomes aware of any such offense. Following such notice, at the request of Special Servicer
    and to the extent permitted by law, NCO shall cooperate with investigations conducted by or on
    behalf of Special Servicer.
                  (g)    All employees and Subservicers of NCO performing Services or
    supporting NCO activities under this Agreement, regardless of their location, shall be validated
    by NCO to not be on any list published and maintained by the Government of the United States
    of America of persons or entities with whom any U.S. person or entity is prohibited from
    conducting business. Currently, the lists of such persons or entities can be found on the
    following web sites:




    {F0023945.1 )
                                                     9
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 10 of 120                            PageID #: 328




                          i.      Denied Persons List on the Bureau of Industry and Security at
     http://www.bis.doc.gov/dpl/default.shtm.
                            ii.     The Specially Designated Nationals and Blocked Persons List of
     the Office of Foreign Ass.els Control'- Department of Treasury at
     http://www. ustreas. gov/offices/enforcement/ofac/sdn/index.html.
                             NCO shall conduct periodic reviews, no less frequently than quarterly, of
     the lists mentioned above. NCO shall report to Special Servicer immediately ifthe name of any
     NCO employee or Subservicer performing the Services matches with the name of any person
     listed on any list published by the Govemment of the U.S. of persons or entities with whom any
     U.S. person or entity is prohibited from doing business,
                     (h)     Special Servicer shall provide notice to NCO of any changes in Dedicated
     Staff levels by the 15th of every month for changes to be effective on the !st of the following
     month; provided that Special Servicer shall provide NCO with a minimum ofthhty (30) days
     advance notice of any change involving more than ten percent (10%) of the total Dedicated Staff.
            2. 12 Subservicers. NCO shall not retain any Subservicer to provide Services under this
    Agreement without first providing advance written notice to Special Servicer; provided,
    however, NCO shall not pe1mit any Subservicer to have access to Confidential Jnfo1mation,
    including Bo1TOwer Data, without first providing to Special Servicer at least ten (10) days
    advance written notice of the identity, qualifications, and general proposed activities of such
    proposed Subservicer. Special Servicer may object to the selection of such proposed Subservicer
    during said ten (10) day period, in which case NCO shall meet with Special Servicer to discuss
    Special Servicer's objections and will not retain such Subservicer without Special Servicer's
    written consent. If Special Servicer does not object withio the then (10) day period, Special
    Servicer shall be deemed to have approved such proposed Subservicer for all purposes disclosed
    to Special Servicer in the applicable notice from NCO, Any consent by Special Servicer to the
    engagement of a Subservicer under this Section 2.12 shall not relieve NCO of any of its
    obligations under this Agreement. NCO shall be responsible for the perfonnance or
    nonperfonnance of its Subservicers as if such perfotmance or nonperformance were that of
    NCO. Notwithstanding the foregoing, the entities listed on Schedule 2.12 attached hereto shall
    be deemed approved Subservicers hereunder.
                                ARTICLE III- FEES FOR SERVICES
             3.1    Fees for Services. Jn consideration of the Services, Special Servicer shall pay to
    NCO the fees set forth in Exhibit H. NCO shall invoice Special Servicer monthly as of the last
    date of each month. With the exception of fees due for Default Collection Services which are set
    forth in Section 2.3(c) herein, invoices shall be due within thirty (30) days after invoice date.
    NCO may submit invoices electroniCally in a mutually agreed format. Any amount not subject
    to a bona fide dispute and unpaid more than thirty (30) days after invoice date shall be subject to
    a late fee of one and.one-half percent (l.5%) per month until paid in full. Monthly invoices shall
    be accompanied by a loan level repo1t in a format mutually acceptable to NCO and Special
    Servicer enabling Special Servicer to reconcile the invoice with the services provided.
           3.2     Expenses. NCO will bear all its own expenses in connection with its services
    hereunder. No thing or service costing more.than one hundred doilars ($100.00) will be
    purchased in regard to any account without prior written approval of an authorized representative




    {F01)2394S.I}
                                                    10
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 11 of 120                             PageID #: 329




     or agent of Special Servicer, except for required comi costs which are paid by Special Servicer
     as set forth in Section 2.3(c) herein.
                     ARTICLE IV-REPRESENTATIONS AND WARRANTIES
           4.1     Representations and Warranties of Special Servicer. Special Servicer hereby
    represents and warrants to NCO as follows: .
                    (a)     Organization. It is a national banking association organized, validly
    existing and in good standing under the laws of the United States and has full power and
    authority to conduct its business as it is presently being conducted.
                    (b)     Authorization. It has all necessary corporate authority and has taken all
    necessary corporate action to enter into this Agreement, to consummate the transactions
    contemplated hereby and to perfo1m its obligations hereunder. This Agreement has been duly
    executed and delivered by Special Servicer and is a legal, valid and binding obligation of Special
    Servicer, enforceable against it in accordance with its terms, except as the enforcement thereof
    may be limited by applicable banlauptcy, insolvency, rearrangement, reorganization or si\nilar
    debtor relief legislation affecting the rights of creditors generally from time to time in effect and
    by general principles of equity (regardless of whether such enforcement is sought in a proceeding
    at law or in equity) and the discretion of the court before which any proceedmg therefor may be
    brought.
                    (c)     Absence of Conflicts. Neither the execution and delivery of this
    Agreement by Special Servicer nor the performance by Special Servicer of its obligations
    hereunder will result in (i) a violation of the articles of association of Special Servicer, (ii) a
    breach of, or a default under, any contract, agreement, instrnment, lease, commitment, franchise;
    license, permit or authorization to which Special Servicer is a party or by which it or its assets
    are bound, which breach or default would have a material adverse effect on its business or
    fmancial condition or its ability to consummate the transactions contemplated hereby, or (iii) a
    violatiou'by Special Servicer of any Requirements of Law, which violation would have a
    material adverse effect on Special Servicer's business or financial condition or its ability to
    consummate the transactions contemplated hereby:
                    (d)     Consents and Approvals. Special Servicer has obtained any and all
    consents, approvals or authorizations of, and made any and all declarations, filings or
    registrations with, any Governmental Authority, or any other Person, required to be obtained or
    made by Special Servicer in order to execute, deliver and perform its obligations under this
    Agreement or consummate the transactions contemplated hereby, except where the failure to do
    so would not have a material adverse effect on its business orfinancial condition or its ability to
    consummate the transactions contemplated hereby. Special Servicer represents that it h fully
    authorized and empowered to refer accounts to NCO for Services. Special Servicer represents
    that any interest or additional charges added to any account by Special Servicer, or which Special
    Servicer directs NCO to add, are authorized by contract or are otherwise authorized by law.
                   · (e)   Litigation. There is no action, order, writ, injunction, judgment or decree
    outstanding or claim, snit, litigation, proceeding, labor dispute, arbitral action or investigation
    pending, or to the actual knowledge of Special Servicer threatened, against or relating to Special
    Servicer that would have a material advers.e effect on this Agreement or ·on Special Servicer's
    ability to consummate the transactions contemplated hereby.




    {Ft102J945.J \
                                                     11
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 12 of 120                               PageID #: 330




                     (f)     Accounts. With respect to Default Collection Services, Special Servicer
     undertakes that it will not send to NCO accounts for collection on any indebtedness that it has
     reason to believe are subject to any bankruptcy proceeding and that it will indemnify and hold
     ha1mless NCO from any and all claims and legal actions asserted against NCO, and all money
     damages and legal costs incurred by NCO, to the extent that the same result solely from Special
     Servicer's failure to observe such requirement
            4.2     Representations and Warranties of NCO. NCO hereby represents and warrants to
     Special Servicer as follows:
                    (a)      Organization. It is duly organized, validly existing and in good standing
     under the laws of the Commonwealth of Pennsylvania, and has full corporate power and
     authority to conduct its business as it is presently being conducted.
                     (b)     Authorization. It has all necessary corporate authodty and has taken all
     necessary corporate action to enter into this Agreement to consummate the transactions
     contemplated hereby and to perfo1m its obligations hereunder. This Agreement has been duly
     executed and delivered by NCO and is a legal, valid and binding obligation of NCO, enforceable
     against it in accordance with its te1ms, except as the enforcement thereof may be limited by
     applicable bankruptcy, insolvency, reatTangement, reorganization or similar debtor relief
     legislation affecting the rights of creditors generally from time to time in effect and by general
     principles of equity (regardless of whether such enforcement is sought in a proceeding at law or
     in equity) and the discretion of the court before which any proceeding therefor may be brought.
                     (c)     Absence of Conflicts. Neither the execution and delivery of this
     Agreement by NCO nor the performance by NCO of its obligations hereunder will result in (i) a
     violation of the articles ofincorporatiol\ or chatter documents of NCO, (ii) a breach of, or a
     default under any contract, agreement, instrument, lease, commitment, franchise, license, pennit
     or authorization to which NCO is a party or by which it or its assets are bound, which breach or
     default would have a material adverse effect on its business or financial condition or its ability to
     consummate the transactions contemplated hereby, or (Hi) a violation by NCO of any
     Requirements of Law, which violation would have a material adverse effect on NCO's business
     or financial condition or its ability to consummate the transactions contemplated hereby.
                    (d)      Consents and Approvals. NCO has obtained any at1d all consents,
     approvals or authodzations of, and made any and all declarations, filings or registrations with,
     any Governmental Authority, or at1y other person, required to be obtained or made by NCO in
     order to execute, deliver and perform its obligations under this Agreement or consummate the
     transactions contemplated hereby, except where the failure to do so would not have a material
     adverse effect on its business or financial condition or its ability to consummate the transactions
     contemplated hereby.
                    (e)    Litigation. There is no action, order, writ, injunction, judgment or decree
    outstanding or claim, suit, litigation, proceeding, labor dispute, arbitral action or investigation
    pending, or to the actual knowledge of NCO threatened, against or relating to NCO that would
    likely have a material adverse effect on this Agreement or on NCO's ability to consummate the
    transactions contemplated hereby.
                   (f)    Best Efforts. NCO will utilize its best efforts and competence in rendering
    services and in pe1forming its duties hereunder and shall not use any method prohibited by




     {lill02394S.J J
                                                      12
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 13 of 120                              PageID #: 331




     federal, state or local laws, regulations 01· procedures, including but not limited to any applicable
     consumer protection or banlauptcy laws, regulations or procedures in collecting the account
     balances. . NCO has not, does not and will not represent, warrant, or guarantee the collections
     or timing of any collections of any accounts assigned to it under this Agreement. Also, NCO
     will not conduct its business in a manner calculated or reasonably expected to result in
     unfavorable public opinion 01· notoriety to Special Servicer, Special Servicer or any Trust or to
     result in litigation being threatened or instituted against Special Servicer, Special Servicer or any
     Trust. NCO will promptly give oral and written notice to Special Servicer of any federal, state or
     local administrative or court proceeding affecting NCO or any of its officers, agents, servants or
     employees in the collection of Special Servicer' s accounts.
                      (g)    Legal Proceedings. In the event of any lawsuit in which counterclaims are
      interposed by a debtor, or where a debtor shall make any other claim against Special Servicer or
      any Trusts, the same shall be immediately referred by NCO to Special Servicer and Special
      Servicer shall have the riglit to intercede and defend such action. No criminal proceedings, real
    · property executions, bailable attachments, commitment orders or other enforcement proceedings,
      except for the issuance of a subpoena to examine the debtor and restraining notices, shalI be
      instituted by NCO without prior written approval of Special Servicer.


                      ARTICLE V - GENERAL COVENANTS OF THE PARTIES
            5.1    Compliance With Requirements of Law. NCO and Special Servicer each shall
     comply with all applicable Requirements of Law in petforming its respective obligations under
     this Agreement.
                     (a)      Collection Practices. NCO warrants and represents that it has special
     knowledge and skills necessary to perform collection services properly, and has trained its
     employees to use such knowledge and sldlls in the perfonnance of such services. NCO fmiher
     wanants and represents that its perf01mance of its obligations hereunder, including but not
     limited to its collection and credit repmting practices, will fully comply with all applicable
     Requirements of Law, and any and all rules of conduct required by Special Servicer from time to
     time. NCO shall keep itself fully info1med regarding existing and pending legislation and
     regulatory rule-making or other action relating to collection and credit reporting practices and
     procedures.
                     (b)   Licensing. NCO warrants that it will maintain in full force and effect all
     licenses required under Applicable Law for the conduct of all activities contemplated by this
     Agreement and comply with all Requirements of Law relative lo its licenses. NCO will furnish
     Special Servicer with copies of such licenses on request.
                   (c)   Records. NCO warrants that it will maintain all records required of it
     under any Requirements ·of Law. lt will furnish copies of all such records to Special Servicer
     upon request.
            5.2      Insurance, etc. NCO warrants that it will maintain all insurance, bonds, capital
     reserves, and the like that may be required of it under any Requirements of Law. NCO will
     provide Special Servicer with satisfactory evidence thereof upon request.
                      (a)   Special Servicer will notify NCO of any facts known to it concerning a




     {1'002394$,J j
                                                      13
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 14 of 120                               PageID #: 332




    palticular loan that may limit the collection activities that NCO can undertake with respect to
    such loan, such as, without limitation, the fact that the borrower has notified Special Servicer that
    he or she has retained counsel.
                    (b)    NCO shall, at all times and at NCO's cost and expense, keep in full force
    and effect the following insurance coverages with insurers that have ratings from A.M. Best of
    not less than "A" or a comparable rating from another nationally recognized rating agency
    reasonably acceptable to Special Servicer:
                            i.      Employee dishonesty coverage at a limit not less than $1,000,000
    per occurrence, insuring against theft or misappropriation of money or Confidential Information
    of any affiliate or subsidiary of Special Servicer or any Trust for which NCO may be held legally
    liable;
                            ii.    Professional liability/en-ors and omissions liability c-0verage at a
    limit not less than $1,000,000 per occurrence, extending to Special Servicer, any affiliate or
    subsidiary of Special Servicer or any Trust as additional insureds, insuring against claims for loss
    attributab)e to wrongful acts of NCO, including wrongful acts ofNCO's employees, in the
    performance of Services under this Agreement;
                           111.     Commercial general liability coverage on an occurrence basis,·
    including bodily injury liability, propeliy damage liability, personal injury liability, and
    contractual liability coverages, extending to Special Servicer, any affiliate or subsidiary of
    Special Servicer or any Trust as additional insureds, with respect to claims arising from NCO's
    operations in connection with this Agreement, at a combined single limit not less than
    $1,000,000 per occurrence and combined annual aggregate liability limit of not less than
    $2,000,000;
                          iv.     Business automobile liability coverage for claims of bodily injury
    or property damage arising from the operation of vehicles owned, leased, hired or bo1rnwed by
    NCO or on NCO's behalf in connection with Services performed under this Agreement, at a
    combined single limit not less than $1,000,000 per occurrence;
                           v.       Workers' compensation coverage providing statutory benefits as
    required in any and all jurisdictions where Services will be perfonned under this Agreement;
                            vi.     Employer's liability coverage, extending to Special Servicer, any
    affiliate or subsidiary of Special Servicer or any Trust as additional insureds, at limits not less
    than $1,000,000 per accident for iajury by accident, and $1,000,000 per employee and in the
    aggregate for injury by disease;
                             vii.     Umbrella or excess liability coverage, extending to Special
    Servicer, any affiliate or subsidiary of Special Servicer or any Trust as additional insureds, at a
    limit not less than $4,000,000 per occurrence, which is to apply in excess of the commercial
    general liability, business automobile liability and employer's liability coverages identified in
    subparts (iii), (iv) and (vi) of this Paragraph 23(a).
                     (c)    Evidence of Insurance. NCO shall provide Special Servicer with
    ce1tificates of insurance providing evidence of all these required coverages prior to the
    commencement of Services under this Agreement, and thereafter upon the renewal or
    replacement of any of the policies. Said ce1tificates shall identify significant policy exclusions
    that would have a bearing upon the Services provided under this Agreement.



    (F0023945.l J
                                                     14
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 15 of 120                                 PageID #: 333




                             ARTICLE VI - BOOKS AND RECORDS; AUDIT RIGHTS
             6.1      Maintenance of Books and Records. NCO will keep proper books and records
     reflecting all of its business affairs and transactions so that its financial statements, consolidated
     with its affiliates, are in accordance with GAAP. NCO shall maintain its books and records
     relating to activities under this Agreement throughout the term hereof and thereafter for such
     periods as ai·e required under applicable Requirements of Law or NCO's policy, whichever is
     longer.
                      6.2   Audit Rights.
                    (a)     Special Servicer shall have the right to review, inspect and audit, at
    Special Servicer's expense, once each calendar year (or more than once in a calendar year in the
    event that Special Servicer requires the review, inspection or audit in 01·der to respond to a court
    order, civil investigation demand or other government or regulatory agency inquiry), the books
    and records of NCO related to: (i) NCO's activities hereunder or (ii) conformance with NCO's
    obligations hereunder.
                     (b)   No later thfill thirty (30) days prior to U1e commencement of any review,
    inspection or audit, Special Servicer shall provide to NCO written notice of its intent to perfonn
    a review, inspection or audit, which notice shall include in reasonable detail the scope thereof
    and the suppo1ting documentation to be requested. Within fifteen (15) days of receipt of any .
    such notice, NCO shall notify Special Servicer, in writing of any objections to the scope of the
    review, inspection or audit or the supporting documentation requested, it being understood that
    filly objections of NCO must be based upon a reasonable md documented beliefthat such
    review, inspection, audit or documentation is not reasonably related to NCO's obligations under
    this Agreement or would require the disclosure of proprietary information (other than
    information that is proprietary solely as a result of this Agreement). Special Servicer md NCO
    shall cooperate in good faith to resolve objections with respect to filly review, inspection or audit
    proposed by Special Servicer and such review, inspection or audit shall not commence until such
    objections are resolved. In the event the parties are not able to resolve such objections, the
    matter shall be resolved in accordfillce with the procedures set forth in Section 11.2.
                    (c)    Any review, inspection or audit to be performed by Special Servicer
    pursuant to this Section 6.2 shall be conducted only during normal business hours and with
    reasonable advance notice, using reasonable care not to cause damage and not to intenupt the
    nonnal business operations ofNCO.
                    (d)      NCO will engage, at its sole expense, fill unrelated Ameiican Institute of
    Certified Public Accountants ("AICP A") ce1tified public accounting firm acceptable to Special
    Servicer to conduct reviews ofNCO's general controls and practices associated with NCO's
    facilities and Subservicers facilities engaged in providing Services, as well as the controls
    associated with the services filld the programs used to provide Services. The scope of the audit
    shall include all such matters as NCO's auditor deems necessary or required to meet regulatory
    complia11ce stfilldards, including but not limited to fill examination of the record keeping system
    and other equipment and software used by NCO. Such reviews shall be performed at such
    :frequency and times as NCO shall detennine, but shall be perfo1med at least once mnually.
    Within thirty (30) days of its receipt by NCO, NCO shall provide Special Servicer with a copy of
    each report and the related working papers submitted by NCO's independent accountants
    regai·ding my of the matters set forth in this pai'agraph. All such reviews shall comply with




    {F00239~5.l   }
                                                       15
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 16 of 120                              PageID #: 334




     AlCP A SAS-70 standards 0r equivalent thereof, and the reports obtained shall be of the type
     generally refened to (depending on the publication) as either type "2" or "B", and shall include
     an unqualified opinion on the operating effectiveness ofNCO's controls. All such reviews shall
     also comply with Security Standards Certification ISO l 7799/BS7799 or equivalent thereof. If a
     SAS 70 or equivalent audit reveals that the services provided by NCO do not cause NCO's
     operations to meet the auditor's recommendation, then NCO shall promptly provide such further
     services as are necessary to bring its operations into conformance with the auditor's
     recommendations to such level and degree, at no cost to Special Servicer.
                       6.3   Regulatoi:y Agency Requirements.
                     (a)      NCO understands and acknowledges that Special Servicer may be subject
     to examination by any federal, state or local governmental or quasi-governmental officials with
     regulatory authority over Special Servicer and its affiliates. NCO agrees to cooperate fully with
     any examination or inquiry by any such officials or other regulatory body or agency. NCO
     further acknowledges that Special Servicer, as a regulated financial institution, is required to
     engage in ongoing oversight of its relationship with NCO, including, but not limited to,
     reviewing NCO' s compliance with privacy laws and regulations, insurance coverage, and
     performance under this Agreement. NCO agrees to notify Special Servicer promptly in writing in
     the event it experiences any material adverse change, including but not limited to, material
     financial difficulty, other catastrophic event, material change in strategic goals, or significant
     staffing changes relative to its obligations under this Agreement.
                     (b)     Within thirty (30) days of its receipt, to the extent NCO is pennitted to do
    so, NCO shall provide Special Servicer with a copy of the results of any audit perf01med by a
    federal, state or local regulator, but only to the extent such audit relates to compliance by NCO
    with applicable law and to the Services perfmmed by NCO for Special Servicer hereunder. If
    such audit reveals that the Services provided by NCO do not cause NCO's operations to meet the
    auditor's recommendation, then NCO shall provide such further Services as are necessary to
    bring its operations into conformance with the auditor's recommendations to such level and
    degree, at no costto Special Sei'vicer.
                                        ARTICLE VII - CONFIDENTIALITY
              7. 1   Confidentiality. NCO acknowledges and agrees that all information provided to
      NCO by Special Servicer is considered confidential or propiietary and is provided to NCO solely
      to enable NCO to perform the Services and related functions set forth in Article II of this
      Agreement. For plll'poses of this Agreement, "Confidential lnfonnation" of Special Servicer
     means all confidential or proprietary information and documentation and data (whether technical,
     commercial or other in nature) of such party, whether or not marked as such and/or whether now
     in existence or hereafter created including, without limitation all Bonower Data and any other
     Trust data. For purposes of this Agreement, "Borrower Data" means any and all data and
     infonnation of any kind or nature provided to NCO by or on behalf of Special Servicer or arising
     out of or in connection with this Agreement with respect or relating in any way to borrowers
    ·individually or in the aggregate. NCO shall hold the Confidential Information of Special
     Servicer in confidence and shall not disclose nor use such Confidential Infonnation other than
     fot' the purposes contemplated by this Agreement without piior written consent of Special
     Servicer. Notwithstanding any provision in this Agreement to the contrary, NCO shall limit the .
     use and circulation of such infonnation, even within its own organization, solely to the extent




     (F002~94S.   t)
                                                           16
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 17 of 120                               PageID #: 335




    necessary to perfo1m its obligations under this Agreement. Confidential Information shall not
    include inf01mation that: (i) has been disclosed in the public domain prior to the date hereof; (ii)
    becomes, through no fault nor action of either party, hereafter disclosed in the public domain;
    (iii) is now or comes into the possession of NCO without any obligation of confidentiality.
    Special Servicer acknowledges that NCO and/or its affiliates may have legitimately obtained
    Bonower Data through prioi· relationships and that such data is held under restrictions arising out
    of such relationships and not under this Agreement. In addition, the substance of the
    negotiations of this Agreement and the terms of this Agreement are Confidential Information
    subject to the restrictions contained in this Agreement. NCO shall not be considered to have
    breached its obligation by disclosing Confidential Infmmation of the Special Servicer in
    response to the order of any competent court or govemmental agency; provided, however, that
    upon receipt of such order, NCO shall promptly provide to the Special Servicer notice of such
    request to enable the Special Servicer to seek an appropriate protection order or take other action
    to assure the confidential handling of the Confidential Information. All such Confidential
    Information shall remain the exclusive property of Special Servicer.
             7.2      Restricted Use. NCO agrees not to utilize any Confidential Information, unless it
    is necessary to do so in order to fulfill an obligation under this Agreement. NCO also agrees that
    it will not sell, disclose, transfer, or rent any Confidential Information to any third party nor will
    it use any Confidential Infonnation on behalf of any third party, without the express written
    permission of Special Servicer. NCO shall provide all notices and perform all other activities
    required of it to comply with the Gramm-Leach-Bliley Act and regulations promulgated
    thereunder and any other applicable federal, state and local privacy laws in connection with the
    Confidential Infonnation received in connection with this Agreement.
            7.3     Injunctive Relief. NCO aclrnowledges that money damages may be both
    incalculable and an insufficient remedy for any breach of this provision by NCO and that any such
    breach may cause Special Servicer, the Trusts and others ineparable harm. Accordingly, NCO
    agrees that in the event of any breach of this Article VII, Special Servicer or any Trust, in
    addition to any other remedies at law or in equity that it may have, shall be entitled without
    requirement of posting a bond or other security, to equitable relief, including injunctive relief and
    specific performance without proof of actual damages.
                      7.4   Information Protection and Secu1ity.
                    (a)    NCO may receive or otherwise have access to Bimower Data in
    connection with providing Se1vices to Special Servicer pursuant to the te1ms of the Agreement.
    NCO shall implement and maintain an appropriate security program for Borrower Data designed
    to meet the following Objectives (defined below) of the Interagency Guidelines Establishing
    Standards for Safeguarding Customer Information pursuant to the authority of Section 501 (b) of
    the Gramm-Leach-Bliley Act of 1999. "Objectives" means a program designed to (i) ensure the
    security and confidentiality ofBonower Data; (ii) protect against any anticipated threats or
    hazards to the security or integrity to Bo11'0wer Data, and (iii) protect against unauthorized
    access to or use ofBonower Data that could result in substantial harm or inconvenience to any
    Special Servicer or any borrower. NCO shall provide Special Servicer on 01· prior to the Effective
    Date and thereafter, upon request, with a copy of its Infonnation Security and Assurance Policy
    and any updates or amendments thereto. NCO agrees that upon reasonable notice and at NCO's
    convenience, Special Servicer or any agent or representative thereof may come to NCO's place
    of business and review the specifics ofNCO's security plan with NCO. It is understood and



    (F002..194s,J J
                                                            17
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 18 of 120                             PageID #: 336




     agreed that NCO shall not be required to have a security program in place that implements every
     security measure listed in each paragraph of Section III C of Appendix A to 12 CFR § 30
     provided that NCO's secw'ity program is appropriate to address the level ofrisk and othe1wise
     meets the Objectives. Special Servicer, its intemal and external auditors and regulatory agencies
     ("Auditors") shall be permitted, during nonnal business hours, to audit NCO's security program
     upon provision of reasonable prior notice and provision of an agenda for the audit requirements.
     NCO shall be subject to said audits as long as NCO continues to maintain, store or have access
     to Borrower Data.
                    (b)     NCO presently maintains and agrees it will continue to maintain
     appropriate physical, electronic, procedural and technical safeguards to protect all Bonower Data
     from unauthorized disclosw·e, misuse, alteration, destruction or other compromise that are
     consistent with appropriate industry practices and no less stringent than those used to protect the
     Confidential Info11nation of NCO.
                    (c)    As part of its information security program, NCO shall take appropriate
     measures to properly dispose of Borrower Data. These measmes will include, at a minimum:
                           i.      Burning, pulverizing or shredding 9f papers containing
                                   Borrower Data so that the Borrower Data cannot practicably
                                   be read or reconstrncted;
                           ii.     Enswing the destruction or erasure of electronic media
                                   containing Borrower Data so that the Borrower Data cannot
                                   practicably be read or reconstructed; and/or
                           iii.    Ensuring that any third party who performs the activities
                                   described in (i) and (ii) on behalf of NCO above does so in
                                   a manner consistent with this Section.
                    (d)     NCO shall ensme that it does not retain Confidential Information of
    Special Servicer for longer than it needs such infonnation to perform its obligations hereunder.
    NCO's disposal policy shall require that such information is reviewed and destroyed on a routine
    basis consistent with NCO's disposal policy. NCO shall, upon the reasonable request of Special
    Servicer, provide to Special Servicer the cettificate of destruction as prescribed by Special
    Servicer. It is understood that information sent in an intangible or electronic format cannot be
    removed, erased or otherwise deleted from archival systems (also known as "computer or system
    back-ups") but that such information will continue to be protected under the confidentiality
    requirements contained in this Agreement for as long as such infonnation remains accessible
    and/or vulnerable to unauthorized access use or disclosure. Notwithstanding anything to the
    contrary contained herein, NCO may retain an archival copy of any document for its petmanent
    records to the extent required by applicable law or regulation ofNCO's document retention
    policy. The rights and obligations.of the paities under this Agreement will snrvive any return or
    destruction of Confidential Infotmation.
                   (e)      NCO shall have in place and follow a routine destruction policy for all
    Confidential Information of Special Servicer (whether in electronic, paper or other fotm) related
    to NCO's perfonnance under this Agreement. No such materials will be retained longer than
    such period as is set fotth in NCO's policy period for retention unless mandated under this
    Agreement or by applicable law.




    !J10023!MS,l}
                                                     rs
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 19 of 120                                   PageID #: 337




            7.5     Security Breach. In the event NCO knows or reasonably believes that there has
    been any unauthorized acquisition of or access to data that compromises the security,
    confidentiality, or integrity of B01rnwer Data maintained by or for NCO (a "Breach"), NCO
    shall take the following actions:
                          (a)     Notify Special Servicer of such breach as soon as practicable;
                          (b)    Identify to Special Servicer, at no cost to Special Servicer, what specific
                                 Borrower Data, by.borrower and/or account number has or may have been
                                 breached;
                          (c)    Monitor, or cause to be monitored at NCO's sole expense, any affected
                                 accounts for any unusual activity for a period of 12 months from the
                                 discovery of the breach;
                          (d)    Take such commercially reasonable measures, at the sole cost ofNCO, as
                                 may be requested by the Special Servicer to contain and control the
                                 incident to prevent further unauthorized access;
                          (e)     Remedy the circumstances that permitted such breach to occur; and
                          (f)    Cooperate with Special Servicer as necessary to facilitate Special
                                 Servicer's compliance with any applicable Federal or state law regarding
                                 unm1thorized access of Borrower Data.
                   In addition to and not by way of limitation of any and all damages for which NCO
    is or may become obligated under this Agreement to pay to owner (i.e., the applicable Trust),
    NCO shall fully reimburse Special Servicer for the actual costs of mailing notices to individuals
    whose data has or may have been breached, to the extent such breach is the result ofNCO's
    breach of this Agreement, NCO's failure to conform to applicable law, or NCO's negligence,
                          The obligations contained in this Section 7.5 shall survive the termination of this
    Agreement.
                           ARTICLE VIII- INDEMNIFICATION AND EXCLUSION
                    8.1   Indemnity.
                   (a)     NCO shall defend, indemnify and hold hatmless Special Servicer and the
    applicable Trust, or any affiliate or subsidiary of Special Servicer or any Trust (each an "Special
    Servicer Indemnified Party") from and against any and all damages arising out of or resulting
    from third party claims relating to (i) the breach of any representation or warranty, covenant or
    agreement of NCO contained in this Agreement; (ii) any inaccurate info1mation or inaccurate
    materials provided by NCO to Special Servicer in connection with providing the Services. In
    addition, NCO shall reimburse Special Servicer for all costs incurred by Special Servicer
    resulting from third party investigation of the acts and practices ofNCO, including expenses
    related to compliat1ce with any third party subpoena or with any other discovery proceeding, if
    such investigation is due to the negligent act of NCO or breach of this Agreement by NCO.
                    (b)    NCO shall defend, indemnify and hold harmless each Special Servicer
    Indemnified Party from and against all damages arising out of or resulting from any action by a
    third patty against such Special Servicer Indemnified Party that is based on any claim that any




    {Fll023945.I}
                                                           19
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 20 of 120                                   PageID #: 338




    intellectual property used in the performance of this Agreement infringes a patent, copyiight, or
    trademark or violates a trade secret or other proprietary 1ight of any person or entity.
                     (c)     Special Servicer shall defend, indemnify and hold harmless NCO or any
    affiliate or subsidiary of NCO (each a "NCO Indemnified Party") from and against all damages
    arising out of or resulting from any action by a third party against such NCO Indemnified Party
    that is based on any claim resulting from (i) the breach of any representation or wai1·anty,
    covenant or agreement of Special Servicer contained in this Agreement; (ii) any infotmation or
    materials provided by Special Servicer to NCO for use in providing the Services; or (iii) the
    nature or use of Special Servicer's products or services. In addition, Special Servicer shall
    reimburse NCO for all costs incru1·ed by NCO resulting from third party investigation of the acts
    and practices of Special Servicer, its subsidiaries and affiliates, including expenses related to
    compliance with any third party subpoena or with any other discovery proceeding.
                    (d)     An indemnified party which intends to claim indemnification under
    Section 8.1 shall promptly notify the indemnitor in writing of any action, claim or liability with
    respect to which the indemnified party intends to claim such indemnification. The indemnified
    party shall permit the indemnitor, at its discretion, to settle any such action, claim or liability and
    agrees to the control of such. defense or settlement by the indemnitor; provided, however, such
    settlement does not adversely affect the indemnified party's rights hereunder or impose any
    obligations on the indemnified party in addition to those set fotih herein in order for it to exercise
    such rights. No such action, claim or liability shali be settled without the prior written consent of
    the indemnitor and the indemnitor shall not be responsible for any attomeys' fees or other costs
    incurred other than as provided herein. The indemnified party shall cooperate fully with the
    indemnitor and its legal representatives in the investigation and defense of any action, claim or
    liability covered by this indemnification. The indemnified party shall have the right, but not the
    obligation, to be represented by counsel of its selection and expense
                      (e)    This provision shall not be construed to limit the rights, obligations,
    liabilities, claims or defenses of either pa1iy or any indemnified party which arise as a matter of
    law or pursuant to any other provision of this Agreement.
                     8.2   Exclusions from Liability.
                    (a)     Except as provided in this Article VIII, in no event shall NCO or Special
    Servicer be liable for consequential, incidental, punitive, special, or indirect damages.
                   (b)   Except as othe1wise provided herein, neither party's liability hereunder
    shall exceed an amount equal to the service fees payable by Special Servicer to NCO in the
    month immediately preceding the claim to which such liability relates, multiplied by twelve (12).
                    (c)      The limitation of liability provisions of subsections 8.2(a) and 8.2(b) do
    not apply to liability that is the result of either pmiy' s breach of (i) the confidentiality, privacy, or
    security obligations or provisions contained in this Agreement or (ii) such party's
    indemnification obligations.
                     (d)   The liinitation ofliability provisions of subsections 8.2(a) and 8.2(b) also
    do not apply to any third party claim against an indemnified party aiising ont of the indemnifying
    party's failure to comply with the te1ms and conditions of this Agreement, if such claim results
    in such indemnified party being liable for consequential, incidental, special or indirect damages




    (F0023\J4S,J J
                                                        20
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 21 of 120                                PageID #: 339




    to such third party. Such damages will be considered to be direct damages incmTed by the
    indemnified party.
          The obligations set forth in this Article vin shall survive termination o~ expiration of this
    Agreement.
                                   ARTICLE IX· TERM AND TERl"VIINATION
                    9.1   Tenn of Agreement.
                   (a)     The initial tenn of this Agreement shall commence as of the Effective
    Date and shall continue in effect for a period of three (3) years, unless sooner terminated
    pursuant to Section 9.2 (the "Initial Tenn").
                    (b)     Upon conclusion of the Initial Tenn or any succeeding term, this
    Agreement shall automatically renew for an additional, successive one (1) year term, unless
    either party shall give a written notice of non-renewal to the other party not less than nin~!;y (90)
    days ptior to the conclusion of such term.
            9.2    Tennination for Cause. Either party may terminate this Agreement upon the
    occurrence of any of the following events, by delivery of a written notice of tetmination to the
    other party:
                      (a)    NCO shall file, or after the Effective Date, Special Servicer shall file, a
    petition to take advantage of any applicable insolvency or reorganization statute; or shall file a
    petition or answer seeking or shall consent to the appointment of a conservator or receiver or
    liquidator in any insolvency, readjustment of debt, marshaling of assets and liabilities or similar
    proceedings of or relating to such party or relating to all or substantially all of its property; or a
    decree or order of a court or agency or supervisory authority having jurisdiction in the premises
    for the appointment of a conservator or receiver or liquidator in any insolvency, readjustment of
    debt, marshaling of assets and liabilities or similar proceedings, or the winding-up or liquidation
    of its affairs, shall have been entered against such par'ly, which decree or order entered against
    such pmty shall have remained in force undischar·ged or unstayed for a period of sixty (60) days;
    or such party shall be insolvent, admit in writing its inability to pay its debts generally as they
    become due, make an assignment for the benefit of its creditors or voluntarily suspend payment
    of its obligations; or
                    (b)     Any other party shall fail to perform any of its obligations or shall breach
    any of its representations, wauanties or covenants in this Agreement, including without
    limitation representations and wa1Tanties set forth in Atticle IV (Representations and
    Warranties), covenants set forth in Atiicle V (General Covenants), or Atiicle VII
    (Confidentiality), in any material respect and such failure or breach continues unremedied after
    the expiration of thirty (30) days (or such shorter period that is reasonable depending on the
    materiality of the failure or breach or the potential significance of its impact on the other party)
    following written notice to such pmty specifying the nature of such failure or breach and stating
    the intention of the terminating party to tenninate this Agreement absent a cure of such failure or
    breach within such thirty (30) day (or shorter) period.
                    9.3   Tetmination of Specific Accounts.




    (F002J945,l )
                                                         21
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 22 of 120                              PageID #: 340




                    (a)     Special Servicer may terminate this Agreement with regards to individual
     accounts at any time, and NCO shall close and return such accounts to Special Servicer
     immediately.
                    (b)    If a borrower should enter into bankrnptcy voluntarily or involuntarily at
    any time after his or her account is referred to NCO, NCO will immediately notify Special
    Servicer and this Agreement will be deemed te1minated as to such account unless Special
    Servicer otherwise directs in wdting                                                   ·
                    (c)     With respect to default Collection Services, this Agreement shall te1minate
    automatically as to any account at six (6) months from the date the account was referred to NCO,
    or from date oflast payment, whichever is later, or nine (9) months on Third Placements, unless
    at such time the account has been referred to an attorney for litigation and litigation is pending.
    NCO will upon termination as to an account forthwith send to Special Servicer, at Special
    Servicer's request and at NCO's expense all documentation on the account, including a full
    record of all collection activities.
                   9.4   Rights and Obligations Upon Notice of Termination.
                     (a)    Requii:ernents Upon Tennination. Upon the tennination or expii:ation of
    this Agreement, NCO shall cease all Services and subject to the data secutity provisions in
    section 7.4 herein, return to Special Servicer or destroy all Confidential Information within thirty
    (3 0) days from the date of te1mination or as otherwise mutually agreed upon by the parties in
    writing. Notwithstanding the foregoing, NCO shall be permitted to retain certain files pursuant
    to Section 6.1. If applicable, NCO shall also provide to Special Servicer a final reconciliation of
    all amounts collected by Subservicers, collect all original files from Subservicers, and ttansmit
    all such files to Special Servicer. NCO shall report to Special Servicer its record of all account
    balances of all ASLs that were the subject of Default Collection Services at the time of
    termination.
                     (b)    Survival. The provisions of Sections 5.2, 9 .4, Atticle VII, and Article VIII
    shall sUl'vive the termination or expfration of this entire Agreement.
                   (c)   Final Invoice. NCO shall send to Special Servicer a final invoice for
    Services performed within thirty (30) days oftennination of this Agreement.
                   ARTICLE X - DISASTER RECOVERY AND BUSINESS CONTINTUITY
             10.1 NCO shall maintain and shall test at least once annually plans to continue
    business in the event of an interruption to its business or unavailability of any site from which
    Services are being perfo1med (the "Disaster Recovery/Business Continuity Plans"). NCO agrees
    to maintain viable Disaster Recovery/Business Continuity Plans for the Services which includes,
    among othet things, provision for the remote storage of computer software and data, the
    availability of a location for off-site computer services and procedures covering all ofNCO's
    facilities used in connection with the Services in order to insure continuance of Services in the
    event ofa disaster affecting any such NCO facility and storage of a complete system image tape
    of both object code and source code for software at an off-site storage location designated by
    NCO and disclosed to Special Servicer. In the event of a natural or other disaster beyond NCO's
    contTDl that interrupts NCO's performance of any such Services for any petiod, NCO shall
    promptly respond to such disaster in accordance with the procedures contained in the Disaster
    Recovery/Business Continuity Plans in order to resume performance of such Services.




    {F002l94S.I)
                                                       22
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 23 of 120                             PageID #: 341




            10.2 NCO shall annually test its Disaster Recovery/Business Continuity Plans and shall
    update in a timely manner such Disaster Recovery/Business Continuity Plans. NCO shall
    provide Special Servicer with a summmy report of the results of such testing annually. If Special
    Servicer requests, it shall be pemritted to participate in NCO's testing of its Disaster
    Recovery/Business Continuity Plans to the extent such test relates to Services provided to
    Special Servicer.
           10.3 Prior to execution of this Agreement, NCO shall provide a copy of its Disaster
    Recovery/Business Continuity Plans to Special Servicer (including in electronic form). Any
    material changes to NCO's Disaster Recovery/Business Continuity Plans will be subject to
    Special Servicer's prior WJitten consent which shall not be unreasonably withheld and will
    confotm to reasonable commercial and industry standards for such plans. Specia'l Servicer, or its
    designated representative, shall be entitled to review such Disaster Recovery/Business
    Continuity Plans annually during the term of this Agreement at NCO's corporate headquarters.
           10.4 Notwithstanding any provision in this Agreement to the contrary, NCO' s Disaster
    Recovery/Business Continuity Plans required under this Agreement must meet Special Servicer' s
    Recovery Time Objective ("RTO") and Recovery Point Objective ("RPO") for the business
    function being serviced, as defined below, unless events or circumstances beyond NCO's control
    prevent NCO from implementing its Disaster Recovery/Business Continuity Plans: ·
                    Services will be available within a fatty-eight (48) hour period following any
                    outage/incident (RTO = 48 hours), with at least 99.99% preservation of data
                    (RPO= 99.99) through the close of business on the day preceding the
                    outage/incident.
            10.5 NCO shall, as soon as practicable, notify Special Servicer of any intenuption to
    NCO's business or unavailability of any site from which Services are being performed. As soon
    as possible (and in no event more than twenty-four (24) hours) following any such interruption
    or unavailability, NCO shall provide detailed information to Special Servicer concerning NCO's
    implementation of its Disaster Recovery/Business Continuity Plans, the effectiveness of such
    implementation, and the impact of the interruption or unavailability on the RTO, the RPO and
    the performance standards set fotth in Exhibits B, D and H.
                                   ARTICLE XI - MISCELLANEOUS
             1L1 Notice Procedure: Addresses. All notices, demands and other c01mnunications
    hereunder shall be in writing and shall be deemed to have been duly given and received at the
    time delivered by hand, if personally delivered; when receipt is acknowledged, if mailed by
    ce1tified mail, postage prepaid, retum receipt requested; the next business day after timely
    delivery to the courier, if sent by ovemight air courier guaranteeing next-day delivery; and when
    received, if sent by any other means, as follows:


                    If to initial Special Servicer:




    {F0023945.l }
                                                      23
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 24 of 120                                  PageID #: 342




                    First Marblehead Education Resournes, Inc,
                    Attn: General Counsel, Corporate Law Depa1iment
                    800 Boylston St., 34th Floor
                    Boston, Massachusetts 02199
                    Ifto NCO:
                    NCO Financial Systems, Inc.
                    Attn: Joshua Gindin, Esq.
                    Executive Vice President and General Counsel
                    507 Prudential Road
                    Horsham, Pennsylvania 19044


           The persons or addresses to which mailings or deliveries shall be made may be changed
    from time to time by notice given pursuant to the provisions of this Section 11.1.
            11.2 Mediation; Arbitration. Except in the case of a third party action, the paiiies
    agree that any controversy or claim arising out of or related to this Agreement, including an
    alleged breach hereof, shall first be settled through negotiation, if possible. If negotiation is not
    successful, the parties agree to then try in good faith to settle such dispute by non-binding
    mediation under the then cull'ent Commercial Mediation Rules of the American Arbitration
    Association. In the event that such mediation does not resolve t11e dispute to the mutual
    satisfaction of the parties, then ilie parties agree to settle such dispute by binding ai·bitration to be
    held in Cincinnati, Ohio, in accordance with the then cuJTent Commercial Arbitration Rules of
    the American Arbitration Association, mdjudgment upon the award rendered by the ai'bitrator(s)
    may be entered in any court having jurisdiction thereof.
            11.3 Press Releases. No party shall issue my press release or other announcement
    regarding the subject matter of iliis Agreement without ilie consent of the other party, which
    consents shall not be unreasonably withheld, unless a party refuses to consent and the party
    desiring to issue the release or.other announcement is advised by its legal counsel that the press
    release or other announcement is required in order to comply with Requirements of Law.
    Notwithstanding the foregoing, the parties contemplate that a press release regarding the
    execution of this Agreement may be executed, md the parties shall cooperate with respect to t11e
    drafting of mutually acceptable language.
            11.4 Relationship of the Parties. The parties agree that in call'ying out their
    responsibilities pursuant to this Agreement they are in the position of independent contractors.
    This Agreement is not intended to create, nor does it create md shall not be construed to create, a
    relationship of paiiners or joint venturers, fiduciaries or ai1y association for profit between md
    among the parties or any of their respective affiliates.
           NCO acknowledges that it may not be the exclusive collector for Special Servicer md
    that Special Servicer, in the exercise of its sole discretion, may submit ilie accounts to more than
    one collector (but not the same account to different collectors) in a specific geographic location.
    Special Servicer, in the exercise of its sole discretion, likewise may by oral or written notice,




    {FllQ23945.J)
                                                       24
     Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 25 of 120                                PageID #: 343




         require NCO to cease its collection efforts and retum to Special Servicer any or all of the
         accounts.
                 11.5 Expenses. Except as is otherwise specifically pmvided in this Agreement, each
         paity shall pay its owri costs and expenses in connection with this Agreement and the
         transactions contemplated hereby, including but not by way oflirnitation, all regulatory fees,
         attorneys' fees, accounting fees and other expenses.
)·

                 11.6 Successors and Assigns. All tenns and provisions of this Agreement shaIJ be
         binding upon and shall inure to the benefit of Special Servicer and NCO, and each of their
         respective permitted transferees, successors and assigns. Except as set forth in this Agreement,
         no party may assign any of its rights or obligations under this Agreement (whether by operation
         oflaw or otherwise) without the prior written consent of the other party; provided, however, that
         no prior written consent of the other party is required in the event that (a) Special Servicer
         experiences a merger or consolidation with or into or a reorganization between and ainong the
         wholly-owned subsidiaries of its ultimate parent company, or (b) Special Servicer seeks to assign
         this contract to any operating subsidiary. Nothing in this Agreement is intended to create or
         grant any right, privilege or other benefit to or for any person or entity, other than the paities
         hereto and their pennitted transferees, successors or assigns.
                         Notwithstanding the foregoing, the paities hereto acknowledge that U;S. Bank as
         the Back-Up Special Servicer under the Special Servicing Agreement is an express third-paity
         beneficiary of this Agreement and that upon the Effective Date, the Back-Up Special Servicer as
         successor Special Servicer under the Special Servicing Agreement shall become the "Special
         Servicer" under this Agreement. It is further acknowledged and agreed that fees, expenses and
         other ainounts payable to NCO under this Agreement, including without limitation, indemnity
         payments, shall be payable by the Trusts as provided in the Special Servicing Agreement. U.S.
         Bailk as Special Servicer shall not be personally liable for payment of any such indemnity,
         indebtedness, fees or expenses (except to the extent it is reimbursed for same by each Trust).

                 11.7 Multiple Counterpatts. This Agreement may be executed in multiple
         counterpmts, each of which shall be deemed an original for all purposes and all of which shall be
         deemed, collectively, one agreement, but in making proof hereof it shall not be necessary to
         exhibit more than one such counterpait.
                 11.8 Drafting. Each party acknowledges that its legal counsel patticipated in the
         drafting of this Agreement. The patties hereby agree that the rule of construction that
         ambiguities are to be resolved against the drafting party shall not be employed in the
         interpretation of this Agreement to favor one party over any other.
                11.9 Captions. The captions, headings and airnngements used in this Agreement are
        for convenience only and do not in any way affect, limit or amplify the tenns and provisions
        hereof.
                11.10 Entire Agreement; Amendments. The making, execution and delivery of this
        Agreement by the parties have been induced by no representations, warranties, statements or
        agreements other than those herein expressed. This Agreement embodies the entire
        understanding of the patties, m1d there are no further or other agreements 01'understandi11gs,
        written or oral, in effect among the parties relating to the subject matter hereof. This Agreement
        may be amended or modified only by a written instrument signed by each of the parties and,




        {P0tl2394S.J J
                                                         25
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 26 of 120                              PageID #: 344




    prior to the Effective Date, with the consent of the Back-Up Special Servicer. None of the
    parties shall be deemed to have waived any of its rights, powers or remedies undel' this
    Agreement unless such waiver is approved in writing by an authotized representative of the
    waiving patty.                                                          ·
             11. 11 Waivers. The waiver of any term hereof shall be binding only when committed to
    writing and signed by the parties hereof. Failure by either party of this Agreement to insist upon
    the strict perfonnance of any te1m or condition hereunder or to exercise any tight, power or
    remedy avrulable on a breach thereof, shall not constitute a waiver of any breach of such temi,
    covenant or condition. No waiver, whether express or implied, shall be conshued as a waiver of
    the same or any other term, condition or right or any other occasion.
            11. 12 Severability. Whenever possible, each provision of this Agreement will be
    interpreted in such manner as to be effective and valid under applicable Requirements of Law,
    but if ahyprovision of this Agreement is held to be prohibited by or invalid under applicable
    Requirements of Law, such provision will be ineffective only to the extent of such prohibition or
    invalidity, without invalidating the remainder of such provision or the remaining provisions of
    this Agreement.
          11.13 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
    CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
    OHIO, WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW
    PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF LAWS OF ANY
    JURISDICTION OTHER THAN TO THOSE OF THE STATE OF OHIO. EACH PARTY
    WANES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM
    ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY
    RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF ANY SUCH
    RIGHTS OR OBLIGATIONS.
             11.14 Force Majeure. In the event that either patty shall be prevented from perfonning
    any of its obligations due under the terms of this Agreement by an act of God, acts of war, civil
    tiot, an act of State, strikes, or occurrence of any other event beyond the control of the parties
    hereto, that party shall be excused from any fu1ther pcrfonnance of the obligations and
    undertakings set forth under the te1ms of this agreement with the exception of those obligations
    described in Articles III, VII, VIII, X, and Sections 5.2, 11.2, and 9.4(b), and provided, further,
    that NCO could not reasonably circumvent' the failure Ol'derly through the use of commercially
    reasonable alternate services, unrevoked plans or other means. Notwithstanding any provision is
    this Agreement to the contrary, a force majeure event shall obligate and require NCO to
    commence its Disaster Recovery/Business Continuity Plan as set forth in Article X.
            11. 15 Cooperation/Consents. The patiies agree to cooperate with each other for the
    purposes contemplated by this Agreement. NCO shall execute and deliver to Special Servicer at
    any time such further documents, insh·uments and/or consents which Special Servicer may
    require in such form as Special Servicer may reasonably request to effectuate the perfonnance of
    the Services contemplated by this Agreement.


                                   [Remainder of page intentionally left blank.]




    (POOll94S.l l
                                                     26
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 27 of 120                  PageID #: 345




    IN WITNESS WHEREOF, the parties have executed and delivered this Agreement, as of the
    day and year first above written, to be effective as of the Effective Date.


                              FIRST MARBLEHEAD EDUCATION RESOURCES, INC.


                              By:   ~~--.___;zf:~~-~~£',~:e~·~=,~~·~-------~
                              Its: ~t-""'~··~A~'i~"'~'~-"""~~~-~-------------

                              NCO FINANCIAL SYSTEMS, lNC.


                               By: - - - - - - - - - - - - - - - - - - -
                               Its: - - - - - - - - - - - - - - - - - - - -




                                               27
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 28 of 120                                    PageID #: 346




              IN WITNESS WHEREOF, the parties have executed and delivered this Agreement, as of the
              day and year first above written, to be effective as of the Effective Date.


                                         FIRST MARBLEHEAD EDUCATION RESOURCES, INC.


                                        By: ~~~~~~~~~~~~~~~~
                                        Its:


                                         NCO FINANCIAL SYSTEMS, INC.


                                         By:~
                                         Its: fuUtiice President
                                         Date: 3-10-09




              {fll02lVl11J
                                                         27
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 29 of 120   PageID #: 347




                                              Table of Exhibits


    Exhibit A - Servicer File Data - Default Prevention
    Exhibit B - Default Prevention Services
    Exhibit C - Default Prevention Reports
    Exhibit D - Default Collection Services
     Exhibit E - Default Collection Reports
     Exhibit F - Settlement Authority
     Exhibit G - Early Awareness Services
     Exhibit H - Fees to NCO




       !Rl013Q45.l \                                    28
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 30 of 120                                PageID #: 348




                       Exhibit A to Default Prevention and Collection Services Agreement
                                                Servicer Data File

                                    Servicer Data to be Delivered to NCO

     Data Frequency

     The following data shall be delivered monthly, as of the end of each calendar month.

     Data Format

     The file layouts provide for "fixed-width" fields using the ASCII character set. Delimited data is
     also acceptable, though we would need to agree to the delimiter,

     If comma-delimited fields are being submitted, then all text fields must be enclosed in double quotes.

     Data Transmission

     Both files will need to be encrypted (PGP preferred) and delivered via FTP.

     The filenames must include unique identifiers for servicer name, snapshot or transaction file category, arid
     contain a date-time-stamp.

     Example filename for raw data file: XXX,'{SDOO.CSV_mmddyy _hhmmss

     (XXX:X = Client Abbreviation, SD = Snapshot DetaiL(Montbly Loan Snapshot), 00 =Tiebreaker,

     .csv (filetype), _datestamp)

     Example filename for POP-encrypted data file: XXXXTDOO.CSV>PGP _ mmddyy_hhmmss

     (XXX:X = Client Abbreviation, TD = Transaction Detail (Monthly Loan Transaction), 00 =Tiebreaker,

     .csv (filetype), pgp (encryption extension), _datestamp)


     Snapshot Detail File Data

         Field Name                                     Field Description
     CLUID                    Commonline Uniaue Identifier( or other uniaue loan ldentifer\
     CUR OWN                  Current Owner code
     DEFDTBEG                 Date deferment beains
     DE FD TEND               Date deferment ends
     DEFTYPCD                 Deferment tvne code
     DISB1AMT                 Amount of first disbursement
     DISB1DT                  Date of. the first disbursement for the loan                    .


     ENROLLDTBEG              Beain of enrollment oeriod date




     fFIJ02.'94.~.I)
                                                         29
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 31 of 120                     PageID #: 349




             Field Name                           Field Description
      ENROLLDTEND         Last dav of enrollment
      EXPPAYOFFDT         Exoected oavoff date
      FIRSTPAYDUEDT       When the borrower's first payment is due
      FORBDTBEG           Date current forbearance beaan                          .'
      FORBDTEND           Date current forbearance ends
      FORBTYPCD           Forbearance t11ne code
      FULLDISB            Fully disbursed loan indicator
      GRCDTBEG            Grace oerlod beain date
      GRCDTEND            Grace oerlod end date
      INIREPTERM          Initial loan repavment term
      INSTL1AMT           Installment amount of loan reoavment schedule 1
      INSTL2AMT           Installment amount of loan reoavment schedule 2
      INSTL3AMT           Installment amount of loan reoavment schedule 3
      INSTL4AMT           Installment amount of loan reoavment schedule 4
      INT1DTAPP           Annlication date for interest tvne code 1
      INT1DTBEG           Effective be!1in date for interest tvoe 1
      INT1DTEND           Effective end date for interest tvne code 1
      INT1RATE            Interest rate for Interest type code 1
      INT1TYPCD           Interest tvne code 1
      INT2DTAPP           Annlication date for interest tvne code 2
      INT2DTBEG           Effective beain date for Interest tvne 2
      INT2DTEND           Effective end date for Interest t'me code 2
      INT2RATE            Interest rate for interest tvne code 2
      INT2TYPCD           Interest t"ne code 2
      INT3DTAPP           Annllcatlon date for Interest type code 3
      INT3DTBEG           Effective beain date for Interest tvne 3
      INT3DTEND           Effective end date for interest tvoe code 3
      INT3RATE             Interest rate for Interest tvne code 3
      INT3TYPCD           Interest \'me code 3
      INT4DTAPP            Annllcatlon date for interest tvne code 4
      INT4DTBEG            Effective beoin date for interest tvoe 4
      INT4DTEND            Effective end date for interest tvne code 4
      INT4RATE             Interest rate for interest tvoe code 4·
      INT4TYPCD            Interest tvne code 4
      INTCAPFREQ           Interest caoltalization freauencv lin number of months)
      LASTDISBAMT          Amount of last disbursement
      LASTDISBDT           Last Disbursement date
      LOANSEQID            Loan seouence number
      ORIGPRINAMT          Oriainal amount of orlncioal
      PGM                  Tvne of Loan
      TIERSCEN             Proaram tier
      PGMYR                Proaram Year
       PNTSIGDT            Date Prom Note Sianed
      PNTYR                Prom Note Year
       REPDTBEG            Reoavment beain date
       REPDTEND            Repayment end date
       REPTERM1            Loan reoavment term 1




      !F002l'l4S.I )
                                                      30
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 32 of 120                           PageID #: 350




            Field Name                             Field Description
    REPTERM2             Loan reoavment term 2
    REPTERM3             Loan reoavment term 3
    REPTERM4             Loan repayment term 4
    REPTYPCD             Tvne of reoavment schedule disclosed
    TERMDTBEG            Loan term beqln date
    TERMDTEND            Loan term end date
    TIERPRICE            Tier price
    TOTDISBAMT           Total amount disbursed for loan
    TOTOTHRFEEAMT        Total amount of other fees for loan
    DEFEROPTION          Current Loan Deferment ootion 00/DF/DP/IMl
    COMMON SEQ           Seauence for a Commonline annlicatlon
    GUARAMT              Amount ouaranteed
    INT1SPECCD           Soecial interest indicator for Interest tvne code 1
    INT1SUBSCD           Subsidized interest elioibilitv code for interest tvne code 1
    INT2SPECCD           Soecial interest indicator for interest tvne code 2
    INT2SUBSCD           Subsidized interest elioibilitv code for interest tvne code 2
    INT3SPECCD           Soecial interest indicator for Interest tvae code 3
    INT3SUBSCD           Subsidized Interest ellqlbllitv code for Interest tvne code 3
    INT4SPECCD           Soeclal Interest Indicator for Interest t''"e code 4
    INT4SUBSCD           Subsidized Interest ellqlbllltv code for interest tvne code 4
    LOANDTADD            Effective loan add.date
    LOANDTSLD            Date the Loan was sold
    LOANOWNACCNR         The loan owners account number correspandina to the loan
    MLN                  Master Loan Note
    MLNSEQID             Master Loan Note Seauence Number
    MPNAPPTYPCD          Code for master arom note aoolication tvne
    MPNDTEXP             Date master orom note exoires
    MPNTYPCD             Code for t'me of master prom note
    REGCATCD             Reaulatarv cateaorv code for Interest Rate
    REPDISCDT            Date reoavment disclosure sent
    TOTINSAMT            Total amount of loan insurance oremiums
    TOTORGFEEAMT         Total amount of loan orlolnatlon fees
    BADDR1               Borrower's street address line 1
    BADDR2               Borrower's street address line 2
    BADDR3               Borrower's street address line 3
    BBIRTH               Borrower's birth date
    BCITY                 Borrower's citv <11ost office\ address
    BCRDSRE               Borrower Credit rating score
    BFIRST                Borrower's first name
    BFOREIGNCT            Borrower's Foreign country address
    BFOREIGNST            Borrower's Foreian state address
    BLAST                 Borrower1s last name
    SMID                  Borrower's middle Initial
    BSSN                  Borrower Social Security Number
    BSTATE                Borrower1s state code
    BSUFFIX               Borrower's last name suffix                                    .


    BZIP                  Borrower 1s zip code




    IF0023945 .l I
                                                     31
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 33 of 120                    PageID #: 351




             Field Name                         Field Description
     CADDR1               Cosianer's street address line 1
     CADDR2               Cosianer's street address line 2
     CADDR3               Cosianer's street address line 3
     CBIRTH               Cosianer's birth date
     CCITY                Coslaner's cltv lnost office\ address
     CCRDSRE              Cosianer Credit ratlno score
     CFIRST               Cosianer's first name
     CFOREIGNCT           Cosianer's Foreian country address
     CFOREIGNST           Cosianer's Foreian slate address
     CLAST                Cosianer's last name
     CMID                 Cosianer's middle name
     COBORRIND            Coborrower Indicator
     CO MAKE\ ND          Comaker Indicator
     COSIGNIND            Cosioner indicator
     CSSN                 Cosianer Social Security Number
     CST ATE              Cosianer1s state code
     CSUF.FIX             Coslaner's last name suffix
     CZIP                 Cosianer1s zio code
     ENDO RS IND          Endorser Indicator
     BACCID               Borrower Account ID
     BADD\ND              Borrower's address Indicator
     BADDRDTCHG           Date of last chance to borrower's address lnformal\on
     CADDRDTCHG           Date of last chanae to cosigner's address information
     CADDR\ND             Cosianer's address indicator
     SACC\D               Student Account ID
     ACADGRDLVL           Academic Grade Level
     SFIRST               Student's first name
     SLAST                Student's last name
     SMID                 Student's middle name
     SSSN                 Student's social security number
     SSUFFIX              Student's last name suffix
     GUARCD               Guarantor code
     GUARREFID            Guarantor reference identification number IALE ID number\
     LENDERID             Lender Denartment of Education code
     OWNERBOND            Owner bond Issue identifier
     OWNERCD              Owner code
     OWNSHONM             Institution short name
     GUARSCLCD            Guarantor reportinQ code for school
     CURSCLID             Identifier of the school currentlv enrolled in
     CURSCLNM             Name of the current school
     CURSCLPROPIND        Current school .oroorietarv school Indicator
     CURSCLST             Current school state mail code
     CURSCLTYPCD          Current school tvne code
     ORIGSCLID             Orioinal school Identifier
     ORIGSGLNM            Name of the orioinatinq school
     ORIGSCLPROPIND        Oriainal school oroorietarv school Indicator
     ORIGSCLST             Oriqinal school state mail code




      Jroon<J45.1 I
                                                    32
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 34 of 120                               PageID #: 352




         Field Name                                     Field Description
     ORIGSCLTYPCD             Orialnal school tvne code
     CAPDTAPLD                Date the last caoitallzation was aoolled
     CURINSTAMT ,.            Current installment amount
     CURINTAMT                Current end of month borrower interest amount
     CUROTHRAMT               Current end of month "other charaes" amount
     CURPRINAMT               Current end of month principal amount
     CYCLESTATCD              Loan life cvcle status code
     CYCLESUBCD             · Loan life cycle sub status code
     DELQDTBEG                Date condition occurred - delinauencv for installment
     DELQDTEND                End of delinquencv·for Installment date
     DELQINTDTBEG             Date condition occurred - delinauencv for Interest
     DELQINTDTEND             End of delinauency for interest date
     INICLMDTPD               Date Initial claim oaid
     INICLMDTREJ              Claim reiectlon/return actual oosted date
     INICLMDTRESUB            Date initial claim resubmitted
     INICLMDTSUB              Date initial claim submitted
     INICLMREASCD             Reason code for the clalm/preclaim
     LOANSUBSTATCD            Loan Sub-status used for reoortina
     NXTINSTDTDUE             Date the next Installment bill ls due
     PRECLMDTSUB              Date oreclalm submitted
     TOTCAPINTAMT             Total amount of interest canoed
     ZEROBALCD                An attribute to reoort zero balance reason code
     ZEROBALDTAPLD            A attribute for date zero balance aonlied
     ZEROBALDTEFF             A attribute for date zero balance effective
     ZEROBALSUBCD             An attribute to reoort zero balance sub-reason code
     AVGDAYBAlAMT             Averaae dailv balance amount
     LASTPMTDT                Date of the last borrower oavment
     PREVINTAMT               Amount of previous month borrower interest
     PREVPRINAMT              Amount of orevious month orincioal
     SUPCLMDTPD               Date sunnlemental cl.aim paid
     SUPCLMDTRESUB            Date sunnlemental claim submitted
     CREATEDATE               Creation date for this record



     Transaction Detail   File

                                  Old Freid
     Field Name                    Name                            Field Description
     TRAN ID                     TRANID        Unioue Transaction ID
     RPTMTHBEG                   RPTMTHBG      First dav of reoortina oeriod
     RPTMTHEND                   RPTMTHED      Last dav of reportinq period
     FINATYRPCD                  FINATYRP      Financial actlvitv transaction reoort line code
     CLUID                       LOAN JD       Unioue Loan Identifier
     BSSN                        BSSN          Borrower Social Securitv Number
     LOANSEQID                   SEQ           Loan seouence number
     OWNERCD                     OWNER         Owner code
     OWNERBOND                   BONDISS       Owner bond issue identifier




     !P0023i/4S.I !
                                                         33
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 35 of 120                                     PageID #: 353




                              Old Field
     Field Name                Name                             Field Descriotion
     PGM                    PROGRAM        Current loan oroaram belna disola,,,,d
     GUARREFID              GUARREF        Guarantor reference ID number
     FATDTAPL               FATAPL         Date financial activltv transaction annlied
     FATDTEFF               FATEFF         Date financial activltv transaction effect
     CSHADVCD               CSHADV         Financial Activitv transaction cash/adv code
     FATPRECLMFEEAMT        FTPCLFEE       Amount of oreclaim fee financial activitv transaction
                                           Amount non-subsidized borrower Interest financial
     FATNSIAMT              FTNSI          activity transaction
     FATLTEFEEAMT           FTLTEFEE       Amount of late fee financial activltv transaction
     FATCURPRIAMT           FTCURPRI       Amount of current principal financial activity transaction
     FATIYPCD               FATTYP         Financial activitv transaciion tvne code
     FATSUBTYPCD            FATSUBTYP      Financial activitv transaction subtvoe code
                                           Indicates this Is the reapplied financial activity of a prior,
     FATRAPIND              FATRAP         now Inactive financial activity transaction




     For purposes of early awareness services, the Servicer shall also send a monthly file of borrowers
     who will enter repayment within the upcoming 60 davs.




                                                                                             ····-------··-----




      !FOQ'.!3945,l I
                                                      34
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 36 of 120                             PageID #: 354


                                                                                       Execution Version


                          Exhibit B to Default Prevention and Collection Services Agreement
                                             Default Prevention Services


     Work Description
     NCO shall provide Dedicated Staff to make outbound calls related to accounts 30 days or greater
     past due referred by Special Servicer and receive inbound calls resulting from NCO's efforts,
     NCO will also draft and mail letters and conduct other activities reasonably calculated to perfonn
     the Services.
     Hours of Operation/Staffing
          1. NCO agrees to maintain the following hours of operation for this engagement:
                                 Monday-Thursday; 8:00 AM-10:00 PM EST
                                 Friday: 8:00 AM- 5:00 PM EST
                                 Saturday I Sunday: Four hour shift between 9:00 AM- 9:00 PM EST
          2, Holidays - NCO and Special Servicer mutually recognize the following holidays:
                     a. New Years Day
                     b. Easter Sunday
                     c. Labor Day
                     d. 4111 of July
                     e. Memorial Day
                     f,   Thanksgiving Day
                     g. Christmas Day
     Telephone Attempts/ Account lntensitv
           1. NCO will Attempt to Contact the customer through a combination of automated and
              manual calls to resolve the delinquency on the assigned account, in compliance with state
              and federal law.
           2. NCO will Attempt to Contact each account by making day, evening and weekend
              Attempts at both home and business numbers provided for both the primary debtor and
              cosigner if applicable.
           3. NCO agrees to schedule associates assigned to Special Servicer's portfolio such that a
              minimum of 65% of all Attempts are made dming prime time hours, which for this
              engagement will be defined as:
                            8:00AM -11 :ODAM M-F local to the debtor
                            5:00PM-9:00PM M-Thlocal to the debtor
                            Saturday and Sunday
           4. NCO will Attempt to Contact both the borrower and cosigner (if applicable) on each
              account provided to NCO for collections a minimmn of five (5) times on a monthly basis.



     /F0023945,! I
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 37 of 120                            PageID #: 355




            5. 550 accounts per seat target
      Key Performance Indicators·
            1. NCO and Special Servicer mutually agree that the following KPI' metrics will be used as
               a means of measuring Agent/Departmental productivity:
                       a. Portfolio value
                       b. Average# borrowers per FTE
                       c. Total Peak Hours to Total Hours worked(%)
                       d. Total Right Party Contacts to Total Borrowers(%)
                       e. Total Promises to Pay to Total Right Party Contacts(%)
                       f. Total Promises to Pay to Total Borrowers (%)
                       g. Total Cured($)
                       h. Total Borrowers Cured(#)
      Performance Scorecard and Reviews
      There will be a periodic scorecard produced to review NCO' s performance. Jn addition, there
      will be at a minimum a quaiierly review that will take place at either the place of business of
      NCO, place ofbusiness of Special Servicer or via telephone conference as agreed by the parties.
      The quaiierly review will be focused on the performance ofNCO in the previous quarter and
      discuss how performance can be improved and important updates as it relates to Special
      Servicer's business and portfolios.




      (F002394S. I !
                                                          2
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 38 of 120                              PageID #: 356

                                                                                      Execution Version


                         Exhibit C to Default Prevention and Collection Services Agreement

                                            Default Prevention Reoorts



    Monthly Flow Report showing trend analysis and roll rate showing accounts in def=ent, grace,
    and repayment by 30-day increments from current through 120 days past due.




     fFOt'.12J<J45.J j
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 39 of 120                                        PageID #: 357


                                                                                              E~ecution   Version


                           Exhibit D to Default Prevention and Collection Services Agreement
                                                Default Collection Services


     DEFINITIONS
     Post-Default Accounts:
                 First Placement Accounts: Accounts that have not been subject to previous collection
                 efforts on Special Servicer's behalf by any other entity other than Special Servicer's staff.
                 Second Placement Accounts: Accounts that, prior to transfer to NCO, have been worked
                 by one other collection agency.
                 Third Placement Accounts: Accounts that, ptior to transfer to NCO, have been worked
                 by two other collection agencies.
     Litigation Accounts: Accounts that have been authorized by Special Servicer for Litigation as
     provided in Section 1 of the Agreement.
     POST DEFAULT MlNIMUM WORK STANDARDS
             Within Twenty-Four (24) hours of placement, NCO shall scrub file against bankruptcy
     notification data base, either on-line or batch process, before coll~ction effort is pursued. The
     account should be immediately closed and returned with no collection effort if a bankruptcy "hit"
     is returned, UNLESS the bankruptcy discharge was issued prior to loan origination or the
     bankruptcy was dismissed.
            Credit Bureau reports or credit headers shall be pulled on all accounts within two (2)
     business days of placement.
             A validation notice as outlined in the Fair Debt Collection Practices Act (FDCPA) shall
     be sent within twenty-four (24) hours of placement.
           Within :five (5) business days the first phone Attempts shall be made by NCO to both the
     boITower and co-boITower.
             ln the event Contact is made within the first five (5) business days of placement, a
     promise to pay or a commitment should be made to pay the balance in full, settle the balance in
     full within the guidelines provided by Special Servicer or payment sufficient for the account to
     be considered for eligibility in a repurchase program as determined by Special Servicer (the
     "Repurchase Program")
           Within the first thirty (30) days of placement, if NCO determines it has a valid phone
     number, four (4) Attempts per week shall be made during strategic hours of the work day. A
     message should not be left if another Contact will be completed on the same day.
            Within the first thirty (30) days of placement, if NCO determines it does not have a valid
     phone number, the account shall be statused as a skip account and skip tracing efforts are to
     commence no later than forty-eight (48) hours after determining the number is invalid.
            Continued Attempts after the first thirty (30) days shall continue at the rate of one (1)
     time per week.
                     Skip Tracing Activities after thirty (30) days or until Contact or closure:




     lll002J94S.J)
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 40 of 120                                PageID #: 358




     Minimally, all available sldp tracing tools shall be utilized and efforts Attempted three (3) times
     per month or until borrower is located or the account(s) is closed. Sldp tracing tools may include
     but are not limited to:
     *Nearby and same last name
     *Credit Bureau
     *Property Verification
      *University and/or College directory/registration
     *Internet on-line services
     *Voter Registration data bases
     *Directory Assistance
     All possible telephone numbers found should be Attempted within 24 hours, if legal to do so, to
     determine validity.
             Borrowers who do not qualify or who cannot reasonably afford amortized payments
     under the Repurchase Program guidelines should be placed in a temporary reasonable and
     affordable partial payment arrangement. The payment arrangement should be reviewed every
     four (4) months to detennine if the bonower can afford a higher payment, can pay the loan ·
     balance or can settle the loan under the Special Servicer settlement guidelines.
            In addition to account closure in accordance with the terms of the attached Agreement,
     accounts shall also be closed if there is a thirty (30) day work gap. Work is defined as an
     Attempt to Contact, a skip Attempt or some form of activity in an attempt to resolve the account.
     LITIGATION MINIMUM WORK STANDARDS
              Within Twenty-Four (24) hours of placement or authotization to litigate, NCO shall scrub
     the file against bankruptcy notification data base, either on-line or batch process, before
     collection effort is putsued. The account should be inunediately closed and returned with no
     collection effort if a bankruptcy "hit" is returned, UNLESS the bankruptcy discharge was issued
     prior to loan origination or the bankruptcy was dismissed.
             Credit Bureau reports or credit headers shall be pulled by NCO on all accounts within
     five (5) bumness days of placement or authotization.
             A validation notice as outlined in the Fair D.ebt Collection Practices Act (FDCP A) shall
     be sent by NCO within two (2) business days of placement or authotization. Upon outsourcing
     to local counsel, Attorney may also send an additional validation notice if approptiate.
           Within five (5) business days the first phone Attempts shall be made by NCO to both the
     borrower and co-borrower.
             In the event Contact is made, a promise to pay or a commitment should be made to pay
     the balance in full, settle the balance in full within the guidelines prnvided by Special Servicer or
     payment sufficient for the account to be considered for eligibility in the Repurchase Program ..
                From the date of placement or authotization until the account is either outsourced to local
     · counsel or has satisfactory payment arrangements made as described above, ifNCO determines
       it has a valid phone number, NCO shall make phone Attempts at the rate of four (4) times per




      {F0023945.I j
                                                        2
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 41 of 120                                  PageID #: 359




     week at different times of the day, including at least two evening (e.g., after 5 p.m. debtor's time)
     or weekend Attempts. Attempts will be made on both the borrower and co-borrower.
            Within the first thirty (30) days of placement or authorization, ifNCO determines it does
     not have a valid phone number, the account shall be statused as a skip and skip tracing efforts are
     to commence no later than forty-eight (48) hours after determining the number is invalid.
                   Skip Tracing Activities after thirty (30) days or until Contact or closure:
     Minimally, all available sldp tracing tools shall be utilized and efforts Attempted three (3) times
     per month or until borrower is located or the account(s) is closed. Skip tracing tools may include
     but are not limited to:
      *Nearby and same last name
      *Credit Bureau
      *Property Verification
      *University and/or College directory/registration
      *Internet on-line services
      *Voter Registration data bases
      *Directory Assistance
      *Local professional licensing authority
             Borrowers who do not qualify or who cannot reasonably afford amortized payments
     under the Repurchase Program goidelines should be placed in a temporary reasonable and
     affordable partial payment arrangement. The payment arrangement should be reviewed every
     four (4) months to determine if the borrower can afford a higher payment, can pay the loan
     balance or can settle the loan under the Special Servicer settlement goidelines.
                   Any Broken Conunitment:
                   Litigation should be pursued immediately if there is a broken commitment.
                   Broken Payment Commitment:
                   Litigation should be pursued immediately if there is a broken commitn;ient
                   Returned (NSF) Item:
                   All efforts should be made to resolve the issue and reinstate payments. If unable to
                   resolve within reasonable period of time, litigation should be pursued.
             Once the account(s) is outsourced to local counsel, Attorney (and NCO if appropriate)
      will continue diligent collection efforts in concert with the legal proceedings.
             Attorney and NCO must track the progress of the suit and assure all service is made in
      accordance with applicable laws, all deadlines are met and seek default judgments whenever
      appropriate.
             Attorney must make NCO immediately aware, and NCO will malrn Special Servicer
      inunediately aware, of any and all counterclaims or defenses filed by borrowers in response to
      the Complaint.




      [F002?.94S,! l
                                                              3
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 42 of 120                             PageID #: 360




              If available, Attorney (and NCO if appropriate) shall make the borrower aware ofhis/her
      options under the RepUl'chase Program. Only after it is determined that the borrower cannot or
      will not make the payments needed to become eligible for consideration in the Repurchase
      Program, should payment arrangements be established after the suit has been filed and the
      Attorney shall pursue a stipulated judgment when appropriate to protect Special Servicer's
      interests in the event the arrangement is not paid as agreed.
             If a witness is needed to provide testimony or other evidence at a trial or other hearing,
      whether live or telephonic, the Attorney shall submit a "Witness Request Form" provided by
      Special Servicer to NCO and NCO shall in tum submit said "Witness Request Form" to Special
      Servicer no later than fifteen (15) days prior to the scheduled hearing.
               Attorney shall submit any judgment received, and complete the "Judgment Form"
      provided by Special Servicer within five (5) days ofreceipt to NCO. NCO will in tum provide
      both the judgment and the "Judgment Form" to Special Servicer within five (5) days of receipt.
      All fields on the "Judgment Form" must be completed in their entirety by Attorney.
              Attorney (and NCO if appropriate) must pursue collection efforts through appropriate
      legal means available (e.g., wage garnishments, liens, etc.) once judgment is entered. At least
      one (1) Attempt to secure post-judgment collection shall be made by Attorney (or NCO if
      appropriate) per month. These efforts may include, but are not limited to, phone contact,
      attempts to locate attachable assets such as bank accounts, property searches and employment
      searches.
              Special Servicer may, at its sole discretion, close any account and have it returned at any
      time. For each account closed, NCO shall submit a closing statement which shall include
      borrower name, social security number, Special Servicer account number, amount of funds
      expended, any funds remaining, closing balance, payments received and any judgment
      information entered. Any funds remaining shall be forwarded to Special Servicer within thirty
      (30) business days of closure. Tue litigation closing statement requirements are separate and
      distinct from the systemic "closed report" filed each month by NCO.
              Special Servicer will not pay a non-contingent suit fee or any other up-front fee to NCO
      or Attorney unless Special Servicer has provided its prior express written agreement to pay such
      fees.
              NCO agrees to provide regular case status reports to Special Servicer at no greater than
      quarterly intervals as directed by Special Servicer.
             NCO agrees to immediately provide copies of all coil'espondence and pleadings
      generated in connection with a contested matter (contested matter being defined as any civil
      action where the defendant has filed an answer or other pleading or motion).
              Attorney agrees to file a Motion for Summary Judgment in all cases unless prohibited
      from doing so by local rnles of court or Special Servicer and Attorney otherwise mutually agree
      that Attorney should not file such a Motion.
      REMITTANCE PROCESS
      The following work standards related to remittance processes are applicable to all types of
      placements.




      {F002J945.I !
                                                        4
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 43 of 120                                PageID #: 361




              Remittances shall be processed on a weekly basis, whether by electronic wire or by check
      and have a remittance statement submitted. All remittance statements are to contain: borrower
      name, Special Servicer account number(s), placement type (e.g., first, second, third or litigation),
      commission rate, payment amount, commission amount, payment date, application of funds (i.e.,
      costs, principal, interest, etc.), and balance after payment applied.
              Any payment that does not result in good funds is to be posted inunediately and included
      in the most current weekly remittance report as with any other payment information.
             NCO shall submit net remittances of all monies collected. NCO shall maintain copies of
      each invoice paid on each account.
                    NCO shall maintain copies of all payment documents for a minimum of three years.
      SETTLEMENT PROCESS
      Subject to any contrary account-specific instructions from Special Servicer, the following work
      standards related to settlement processes are applicable to all types of placements.
             NCO shall have blanket authority to settle any account for 90% or greater of the
      outstanding principal and interest balance at the time of settlement, provided there is no
      judgment entered on the account.
              NCO shall have blanket authority to settle any account for 80% or greater on any account
      whose "default date" or "charge-off date" is greater than twelve (12) months but less than thirty-
      six (36) months from settlement date, provided there is no judgment entered on the account.
              NCO shall have blanlcet authority to settle any account for 70% or greater on any account
      whose "default date" or "charge-off date" is greater than thirty-six (36) months but less than
      sixty (60) months from settlement date, provided there is no judgment entered on the account.
             NCO shall have blanket authority to settle any account for 60% or greater on any account
      whose "default date" or "charge-off date" is equal to or greater than five (5) years from
      settlement date, provided there is no jud;,rment entered on the account.
              Settlement offers which do not meet any of the above guidelines must be submitted in
      writing to Special Servicer for review. Settlements not meeting the above guidelines must have
      Special Servicer written authorization to be accepted.
                     The authorization must be inaintained by NCO for a minimum of three years.
               Accounts with judgments entered on them DO NOT qualify for the above guidelines and
      all settlement offers on judgment accounts must be submitted to Special Servicer in writing.
      Such offers may not be accepted without Special Servicer' s written authorization.




       (F002~945.   l)
                                                            5
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 44 of 120                             PageID #: 362


                                                                                     Execution Version


                       Exhibit E to Default Prevention and Collection Services Agreement

                                          Default Collection R!lJlorls



    NCO shall produce status and reconciliation reports to Special Servicer as follows.
          a.      NCO will report the status of all accounts on a monthly basis, itemized by
    borrower Social Security number and additional identifying data, including but not limited to
    placement type (as defined in Exhibit D).
           b.      NCO will report to Special Servicer, on a monthly basis, in a format acceptable to
    Special Servicer, the recovery percentage for all loans by each placement segment A
    "placement segment" is defined as the number ofloans placed with NCO in a given month, day,
    and year. Accounts shall be identified in this report by placement type.
             c.     Within twenty-four (24) hours of each placement of accounts by Special Servicer
     to NCO, NCO will submit to Special Servicer, for reconciliation purposes, a written report
     outlining each account and the dollar value thereof, as well as the total number of accounts and
     the aggregate dollar amount for each placement of accounts made by Special Servicer to NCO.
     NCO shall, on the same day of each placement, acknowledge both the total number of accounts
     placed and the aggregate balance thereof in writing. Accounts shall be.identified in this report
     by placement type.
            d.     NCO will report to Special Servicer for reconciliation purposes the aggregate
     number and aggregate current balance of all accounts, whenever placed, which are active with
     NCO. Accounts shall be identified in this report by placement type. This report will be
     submitted annually within thirty (30) days following the end of Special Servicer's fiscal year.
             e.      NCO will report to Special Servicer, on a weekly basis (or an alternative periodic
     interval chosen by Special Servicer), the payments received by NCO for reconciliation by
     Special Servicer of the remittance outlined in Section 2.6. Such report shall include, bnt not be
     limited to, borrower .name, account number(s), placement type, corresponding commission rate,
     payment amount and commission amount.
     The foregoing reports are not exclusive of any other reasonable requests for information that
     Special Servicer may have from time to time.




     {F0023945.l   J
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 45 of 120                           PageID #: 363

                                                                                    Execution Version




                       Exhibit F to Default Preveution and Collection Services Agreement

                                             Settlement Authority


     None at time of execution




       !!'0023945.l]
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 46 of 120                                 PageID #: 364


                                                                                          Execution Version


                          Exhibit G to Default Prevention and Collection Services Agreement

                                              Early Awareness Services


             1.     NCO shall develop and carry out a "Borrower Repayment Education And
     Counseling" program for ·borrowers about to enter repayment. NCO shall use its "propensity to
     pay" model that for prioritizing and segmenting accounts and will perform early awareness
     service for accounts within the bottom 50% of propensity to pay scores. The specific objective of
     this program is to educate borrowers of upcoming payment requirements and advise borrowers,
     if authorized under the circumstances, of the existence of deferment, forbearance and modified
     graduated repayments ("MGRS") alternatives nnder applicable Program Guidelines, to reduce
     the number and percentage ofborrowers becoming subsequently delinquent in the repayment
     process.

            2.     At the beginning .of the program, NCO shall receive from Special Servicer an
     estimated monthly volume of 5,000 to 7,000 borrower accounts (approximately 40% of
     bonowers entering repayment) that are 30-45 days prior to entering repayment. Variances of
     plus/minus 10 percent of the estimated monthly volume will be considered as within the target
     range of accounts to be placed. If mutually agreed by Special Servicer and NCO, Special
     Servicer may elect to send additional monthly placement volume to be worked by NCO.

                     3.   It is estimated that 70% of the borrower accounts will have cosigners.

                     4.   The ''work period" shall be 30 days from date of placement.

             5. ·    NCO and Special Servicer will work cooperatively with the Tmsts' primary
     servicer, American Education Services ("AES"), to establish whether NCO will contact
     boU"owers "as NCO," "on behalf of the owner of your loan" or "on behalf of AES," or such other
     designation as the parties may agree the distinction being a function of the nature of the
     relationship established, which is not under the control of either Special Servicer or NCO. NCO
     will not hold itself out "as" AES.

           6.      On accounts with cosigners, NCO will Attempt to contact both the primary
     bon-ower and cosigner.

            7,      NCO shall initially conduct this program in its NCO facility, which offers low
      domestic U.S. labor costs, and thus advantages this project.

            8.     NCO may at its sole discretion decide to expand or move this program to another
     NCO facility. Such a move shall not have an impact on the fees paid to NCO by or the se1vice
     hereunder provided to or on behalf of Special Servicer pursuant to this Agreement.

              9.      Upon receiving and loading each monthly placement from Special Servicer, NCO
      shall use the following contact methodology ("waterfall approach") in an effort to maximize the
      contact rate of the Tmsts' borrowers:




      !FIJ<t2Jl/45,J l
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 47 of 120                            PageID #: 365




                    a.     Send an email to all borrowers and cosigners for whom NCO has received
     an email address on the placement file. The content of the email, to be jointly developed by
     Special Servicer and NCO, will be approximately as follows:

                         i.      Congratulate borrowers (or cosigners on behalf of the bon·owers)
     on graduating and presumed entrance I re-entrance into working world.

                      ii.       Alert borrowers that they will be contacted shortly to discuss the
     upcoming repayment status.

                        ui.        Encourage borrower in the meanwhile to call in to NCO's inbound
     800 number set up specifically for this program to speak with a loan counselor standing by with
     important information.

                      b.   Immediately begin calling campaigns:

                          i.        NCO loan counselors will Attempt to contact all borrowers on the
     Special Servicer data file for whom NCO has received "good" contact infonnation. NCO loan
     counselors will skip-trace all "bad" numbers. V!here good number(s) are subsequently obtained,
     NCO will update Special Servicer (and/or AES) records.

                           ii.      NCO shall make several Attempts to contact each borrower using
     the telephone numbers provided by Special Servicer over the first ten business days at different
     times of day (if directed by Special Servicer). Periodically, depending on the number of
     borrowerS'femaining to be contacted, NCO may conduct outbound calling efforts on Saturdays,
     as appropriate.

                         111.      If a borrower is contacted and a counseling session is conducted
     there may be no need to send a letter (see "Letter Campaigns"), although a follow-up email with
     appropriate Special Servicer collateral material may be desirable.

                       iv.       If a borrower is not contacted, then NCO may send a letter (see
     "Letter Campaigns") with similar infonnation to the email.

                        v.       NCO loan counselors will continue attempting to contact the
     bon·ower throughout the work period (using best contact methodology-Le. varying times, days
     of week-including, as noted above, Saturdays-etc.)

                      c.    Letter campaigns

                          i.      In an effurt to measure the effectiveness of various letter
     campaigns, at Special Servicer's direction NCO will split the monthly account placements into
     two groups and apply a different letter strategy to each. At any time Special Servicer can direct
     NCO to change the percentage of accounts going to either group or to stop the multiple strategy
     approach entirely and apply only one strategy to all accounts.




      {P0023!J4S.I]
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 48 of 120                            PageID #: 366




                                   1.    Group 1: NCO will mail letters to all borrowers in Group 1
     immediately upon receipt of the account placement.

                                  2.      Group 2: NCO will mail letters to all borrowers in Group 2
     who have not yet been contacted after an initial attempt period of 10 business days.

     All mailings will have an address correction request included and, where change of address is
     noted, Special Servicer files will be updated.

                  10.   NCO Hours of Operation

                            a.     NCO will set hours of operation to give the best opportunity to
     optimize contact rate of the Trusts' bcmowers and to be consistent with and fully compliant with
     all requirements of!aw and regulation.

              11.    Prior to initiating any contact with borrowers, NCO will work in conjunction with
     Special Servicer to develop appropriate scripting for phone contacts, with such scripting
     reflecting the brand look and feel that Special Servicer wishes to convey. This scripting will be
     articulated in the Statement of Work Amendment, separate from this Agreement and will
     incorporate among other aspects, the circumstances under which NCO shall be authorized to
     advise borrowers of the existence of deferment, forbearance and MGRS alternatives under
     applicable Program Guidelines.

     NCO anticipates that the call will be conducted in approximately the following marmer:
                        a.    Validate that we are speaking with the right party.

                     b.      Introduce ourselves as a loan counselor calling from NCO (or on behalf
      of) AES in reference to their private student loans held by the Trusts. Special Servicer will
      provide the loan holder information to NCO so NCO can use this infonnation in the scripting.

                    c.    Explain the purpose of the call is to remind borrower of upcoming
      repayment requirements and to gauge borrower's preparedness and intent to ineet upcoming
      requirements.

                        d.    Receive payment commitment from borrowers.

                        e.    Attempt to set borrower up on automatic debit program.

                         i.       If allowed by AES, NCO will use web-based technology to enable
      the borrower complete and electronically sign an automatic debit f01m.

                            ii.      If a web-enabled process is not allowed by AES, NCO will either
      email the borrower the appropriate form or direct the borrower to AES's web site
      www.asessuccess.org where the form is available online. The borrower will then be required to
      p1fot, sign and return the form either to NCO to be forwarded on to AES or to AES directly.




      IP0023945,l l
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 49 of 120                             PageID #: 367




                     f.     Ask several brief probing questions that will capture important borrower
      information to be.used when constructing the post-pilot full-scale implementation program.

            12,     The following steps will be included in the Borrower Repayment Education And
      Counseling Program;

      NCO will document "results codes" to track key data. In addition to tracking contacts,
      commitments and other operational metrics, NCO will be able to quantify (and subsequently
      analyze) responses to key qualitative questions.

      Sample of potential questions:

                      Is borrower prepared to meet repayment requirements?
                      ls borrower already employed?
                      What is starting income?
                      Does borrower have concerns over upcoming repayment requirements?
                      What are concerns? (no job, not enough income, percent ofdisposable income
                      going to debt service, etc,)
                      Does borrower have other private loans? (dollar ranges, lenders) Probe for future
                      private loan consolidation opportunities. (In the aggregate, NCO will be able to
                      perform analysis for Special Servicer showing borrowers according to balances
                      held by a listing of other lenders-this is important information for assessing
                      potential risk of prepayment through third-party consolidation of Trust lrn:ms).
                      Status ofFFELP loans and repayment plans

              13.   NCO shall develop and submit to Special Servicer, frequency to be determined in
      consultation with Special Servicer, management reports with key program performance
      indicators.

              14,     NCO and Special Servicer will conduct meetings every, frequency to be
      determined in consultation with Special Servicer, to Teview the management reports and have a
      qualitative discussion about the program,

              15, · NCO will supply its proprietary contact system and all necessary supporting
      inbound and outbound telephony, data networking, email, and secure web-based applications
      required to support the program, activities, and reporting descl'ibed herein. All NCO technology
      used in the program shall be provided at no additional cost. All technology and related systems
      and applications may be audited by Special Servicer at any time during regular business hours,




      ll'002394S.I)
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 50 of 120                           PageID #: 368

                                                                                    Execution Version


                       Exhibit H to Default Prevention and Collection Services Agreement




     Early Awareness:

     For loans that are refe1Ted to the Early Awarenes~ vendor for pre-call and letters and ACH
     emollment 60 days prior to 1" payment due date:

     $20 per borrower Contact and $0.51 (fifty-one cents) per Jetter sent, which may be adjusted
     for increases implemented by the United States Postal Service, cent for cent.

     Default Prevention:

     For loans that roll at 31 days from servicer to NCO Default Prevention Collectors and to be
     managed up until 180 days past due or lender mandated charge off date, including loans in
     Claims Review:

     $4600 per seat ($4600 per seat fee shall be increased by 3% each year on the anniversary of
     the Effective Date without further action by the parties) and $0.51 (fifty-one cents) per
     Jetter sent, which may be adjusted for increases implemented by the United States Postal
     Service, cent for cent.

     The per seat default prevention fee above shall be subject to an annual incentive payment,
     calculated as follows:                                         ·

     For each 30-day delinquency period (i.e., 31-60, 61-90, etc.), the percentage of loans that
     were in one delinquency period and progressed from that period to the next delinquency
     period (the "flow rate") shall be calculated for each of the three prior 12-month intervals.
     The baseline flow rate for each delinquency period for each 12-month interval shall be:
     (0.70 x the flow rate for the immediately preceding 12 months) + (0.15 x the flow rate for
     each of the prior two 12-month intervals).

     For each delinquency period in the 12 months under consideration for incentive payment:
     (a) if the flow rate is more than 2.0% less than the baseline flow rate (e.g., less than 18% on
     a baseline flow rate of 20%), then an incentive of 12% shall be paid for each seat dedicated
     to default prevention in that delinquency period;
     (b) if the flow rate is equal to or less than the baseline flow rate, but more than 2.0% less
     than the baseline flow rate (e.g., equal to or more than 18% and less than 20% on a
     baseline flow rate of 20% ), then an incentive of 6% shall be paid for each seat dedicated to
     default prevention in that delinquency period; and
     (c) if the flow rate is greater than the baseline flow rate, no incentive shall be paid.




      {F00239<1S.I )
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 51 of 120                               PageID #: 369




     For purposes of the above incentive calculations, flow rates shall be rounded to the nearest
     whole number (i.e., rounded down for 0-4 tenths of a percentage and rounded up for 5-9
     tenths of a percentage).

     Post Default Collections (including probate recoveries):

     NCO to utilize Default Collectors for all of post default collections prior to litigation

     25% (30% for recalled defaulted accounts recalled from other agencies following the
     Effective Date)

     Litigation:

     NCO to manage Default Collectors' attorney network for accounts referred to litigation:

      35%




         \(lll02~'l45.I)
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 52 of 120                        PageID #: 370



        FIRST AMENDMENT TO DEFAULT PREVENTION AND COLLECTION SERVICES
                                 AGREEMENT
       This First Amendment to Default Prevention and Collection Services Agreement (hereinafter
"Amendment") is entered into by and between First Marblehead Education Resources, Inc. ("FMER"), a
Delaware corporation with a principal place of business at 800 Boylston St., 34'" Floor, Boston, MA
02199 (together with its successors and assigns, the "Special Servicer") and NCO Financial Systems, Inc.,
a corporation organized under the laws of the Commonwealth of Pennsylvania having a place of business
at 507 Prudential Road, Horshan1, PA 19044 (together with its successors and assigns, "NCO"), and
amends that certain Default Prevention and Collection Services Agreement entered into by and between
FMER and NCO and dated as of March 1, 2009 (the "Agreement"). This Amendment is executed as of
May I, 2009.
         NOW THEREFORE, in consideration of the mutual promises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties,
it is hereby agreed as follows:

1.    Restatement of Recitals. Special Servicer and NCO hereby amend and restate the recitals to the
Agreement by deleting them in their entirety and replacing them with the following:
        "WHEREAS, FMER as the initial Special Servicer currently provides administration services to
certain Delaware statutory trusts (the "Non-Ambac Trusts") consisting of alternative student loans
("ASLs"), including the provision of default prevention and collection management services pursuant to
that certain Special Servicing Agreement entered into by and among FMER as Special Servicer, U.S.
Bank National Association ("U.S. Bank"), (in such capacity, the "Back-Up Special Servicer") and the
Non-Ambac Trusts party thereto and dated as of March 1, 2009 (the "Non-Ambac Special Servicing
Agreement"); and
        WHEREAS, FMER entered into an additional agreement to serve as the initial Special Servicer to
provide administration services to certain additional Delaware statutory trusts consisting of alternative
student loans ("ASLs") (the "Ambac Trusts", together with the Non-Ambac Trusts, refened to in this
Agreement as the "Trusts") in which Ambac Assurance Corporation ("Ambac") is a credit facility
provider, including the provision of default prevention and collection management services pursuant to
that certain Special Servicing Agreement entered into by and among FMER as Special Servicer, U.S.
Bank National Association ("U.S. Bank") (in such capacity, the "Back-Up Special Servicer"), Ambac,
and the Ambac Trusts party thereto and dated as of May 1, 2009, and any successor agreement thereto
entered into by and among FMER, U.S. Bank, Ambac, and the Ambac Trusts (the "Ambac Trusts Special
Servicing Agreement") (together with the Non-Ambac Special Servicing Agreement, the "Special
Servicing Agreements"); and
        WHEREAS, NCO provides default prevention and collections services (the "Services") to
financial institutions; and
        WHEREAS, the initial Special Servicer and NCO desire to anange for the outsourcing of certain
default prevention and collections activities to NCO for the Trusts in the event that the Back-Up Special
Servicer becomes the Special Servicer under either or both of the Special Servicing Agreements pursuant
to Section 8 of either or both of the Special Servicing Agreements; and

        WHEREAS, NCO is willing to provide certain default prevention and collection activities as
herein provided in the event that the Back-Up Special Servicer becomes the Special Servicer."

2.      Restatement of Services Generally. Section 2.1 of the Agreement is hereby amended and restated
to read as follows:
{F0024989.!}

                                                USB 0053
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 53 of 120                                PageID #: 371




              "Special Servicer hereby retains NCO to perform the Services set forth herein in the event that,
              and only in the event that, Special Servicer (including for the avoidance of doubt, U.S. Bank in its
              capacity as successor Special Servicer) notifies NCO in writing that the Back-Up Special Servicer
              has assumed the duties of the Special Servicer pursuant to Section 8 of either or both of the
              Special Servicing Agreements. The parties acknowledge and agree that the foregoing reference to
              the Special Servicing Agreements is intended only as a reference to the conditions under which
              performance of the Services under this Agreement will begin; it is does not and shall not create
              duties or obligations for NCO under either of the Special Servicing Agreements. The parties
              further agree that upon U.S. Bank assuming the duties of Special Servicer under the Servicing
              Agreement, all references to "Special Servicer" in this Agreement shall, unless otherwise provided
              or the context otherwise requires, be deemed to refer to U.S. Bank acting in such capacity. The
              date of the beginning of the performance of services by NCO referenced in the foregoing sentence
              shall be the "Effective Date" for purposes of this Agreement (it being acknowledged that NCO
              shall commence performance of the Services set forth herein immediately upon being notified of
              the assumption by the Back-Up Special Servicer of the duties of the Special Servicer under either
              or both of the Special Servicing Agreements or such later date (if any) as shall be specified in such
              written notice). In order for NCO to carry out its duties under this Agreement with respect to the
              Services, as of the Effective Date, the initial Special Servicer shall cause the Servicers to provide
              to NCO (a) consumer file data in the mam1er and form described in Exhibit A (as amended from
              time to time by Special Servicer), and (b) view-only access to borrower ASL accounts on the
              Servicers' systems. NCO shall use such data for the purposes of performing the Services, risk
              modeling, providing reports as set forth in this Agreement, forecasting and billing."

3.     Successors and Assigns. Special Servicer and NCO hereby amend the references to the "Special
Servicing Agreement" in Section 11.6 of the Agreement to instead be references to the "Special Servicing
Agreements".

4.   Full Force and Effect. This Amendment amends the Agreement only as expressly set forth in this
Amendment. As amended herein, the Agreement remains in full force and effect according to its terms.

5.    Counterparts. This Amendment may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same document.
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement, as of the day and
year first above written, to be effective as of May 1, 2009.


                             FIRST MARBLEHEAD EDUCATION RESOURCES, INC.


                             By:    -"'£."---"'·~-=--=--~A....,,ik-=-'- - - - - - - -
                             Its:




 {F0024989. l J

                                                       USB 0054
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 54 of 120   PageID #: 372




                                     USB 0055
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 55 of 120                                      PageID #: 373




                                     SECOND AMENDMENT TO
                     DEFAULT PREVENTION AND COLLECTION SERVICES AGREEMENT

             This Second Amendment to Default Prevention and Collection Services Agreement (this
     "Ainendment") is entered into by and between First Marblehead Education Resources, Inc. ("FMER"), a
     Delaware corporation with a principal place of business at 800 Boylston St., 34°' Floor, Boston, MA
     02199 (together with its successors and assigns, the "Special Servicer") and NCO Financial Systems, Inc.,
     a coiporation organized under the laws of the Commonwealth of Pennsylvania having a place of business
     at 507 Prudential Road, Horsham, PA 19044 (together with its successors and assigns, "NCO"), and
     amends that certain Default Prevention and Collection Services Agreement entered into by and between
     FMER and NCO and dated as of March I, 2009, as amended by that certain First Amendment to Default
     Prevention and Collection Services Agreement entered into by and between FMER and NCO and dated as
     of May I, 2009 (as amended, restated, supplemented or otherwise modified UJrough the date hereof, the
     "Agreement"). This Amendment is executed as of June 15, 2012.

             NOW, THEREFORE, in consideration of the premises set forth aboye, and other good and
     valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto
     hereby agree as follows:

             1.      Defined Terms. All capitalized terms in this Amendment shall have the same meanings
     given to them in the Agreement, unless otherwise expressly stated herein.

             2.         Amendments of the Agreement. The Agreement is hereby amended in the following
     respects:

           2.1     The Agreement is amended by deleting each and every reference therein to "Early
     Awareness Services."

             2.2     Section l .l of the Agreement is amended by deleting the definition of "Early Awareness
     Services." Section 1.1 oftbe Agreement is further amended by inserting the following definitions:

                        '"'Claims Package" means a credit agree1nent or promissory note."

             2.3    The third sentence of Section 2.1 of the Agreement is amended by deleting the phrase
     "SelVicing Agreement" and inserting '~Special Servicing Agreements" in lieu thereof.

              2.4    Section 2.3 of the Agreement is amended by deleting the third sentence in its entirety and
     the following shall be inserted in lieu thereof:

                        "Special Servicer shall cause the Servicers to provide to NCO all documents and
                        information specified in the Servicing Agreements and/or Servicing Guidelines."

              2.5      Section 2.3(a)(i) of the Agreement is hereby deleted in its entirety and the following shall
     be inserted in lieu thereof:

                        ''[Reserved]'~


               2.6      The first sentence of Section 2.3(a)(i)(iii) of the Agreement is amended by deleting the
     phrase "with a Claims Package" so that the first sentence of Section 2.3(a)(iii) of the Agreement reads, in
     its entirety, as follows:




      (f0038953.7}                                          I


                                                       USB 0056
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 56 of 120                                     PageID #: 374




                     "From time to time Special Servicer may instruct NCO with respect to collection costs,
                     default interest rates and other adjuslments to be made to account balances submitted
                     pursuant to Special Servicer's direction by Servicers to NCO ("Default Charges")."

             2.7      Section 2.4 of the Agreement is amended by deleting the third sentence in the second
     paragraph in its entirety.

              2.8 · Section 2.4(e) of the Agreement is hereby deleted in its entirety and the following shall
     be inserted in lieu thereof:

                     "Settlement authority given to NCO is described in Exhibit D attached hereto. Special
                     Servicer agrees to designate a business contact with authority to review and approve
                     collection settlement proposals with NCO."

             2.9       Section 2.8 of the Agreement is hereby deleted in its entirely and the following shall be
     inserted in lieu thereof:
                                   1
                     "[Rese1ved]       '




             2.10    Article lI of the Agreement is amended by inserting a new Section 2.9 in between Section
     2.8 and Section 2.10 as follows:

                      "2.9    [Reserved]"

             2.11    Section 4.1 (a) of the Agreement is amended by deleting the phrase "a national banking
     association organized, validly existing and in good standing under the laws of the United States" and
     inserting "a corporation duly organized, validly existing and in good standing under the laws of the State
     of Delaware" in lieu thereof.

             2.12    Section 5.2(b)(vii) is amended by deleting the phrase "Paragraph 23(a)" and inserting
     "Section 5.2(b)" in lieu thereof.

              2.13      Section 9.1 of the Agreement is hereby deleted in its entirety and the following shall be
      inserted in lieu thereof:

                      "(a)    The initial term of this Agreement shaLI commence as of the Effective Date and
                      shall continue in effect for a period of one (1) year, unless sooner terminated pursuant to
                      Section 9.2 (the "Initial Term").

                      (b)     Upon conclusion of the Initial Term or any succeeding term, this Agreement
                      shall automatically renew for an additional, successive one (1) year term, unless (i) either
                      party shall give written notice of non-renewal to the other party not less than ninety (90)
                      days prior to the conclusion of such term or (ii) sooner terminated pursuant to Section
                      9.2.
                      (c)   Upon conclusion of the Initial Term, Special Servicer may terminate this
                      Agreement at any time by providing thirty (30) days prior written notice to NCO.

              2..14   Section 11.6 of the Agreement is amended by deleting the first paragraph in its entirety
      and the following shall be inserted in Heu thereof:

                      "All terms and provisions of this Agreement shall be binding upon and shall inure to the
                      benefit of Special Servicer and NCO, and each of their respective permitted transferees,
                      successors and assigns. NCO may not assign any of its rights or obligations under this


      {f0038953.7)                                         2


                                                       USB 0057
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 57 of 120                                            PageID #: 375




                            Agreement (whether by operation of law or otherwise) without the prior written consent
                            of Special Sen~cer. Special Servicer may assign any of its rights or obligations under
                            this Agreement (whether by operation of law or otherwise) without the pdor written
                            consent of NCO. Nothing in this Agreement is intended to create or grant any right,
                            privilege or other benefit to or for any person or entity, other than the parties hereto and
                            their permitted transferees, successors or assigns."

             2. l 5 The Table of Exhibits to the Agreement is amended by deleting such table in its entirety
     and the following shall be inserted in lieu thereof:

                            "Exhibit A -Semcer File Data - Default Prevention
                            Exhibit B - Default Prevention Services
                            Exhibit C - Default Prevention Reports
                            Exhibit D - Default Collection Services
                            Exhibit E - Default Collection Reports
                            Exhibit F - Bankruptcy Sernces
                            Exhibit G - [Reserved]
                            Exhibit H - Fees to NCO
                            Exhibit I - Trusts"

                     2.16   Exhibit A to the Agreement is amended by deleting the last sentence on Exhibit A in its
     entirety.

             2.17    Exhibit B to the Agreement is hereby deleted and replaced in its entirety with the form of
     Exhibit B attached to this Amendment.

                     2.18   Exhibit C to the Agreement is amended by deleting "120" and inserting "180" in lieu
     thereof.

             2.19    Exhibit D to the Agreement is hereby deleted and replaced in its entirety with the form of
     Exhibit D attached to this Amendment.

             2.20    Exhibit F to the Agreement is hereby deleted and replaced in its entirety with the form of
     Exhibit F attached to this Amendment.

             2.21      Exhibit G to the Agreement is hereby deleted in its entirety and the following shall be
     inserted in lieu thereof:

                            "[Reservedr'

             2.22    Exhibit H to the Agreement is hereby deleted and replaced in its entirety with the form of
     Exhibit H attached to this Amendment.

             2.23     The Agreement is hereby amended by inserting a new Exhibit I in the form of Exhibit I
     attached to this Amendment.

            3.      Effect of Amendment. This Amendment shall be effective as of the date first set forth
     above. Except as expressly amended in this Amendment, all tenns and provisions contained in the
     Agreement shall continue in full force and effect, without modification.

            4.       Multiple Countemarts. This Amendment may be executed in multiple counterparts, each
     of which shall be deemed an original for all purposes and all of which shall be deemed, collectively, one
     agreement, but in making proof hereof it shall not be necessary to exhibit more than one such counterpart.



     [f003S:l53.7)                                                3


                                                             USS 0058
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 58 of 120                                 PageID #: 376




     Delivery of an executed counterpart of this Amendment by facsimile or pdf electronic transmission shall
     be deemed as effective as delivery of an originally executed counterpart.

           5.   GOVERNING LAW. nus AMENDMENT SHALL BE GOVERNED BY, AND
     CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF OHIO,
     WITHOUT GIVING EFFECT TO Al'ff CHOICE OR CONFLICT OF LAW PROVISION OR RULE
     11JAT WOULD CAUSE THE APPLICATION OF LAWS OF ANY JURISDICTION OTHER THAN
     TO THOSE OF THE STATE OF OHIO. EACH PARTY WAIVES ITS RIGHT TO A JURY TRIAL
     WITH RESPECT TO A1'ff ACTION OR CLAIM ARISING OUT OF A1'ff DISPUTE IN
     CONNECTION WITl{ nns AGREEMENT, A1'ff RIGHTS OR OBLIGATIONS HEREUNDER OR
     THE PERFORMANCE OF A1'ff SUCH RIGHTS OR OBLIGATIONS.

                                   [Remainder of page intentionally left blank]




      {f005119Sl.7}                                      4


                                                     USS 0059
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 59 of 120                         PageID #: 377




            IN WITNESS WHEREOF, the parties hereto have caused this First Amendment !O the Default
    Prevention and Collection Services Agreement to be executed as of the date first written above.



                                                FIRST MARBLEHEAD EDUCATION RESOURCES,
                                                INC.




                                                NCO FINANCIAL SYSTEMS, INC.


                                                By:   ~~--,--,,--,--~~~~~~~~~~~




                                                Name: John R. Schwab
                                                Title: Executive Vice President




     {F0038953.7)




                                                USB 0060
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 60 of 120                             PageID #: 378




              JN WITNESS WHEREOF, the parties hereto have caused this First Amendment to the Default
      Prevention and Collection Services Agreement to be executed as of the date first written above.


                                                 FIRST MARBLEHEAD EDUCATION RESOURCES,
                                                 INC.


                                                 By:   ~~~~~~~~~~~~~~~




                                                 Name: Seth Gelber
                                                 Title: President




       jFOQli9~l.?   J




                                                  USB 0061
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 61 of 120                                       PageID #: 379




                           Exhibit B to Default Prevention and Collection Services Agreement
                                              Default Prevention Services

     Work Descrintion

     NCO shall provide Dedicated Staff to make outbound calls related to accounts 31-180 days past due
     referred by Special Servicer and receive inbound calls resulting from NCO's efforts. NCO will also draft
     and mail letters and conduct other activities reasonably calculated to perform the Services. Refer also to
     Exhibit D for standards shared between Default Prevention ("Pre-Default Accounts") and Post-Default
     Accounts (as defined in Exhibit D).

     Hours of Operation/Staffing

           l. NCO agrees to maintain the following hours of operation for this engagement:

                         Monday-Thursday: 8:00 AM - 10:00 PM EST
                         Friday: 8:00 AM- 5:00 PM EST
                         Saturday I Sunday: Four hour shift between 9:00 AM - 9:00 PM EST

          2.     Holidays - NCO and Special Servicer mutually recognize the following holidays:

                     •   New Years Day
                     •   Easter Sunday
                     •   Memorial Day
                     •   4"' ofJuly
                     •   Labor Day
                     •   Thanksgiving Day
                     •   Christmas Day

           3. NCO agrees to maintain the following staffing ratios as they relate to management and support
              personnel for the FMER engagement.

                     •   I Client Manager to 60 FTE
                     •   I Supervisor to 15 FTE
                     •   1 Trainer to 60 FTE
                     •   1 Quality Monitor to 50 FTE
                     •   I Administrative support to 50 ITE

           4.    Initially the Account to Collector Ratio (ACR) will be established from 250: I - 500: I. This ratio
                 may be modified from time to time based on business needs and mutually agreement between the
                 parties.

     Telephone Attempts/Account Intensity

           1. NCO will attempt to contact the borrower through a combination of automated and manual calls
              to resolve the delinquency on lhe assigned account, in compliance with state and federal law.

           2. NCO will attempt to contact each account by making day, evening aud weekend attempts at
              primary contact numbers provided for both the primary debtor and cosigner if applicable, unless
              NCO knows or should know that such contact would at any unusual place or time that is
              inconvenient for the Borrower.




      fPD03895J,J}




                                                          USB 0062
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 62 of 120                                     PageID #: 380




          3. NCO agrees to schedule associates assigned to this program such that adequate attempts are made
             during "prime time hours," which for tbis engagement will be defined as:

                         •   8:00AM - 11 :OOAM M-F local to the debtor as based upon primary contract
                             numbers provided by borrower unless NCO has a reasonable belief that bonower is
                             located in a different time zone.
                         •   S:OOPM - 9:00PM M-Th local to the debtor as based upon primary contract
                             numbers provided by borrower unless NCO has a reasonable belief that borrower is
                             located in a different time zone.
                         •   Saturday and Sunday, unless it is known that Sunday is an inconvenient time for
                             borrower.
                         •   Holidays are presumed inconvenient.

          4. NCO will attempt to contact each account provided to NCO for collections a minimum of five
             times on a monthly basis, including prime time hours.

          5.    NCO will refrain from unreasonable use of an autodialer, which shall include calling a borrower's
                known wireless phone unless it is an emergency or borrower has consented to such contact.

          6. NCO will undertake eff011s to prevent unauthorized third party disclosure, specifically in the
             event borrower is contacted at a place of employment via phone, email or fax, and if NCO utilizes
                text messages \vith borrower as a n1eans of con1munication.

     Call Recording

     NCO will provide call recording for quality assurance purposes. NCO agrees to record a sample size of at
     least 50 Right Party Contact calls per month and deliver said samples in a format and at time intervals
     agreeable to Special Servicer.

     Key P erfornlance Jndicators

     NCO agrees that the following KPI metrics will be used as a means of measuring productivity:

           •     Intensity- Number of attempts/number of accounts
           •     Connect Rate- Connects/nnmber of accounts
           •     Contact Rate to Connect rate -RPC's /Connects
           •     Contact Rate to Inventory - RPC 's/number of accounts
           •     Percent Promise to Pay (Promise Conversion- Promises/RPC's)
           •     Urgency Conversion - Urgency Payments/RPC' s
           •     Total Prime Time Hmirs to Total Hours worked(%)
           •     Total Right Party Contacts to Total Borrowers(%)
           •     Total Promises to Pay to Total Right Party contacts(%)
           •     Total Promises to Pay to Total Bonowers (%)
           •     Total Cured($)
           •     Total Borrowers Cnred (#)

     Performance Scorecard and Reviews

     There will be a monthly scorecard produced to review NCO's performance. In addition, there will be at a
     minimum a quarterly review that will take place in person at either NCO 's premises or other location. The
     quarterly review will be focused on the perfonnance of NCO in the previous quarter and discuss how
     performance can be improved and important updates as it relates to business and portfolios.



      {F00389B,7 1




                                                        USB 0063
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 63 of 120                                           PageID #: 381




                               Exhibit D to Default Prevention and Collection Services Agreement
                                                   Default Collection Services

     Definitions

     Post-Default Accounts:

                 First Placement Accounts: Accouuts that have not been subject to previous collection efforts on
                 Special Servicer's behalf by any other entity other than Special Servicer's staff.

                 Second Placement Accounts: Accounts that, prior to transfer to NCO, have been worked by one
                 other collection agency.

                     Third Placement Accounts: Accounts that, prior to transfer to NCO, have been worked by two
                     other collection agencies.

     Litigation Accouuts: Accounts that have been authorized by Special Servicer for Litigation as provided
     in Section 1 of the Agreement; also considered to be Post-Default Accounts.

     Pre-Default Accounts: those Default Prevention Accounts identified in Exhibit B.

     Work Description

                     NCO shall provide dedicated staff to make recovery efforts related to Post-Default Accounts
                     placed as described in further detail above. NCO will skip-trace, draft and mail letters, make
                     outbound phone calls and field inbound calls, and conduct other activities reasonably calculated
                     to lead to recovery of the accounts placed, in compliance with state and federal law.

                     NCO may also oversee a network of attorneys for Litigation Accounts as discussed herein. NCO
                     will manage its attorney network by assuring the attorneys satisfy pre-detem1ined quality
                     assurance criteria, and in carrying out recovery efforts, including but not limited to: fornarding
                     media to attorneys for suit, ensuring attorneys mail final demand letters, properly filing suit and
                     managing filing costs and fees, affidavit management, managing litigation status, properly
                     receiving and remitting funds, judgment execution or placement, bankruptcy litigation placement,
                     record creation and keeping, and conducting other activities reasonably calculated to lead to
                     litigation and recovery of the accounts placed for litigation.

     Hours of Operation/Staffing

            I. NCO agrees to maintain the following hours of operation for this engagement:

                             Monday-Thursday: 8:00 AM-10:00 PM EST
                             Friday: 8:00 AM - 5:00 PM EST
                             Saturday I Sunday: Four hour shift between 9:00 AM - 9:00 PM EST

            2. Holidays - NCO and Special Servicer mutually recoguize the following holidays:

                         •   New Years Day
                         •   Easter Sunday
                         •   Memorial Day
                         •   4" ofJuly
                         •   Labor Day



      /I'0038953.7   i



                                                              USB 0064
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 64 of 120                                       PageID #: 382




                •     Thanksgiving Day
                •     Christmas Day

        3. NCO agrees to maintain the following staffing ratios as they relate to management and support
           personnel for the FMER engagement.

                 •    1 Client Manager to 60 FTE
                 •    l Supervisor to 15 FTE
                 •    1 Trainer to 60 FTE
                 •    1 Quality Monitor to 50 FTE
                 •    1 Administrative support to 50 FfE

     Post-Default Minimum Work Standards

        •    Within twenty-four (24) hours of placement, NCO shall scrub the placement file against
             bankrnptcy notification data base, either on-line or batch process, before collection effort is
             pursued. The account should be immediately closed and returned with no collection effort if a
             bankruptcy "bit" is returned, UNLESS the bankruptcy discharge was issued prior to loan
             origination or the bankruptcy was dismissed.
        •    Credit Bureau reports or credit headers shall be pulled on all accounts within two (2) business
             days of placement.
        •    A validation notice as outlined in the Fair Debt Collection Practices Act ("FDCP A") shall be sent
             within twenty-four (24) hours of placement.
        •    Within five (5) business days the first phone Attempts shall be made by NCO to both the
             borrower and co-borrower.
                  o Jn the event Contact is made within the first five (5) business days of placement, a
                      promise to pay or a commitment should be made to pay the balance in full, settle the
                      balance in full within the guidelines provided by Special Servicer.
        ·•   Within the first thirty (30) days of placement:
                  o If NCO determines it has a valid phone number, four (4) Attempts per week shall be
                      made during strategic hours of the work day. A message should not be left if another
                      Contact will be completed on the same day.
                  o If NCO determines it does not have a valid phone number, the account shall be statused
                      as a skip account and skip tracing efforts are to commence no later than forty-eight (48)
                      hours after determining the number is invalid.
                  o Continued Attempts after the first thirty (30) days shall continue at the rate of one (I)
                      time per week.
         •   Skip Tracing Activities after thirty (30) days or until Contact or closure:
                  o Mini111ally, all available skip tracing tools shall be utilized and efforts Attempted three (3)
                      times per month or until borrower is located or the account(s) is closed. Skip tracing
                      tools may include but are not limited to:
                           • Nearby and same last name
                           • Credit Bureau
                           • Property Veiificatiou
                           • University and/or College Directory/Registration
                          • Internet Services
                          • Voter Registration Databases
                          • Directory Assistance
                          • Local Professional Licensing Authmity
                    o All possible telephone nmnbers found should be Attempted within 24 hours, if legal to do
                      so to determine validity.
                         1




                                                       USS 0065
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 65 of 120                                       PageID #: 383




          •      Other than for Litigation Accounts described below, if the accounts are subserviced from NCO,
                 accounts shall also be closed with the subservicer if there is a thirty (30) day period of time
                 elapsed in which the subservicer fails to perform work on the account. "Work" is defined as an
                 Attempt to Contact, a skip Attempt or some form of activity in an attempt to resolve tl1e account

     Litigation Account Minimum Work Standards

          •  Within twenty-fmu· (24) hours of placement or authorization to litigate, NCO shall scrub the file
             against bankruptcy notification data base, either on-line or batch process, before collection effort
             is pursued. Tue account should be innnediately closed and returned with no collection effort if a
             bankruptcy "hit" is returned, UNLESS tl1e bankruptcy discharge was issued prior to loan
             origination or the bankruptcy was dismissed.
          • Credit Bureau reports or credit headers shall be pulled by NCO on all accounts within five (5)
             business days of placement or authorization.
          • A validation notice as outlined in the FDCPA shall be sent by NCO within two (2) business days
             of placement or authorization. Upon outsourcing to local counsel, Attorney (as defined below)
             may also send an additional validation notice if appropriate.
          • Within five (5) business days the first phone Attempts shall be made by NCO to both the
             borrower and co-borro\ver.
          • In the event Contact is made, a promise to pay or a commitment should be made to pay the
             balance in full, or settle the balance in full within the settlement guidelines provided by Special
             Servicer under Settlement Process below.
          • From the daie of placemeut or authorization until the account is either outsourced to local counsel
             or has satisfactory payment arrangements made as described above, if NCO determines it has a
             valid phone nmnber, NCO shall make phone Attempts at the rate of four (4) times per week at
             different times of the day, including at least two evening (e.g., after 5 p.m. debtor's time) or
             weekend Attempts. Attempts will be made on both the borrower and co-borrower.
          • Within the first thirty (30) days of placement or authorization, if NCO determines it does not have
              a valid phone number, the account shall be statused as a skip and skip tracing efforts are to
              commence no later than forty-eight (48) hours after determining the number is invalid.
          • Skip Tracing Activities after thirty (30) days or until Contact or closure:
                  o Minimally, all available skip tracing tools shall be utilized and efforts Attempted three (3)
                      times per month or until borrower is located or the account(s) is closed. Skip tracing
                      tools may include but are not limited to:
                           • Nearby and same last name
                           • Credit Bureau
                           • Property Verification
                           • University and/or College Directory/Registration
                           • Internet Services
                           • Voter Registration Databases
                         . • Directory Assistance
                           • Local Professional Licensing Authority
                   o All possible telephone numbers found should be attempted within 24 hours, iflegal to do
                      so, to detennine validity.
           • Specific Direction for Litigation Accounts. In instances of repayment on Litigation Accounts, the
              following scenarios may occm., in which case NCO shall act as follows:
                   o Any Broken Commitment: Pursue litigation immediately
                   o Broken Payment Commitment: Pursue litigation immediately




     tF0fl3H!153.7)




                                                         USB 0066
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 66 of 120                                      PageID #: 384




                         o
                        Returned (NSF) Payment Item: All efforts should be made to resolve the issue and
                        reinstote payments. If unable to resolve within reasonable period of time, litigation
                        sliould be pursued.
          •      Subservicing to Litigation Network.
                    o "Attorney" as used hereiu shall mean each attorney or law firm, individually and
                        collectively, utilized by NCO in tbe course of its Litigation Account subservicing.
                             " NCO shall provide Special Servicer with a complete list of its Attorneys utilized
                                  withiu the several jurisdictions for which it has oversight, minimally, tbe fifty
                                  (50) United States and tbe respective counties and districts therein.
                             • NCO shall ensure Attorney satisfies pre-<letermined quality assurance criteria,
                                  ineludiug but not limited to, review of:
                                      • Applicable Lieensiug Statuse~
                                      • Separate Client Trust Account
                                       • Bonding
                                       • Audited Accounting
                                       • C1irninal Background Checks of Finn Employees
                                       • State Licensing Board and Other Regulatory Complaints
                                       • Financial Stability and Solvency
                                       • Reputation in the Community
                                       • OFAC Scrub
                             • This criteria shall be reviewed periodically, not less once per year, to ensure
                                  continuing quality.
                             • Attorneys shall agree to be bound by the applicable commission and hourly
                                   defense fee rates pre-determined by NCO and Special Servicer and shall agree to
                                   timely remit any collection.
                     o Once the account(s) is outsourced to local counsel, Attorney (and NCO if appropiiate)
                         will continue diligent collection efforts in concert with the legal proceedings.
                     o Attorney and NCO must track the progress of tbe suit and assure all sen1ce is made in
                         accordance with applicable laws, all deadlines are met and seek default judgments
                         whenever appropriate.
                     o Attorney must make NCO immediately aware, and NCO will make Special Servicer
                         immediately aware, of any and all answers or defenses filed by borrowers in response to a
                         Complaint.
                     o If available, Attorney (and NCO if appropriate) shall make the borrower aware of his/her
                         options under the settlement guidelines provided by Special Servicer under Settlement
                         Process below.
                     o NCO shall maintain a process for fmwarding Litigation Account media to Attorney.
                     o NCO shall review all complaints and affidavits utilized by Attorney. NCO shall maintain
                         a process for pre-populaling and executing Litigation Account affidavits as necessary to
                         assist litigation by Attorney.
                     o If a witness is needed to provide testimony or other evidence at a trial or other hearing 1

                          whether live or telephonic, the Attorney shall submit information in a pre-approved fmm
                         provided by Special Servicer to NCO and NCO shall in turn submit said form to Special
                          Servicer no later than fifteen (I 5) days prior to the scheduled hearing. NCO shall not
                         unreasonably incur expense in producing a witness for an appearance, expenses shall be
                          minimized to the extent practicable.
                     o Attorney shall submit any judgment received, and complete a pre-approved form
                          provided by Special Servicer within five (5) days of receipt to NCO. NCO will iu turn
                          provide both the judgment and the form to Special Servicer within five (5) days of




      {Fll03~953.7   l




                                                         USB 0067
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 67 of 120                                         PageID #: 385




                        receipt. All fields on the fonn must be completed in their entirely by Attorney, and
                        should include:
                            • Principal amount of judgment
                            • Pre-judgment interest amount awarded in judgment
                            0
                                Post-judg:ment interest amount awarded in judgment
                            a   Applicable interest rate
                             ri   Fees and costs
                             •     To which amounts the applicable interest rate applies, whether principal, pre
                                   and/or post judgment interest, and/or fees and costs
          •      Attorney (and NCO if appropriate) must pursue collection efforts through approptiate legal means
                 available (e.g., wage garnishments, liens, etc.) once judgment is entered. At least one (1) Attempt
                 to secure post-judgment collection shall be made by Attorney (or NCO if appropriate) per month.
                 These efforts may include, but are not limited to, phone contact, attempts to locate attachable
                 assets such as bank accounts, property searches and employment searches.
          •      Special Servicer may, at its sole discretion, close any account and have it returned at any time.
                 For each account closed, NCO shall submit a closing statement which shall include borrower
                 name, social security number, Special Servicer account number, amount of funds expended, any
                 funds remaining, closing balance, payments received and any judgment inforn1ation entered. Any
                 funds remaining shall be forwarded to Special Servicer within thirty (30) business days of
                 closure. The litigation closing statement requirements are separate and distinct from the systemic
                 "closed report" filed each month by NCO.
          •      Special Servicer will not pay a non-contingent suit fee or any other up-front fee to NCO or
                 Attorney unless Special Servicer has provided its prior express written agreement to pay such
                 fees.
           •     NCO agrees to provide regular case status reports to Special Servicer at no greater than quarterly
                 intervals as directed by Special Servicer.
           •     NCO agrees to immediately provide copies of all correspondence and pleadings generated in
                  connection with a contested matter (contested matter being defined as any civil action where the
                  defendant has filed an answer or other pleading or motion).
           •      NCO agrees to escalate to Special Servicer any notices of counterclaim, cross-claim or other
                  claim exposing the Trusts or Special Servicer to risk of loss, or reputational harm.
           •      NCO shall seek authority from Special Servicer for all expenses in excess of one hundred dollars
                  ($100.00) to be incurred by the Attorney.
           •      Attorney agrees to file a Motion for Summary JUdgment in all cases unless prohibited from doing
                  so by local rules of e-0urt or Special Servicer and Attorney otherwise mutually agree that Attorney
                  should not file such a Motion for Summary Judgment.

     Pre- and Post-Default Account Shared Standards

                  Regulatory Agency Response Systems

                  For all Pre- and Post-Default Accounts, NCO shall maintain a process for accepting, reviewing
                  and responding to complaints, inquires, notices, demands, subpoenas and alike from State and
                  Fedeml administrative and regulatory agencies, such as Attorney General inquires, Consumer
                  Federal Protection Bureau inquiries, Better Business Bureau Complaints, and alike. Notice of
                  such inquires shall be provided to Special Servicer and such responses shall be forwarded to
                  Special Servicer upon completion. Special Setvicer shall be notified immediately of any penalty
                  or sanction threatened or assessed by such agencies.




     {Fl.!005953.1 J




                                                          USB 0068
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 68 of 120                                       PageID #: 386




                Fraud Process

                For all Pre- and Post-Default Accounts, NCO shall maintain a process for accepting, reviewing
                and administratively adjudicating claims of fraud by borrowers, which process shall utilize
                minimally a pre-approved form to be completed by claimants,

                Credit Reporting Disputes

                For all Pre- and Post-Default Accounts, NCO shall maintain a process for accepting, reviewing
                and timely responding to formal E-Oscar disputes generated through the major credit reporting
                agencies to which NCO reports,

                Death, Disability Discharge and Hardship Claims

                For all Pre- and Post-Default Accounts, NCO shall maintain a process for accepting, reviewing
                and timely responding to requests loan forgiveness arising from death, disability discharge or
                hardship. This may include subservicing of estate and probate claims services.

                Military Scrubs and Servicemembers Civil Relief Act Compliance

                For all Pre- and Post-Default Accounts, NCO shall maintain a process for accepting, reviewing
                and timely responding to active duty notices for United States service personnel.

     Remittance Process

     The following work standards related to remittance processes arc applicable to all types of placements.

          •      Remittances shall be processed on a weekly basis, whether by electronic wire or by check and
                 have a ren1ittance statement submitted, All remittance state1nents are to contain: borrower nrune,
                 Special Servicer account number(s), placement type (e.g., first, second, third or litigation),
                 commission rate, payment amount, commission amount, payment date, application of funds (i.e.,
                 costs, principal, interest, etc.), and balance after payment applied.

           •     Any payment that docs not result in good funds is to be posted immediately and included in the
                 most current weekly remittance report as with any otber payment information,

           •     NCO shall submit net remittances of all monies collected, NCO shall maintain copies of each
                 invoice paid on each account.

           •     NCO shall maintain copies of all payment documents for a minimum of three years,

      Key Performance Indicatoril"KPl"l

      NCO agrees that the following KPI metrics will be used as a means of measuring productivity, in the
      f01m of reports containing:

           19    Sui1 rates
           •     Judgment rates
           •     Liquidation rates
           •     Collection costs




      jF0038953.7)



                                                         USS 0069
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 69 of 120                                           PageID #: 387




    Settlement Process

    Other than as set forth in Section 2.4(e) in the Agreement, and subject to any contrary account-specific
    instructions from Special Servicer, the following work standards related to settlement processes are
    applicable to all types of placements.

    Cash Settlement:

          •       For loans within one year of charge-off, NCO shall manage to an aggregate monthly settlement
                  total of 80% or greater of tl1e outstanding principal and interest balance at the time of settlement.
                  The minimum individual settlement shall be no less than 65%.

         •        For loans between one and two years post-charge-off, NCO shall manage. to an aggregate
                  monthly settlement total of 65% or greater of the outstanding principal and interest balance al the
                  time of settlement. The minimum individual settlement shall be no less than 50%.

          •       For loans greater than two years post-charge-off. NCO shall manage to an aggregate monthly
                  settlement total of 55% or greater of the outstanding principal and interest balance at the time of
                  settlement. The minimum individual settlement shall be no less than 40%.

          •       Settlement offers which do not meet any of the above guidelines must be submitted in writing to
                  Special Servicer for review. Settlements not meeting the above guidelines must have Special
                  Servicer written authorization to be accepted.

          •       The authorization must be maintained by the NCO for a minimum of three years.

          12-Month Repayment Plan Settlement:

          •       For loans within one year of charge-off, NCO shall manage to an aggregate settlement of 90% or
                  greater of the outstanding principal and interest balance at the time of settlement. The minimum
                  individual settlement shall be no less than 80%.

           •      For loans between one and two years post-charge-off, NCO shall manage to an aggregate
                  settlement of 80% or greater of the outstanding principal and interest balance at the time of
                  settlement. The minimum individual settlement shall be no less than 65%.

           •      For loans greater than two years post-charge-off, NCO shall manage to an aggregate settlement of
                  65% or greater of the outstanding principal and interest balance at the time of settlement. The
                  minimum individual settlement shall be no less than 45%.

           24-Month Repayment Plan Settlement:

           •      For loans witl:rin one year of charge-off, NCO shall manage to an aggregate settlement of 95% or
                  greater of tlie outstanding principal and interest balance at the time of settlement. The minimum
                  individual settlement shall be no less than 85%.

             •    For loans between one and two years post-charge-off, NCO shall manage to an aggregate
                  settlement of 90% or greater of the outstanding principal and interest balance at the time of
                  settlement. The minimum individual settlement shall be no less than 70%.

              •    For loans greater than two years post-charge-off, NCO shall manage to an aggregate settlement of
                   70% or greater of the outstanding principal and interest balance at the time of settlement. The
                   minimum individual settlement shall be no less than 50%.



     {F003%9S:J.,7)




                                                            USB 0070
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 70 of 120                                     PageID #: 388




     Exceptional Authoritv

     Except in the case where there is no media availability, any decision not outlined inunediately above
     regarding settlement, dismissal of the action, or the removal of au attorney will require Special Servicer's
     written consent after reasonable opportunity to review. The authorization must be maintained by NCO for
     a minimu1n oftbree years.

     Judgment Account Authori_ty

     Accounts with judgments entered on them DO NOT qualify for the above guidelines and all settlement
     offers on judgment accounts must be submitted to Special Servicer in writing. Such offers may not be
     accepted without Special Servicer's written authorization.




                                                       USB 0071
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 71 of 120                                   PageID #: 389




                       Exhibit F to Default Prevention and Collection Services Agreement
                                              Bankruptcy Servlces

     Certain bankruptcy matters may be forwarded to NCO for handling. These matters may include, but are
     not limited to, adversary proceedings. TI1ese matters will be handled as follows:

            a.      On all matters that are resolved without the need of proceeding with legal action, other
                    than the entry of consent judgment of notice of non-dischargeability of debt, will be
                    handled on a flat fee basis of $150.00 plus a contingency fee of 14% of all payments
                    received connected to a given account.

            b.      On all matters where legal action is taken, other than those matters referenced in
                    paragraph (a) will be handled at an hourly rate of $265.00 for partners, $225.00 for
                    Associates and $105.00 for Legal Assistants. These rates will apply to attomeys to whom
                    matters are referred for defense. No contingency fees shall be taken on these accounts.

            c.       Should it be determined that a file should be referred for collection litigation after a
                     finding or agreement of full or partial non-dischargeability in the bankruptcy court, then
                     the contingency rate for such action will be the same as outlined in Exhibit H to the
                     Agreement.

     To the extent. reasonably practicable with respect to Bankruptcy Litigation Services, NCO shall be subject
     to the Litigation Account Minimum Work Standards as set forth in Exhibit Das if incorporated herein.




                                                      USS 0072
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 72 of 120                                         PageID #: 390




                                Exhibit H to Default Prevention and Collection Services Agrei;ment
                                                               Fees

     Default Prevention:

     For loans !bat roll at 31 + days from sen,icer to NCO Default Prevention Collectors and to be managed up
     until 180 days past due or lender mandated charge off date, including loans in Claims Review:

     Pricing

     $5,000.00 per month for each pre-approved NCO FTE. An "FTE" is the equivalent of 147 production
     hours in a month.

     Initial Staffmg Ratios

           •         The number of FTEs dedicated by NCO for this engagement shall be as mutually agreed.

           •         Any increase or decrease to staffmg levels will be communicated in writing at least fifteen days
                     (15) prior to the month in which the change shall be effective.
     Performance Incentive

     NCO will be further compensated based on reaching and/or exceeding agreed upon "Cure Rate" goals
     outlined below. The incentive compensation will be a % of the base rate billed in the same month for
     each stage.
     Below numbers are a weighted average for a given month:

                                                                                                     Secondary
                                                    Early                   Primary
          Bonus based on billed                                                                60 Day Replacement
          amount for number of                30 Day Evaluation         60 Day Evaluation           Evaluation
            reps in each stage                   (31-60 DPD)              (61-120 DPD)            (121-180 DPD)

                         All*

      Tier 1 =3%                                    52.00%                   56.00%                   16.00%

      Tier 2 = 7%                                   54.00%                   58.00%                   18.00%

      Tier 3=13%                                    56.00%                   61.00%                   20.00%

                                                $12,000 for top           $12,000 for top
                                                   agency*                   agency*           $6,000 for top agency•
       Bonus structure                          (details below)           (details below)          (details below)



            Cash Cure Percentages

            NCO is expected to maintain t11e below percentage of cures attributable to cash resolution (as opposed
            to MGRS, Forbearance, and the Reduced Payment Program). Falling below this ratio will cause NCO
            to be ineligible for the "top agency bonus" for tbe period as well as ineligible for volnme increases,
            both described more fully below.


      {FOO:IB~53   ,7)




                                                             USB 0073
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 73 of 120                                        PageID #: 391




                              Early                           Primary                             Secondary

                 30 Day Evaluation (31-60            60 Day Evaluation (61-120           60 Day Replacement
                          DPD)                                DPD)                     Evalnation (121-180 DPD)

                               72%                              70%                                 60%



           •     NCO will compete for a "top agency bonus" each month, A weighted average will be compared
                 on the initial 30 day evaluation (3!-60 DPD), the 60 day evaluation (61-120 DPD) and the
                 Replacement 60 day evaluation (121-180 DPD). The agency with the best cure rate for each of
                 these evaluations will eama $12,000, $12,000 and $6,000 "top agency bonus," respectively.

           •     NCO cure rates will be measured to two decimal poh1ts, and in the event of a tie will revert to the
                 agency with the highest Cash Cure Percentage.

           •     NCO must achieve a minimum of a Tier 1 pe1fonnance level to be eligible for the "top agency
                 bonus."

           •     NCO must not fall below the targeted Cash Cnre Percentage to be eligible for the "top agency
                 bonus."

           •     If the top agency falls below the Cash Cure Percentage goal, the next best agency will inherit the
                 "top agency bonus" provided they have not fallen below their Cash Cure Percentage target and
                 have achieved at least Tier I perfonnance.

     Volume Increase Opportunity

     Monthly, 31 + DPD volume may be reallocated as follows:

           •         NCO will be ranked based on 31 + di\y evaluations within a given montb, and may be given
                     an increase of volume placed at 31 + DPD for the following month based on tbat rank.
                     Conversely, poorer perfonning agencies may realize a decrease in volume for the following
                     month based on their rank.

           •         NCO may not fall below Cash Cure Percentage targets listed above to qualify for any volume
                     increases.

            •        NCO will be notified of monthly results and how they will impact the FTE counts outlined
                     above.

     Post Default Collections (including probate recoveries):

     NCO to utilize Default Collectors for all of post default collections prior to litigation.

     a.              Pavments on First Placements

                      NCO shall receive a fee equal to eighteen percent (18%) of all amounts collected directly from
                      the Borrower(s) on each acx:ount.




      IF0038953.1]




                                                           USB 0074
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 74 of 120                                           PageID #: 392




     b.           Pavments on Second Placements

                      NCO shall receive a fee equal lo twenty-five percent (25%) of all amounts collected directly
                      from the Borrower(s) on each account.

     c.           Payments on Third Placements

                      NCO shall receive a fee equal to twenty-eight (28%) of all amollllts collected directly from the
                      Borrower(s) on each account.

     d.           Accounts in Litigation

                      Amounts collected on accom1ts refe1Ted by NCO to an attorney for fomial legal proceedings
                      will be deposited into the account, and NCO will be entitled to a fee on any such amount equal
                      to thirty percent (30%) of all amounts collected by the attorney from the borrower, of which
                      twenty-five percent (25%) shall be remitted to the attorney.




      {FCIOOB953.7)




                                                             USB 0075
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 75 of 120                          PageID #: 393




                        Exhibit I to Default Prevention and Collection Services Agreement
                                                       Trusts


     The National Collegiate Master Student Loan Trust
     The National Collegiate Student Loan Trust 2003-1
     The National Collegiate Student Loan Trust 2004-1
     The National Collegiate Student Loan Trust 2004-2
     The National Collegiate Student Loan Trust 2005-1
     The National Collegiate Student Loan Trust 2005-2
     The National Collegiate Student Loan Trust 2005-3
     The National Collegiate Student Loan Trust 2006-1
     The National Collegiate Student Loan Trust 2006-2
     The National Collegiate Student Loan Trust 2006-3
     The National Collegiate Student Loan Trust 2006-4
     The National Collegiate Student Loan Trust 2007-1
     The National Collegiate Student Loru1 Trust 2007-2
     The National Collegiate Student Loan Trust 2007-3
     TI1e National Collegiate Student Loan Trnst 2007-4




     (f~89Sl.7j




                                                    USB 0076
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 76 of 120   PageID #: 394




                                     USB 0077
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 77 of 120                        PageID #: 395

                                                                            EXECUTION VERSION


                                 THIRD AMENDMENT TO
                DEFAULT PREVENTION AND COLLECTION SERVICES AGREEMENT

            This Third Amendment to Default Prevention and Collection Services Agreement (this
   "Amendment") is entered into as of June 21, 2012, by and between U.S. Bank National
   Association, as successor Special Servicer, a national banking association with a principal place
   of business at 60 Livingston Avenue, Mailcode: EP-MN-WS3D, St. Paul MN 55107 (together
   with its successors and assigns, the "Successor Special Servicer") and NCO Financial Systems,
   Inc., a corporation organized under the laws of the Commonwealth of Pennsylvania having a
   place of business at 507 Prudential Road, Horsham, PA 19044 (together with its successors and
   assigns, "NCO"), and amends that certain Default Prevention and Collection Services Agreement
   entered into by and between First Marblehead Education Resources, Inc. ("FMER"), the initial
   Special Servicer, and NCO and dated as of March I, 2009 (the "Original Agreement"), as
   amended by that certain First Amendment to Default Prevention and Collection Services
   Agreement entered into by and between FMER and NCO and dated as of May I, 2009 (the "First
   Amendment") and by that certain Second Amendment to Default Prevention and Collection
   Services Agreement entered into by and between FMER and NCO and dated as of June 15, 2012
   (the "Second Amendment" and, together with the Original Agreement and the First Amendment,
   the "NCO Agreement"; and the NCO Agreement, as supplemented and amended by this
   Amendment and as same may be further amended from time to time pursuant to Section 11. I 0,
   the "Agreement").

           WHEREAS, pursuant to that certain (i) Special Servicing Agreement dated as of
   March I, 2009 (the "March SSA") by and among FMER as special servicer, U.S. Bank
   National Association as back-up special servicer (in such capacity the "Back-Up Special
   Servicer") and each of the Trusts listed on Schedule A to the March SSA and (ii) Special
   Servicing Agreement dated as of May I, 2009 (together with the March SSA, the "Special
   Servicing Agreements") by and among FMER as special servicer, U.S. Bank as back-up
   special servicer, Ambac Assurance Corporation ("Ambac") and each of the Trusts listed on
   Schedule A to the May SSA, the Trusts appointed FMER as the initial Special Servicer and
   U.S. Bank as the Back-Up Special Servicer for the purposes of providing default prevention,
   collection and other special services duties to the Trusts identified in the Special Servicing
   Agreements (collectively, the "Trusts" and individually, a "Trust") in accordance with the
   terms of the Special Servicing Agreements.

            WHEREAS, pursuant to the Special Servicing Agreements, FMER as initial Special
   Servicer arranged for the outsourcing to NCO of certain default prevention and collection
   activities of the Special Servicer under the Special Servicing Agreements in the event that U.S.
   Bank became the successor Special Servicer under the Special Servicing Agreements;

          WHEREAS, as of June 21, 2012, the Successor Special Servicer assumed the duties of
   the Special Servicer under the Special Servicing Agreements and FMER notified NCO of such
   assumption;

          WHEREAS, pursuant to the NCO Agreement, upon being notified of the assumption by
   U.S. Bank as Back-up Special Servicer of the duties of the Special Servicer under the Special

   14101092.7




                                               USB 0078
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 78 of 120                         PageID #: 396




    Servicing Agreements, NCO shall begin performance of the Services specified in the NCO
    Agreement;

                 WHEREAS, June 21, 2012, is the "Effective Date" for purposes of the Agreement;

           WHEREAS, the Successor Special Servicer and NCO wish to amend the Agreement to
    update, expand and confirm the services, including, without limitation, collection and
    enforcement services, to be provided by NCO thereunder.

           WHEREAS, pursuant to that certain Special SubServicing Agreement dated_ ,2012,
   between the Successor Special Servicer and Turnstile Capital Management, L.L.C. a wholly
   owned subsidiary of Goal Structured Solutions, Inc. as the Special SubServicer (the "Special
   SubServicing Agreement") the Successor Special Servicer has appointed Turnstile as its sub-
   servicer (in such capacity, the "Special SubServicer") for purposes of performing the Special
   Services required to be performed under the Special Servicing Agreements (other than the
   Special Services to be performed by NCO under the Agreement);

          WHEREAS, as part of the Special Services to be performed by it, the Special
   SubServicer will be responsible for global portfolio strategy and oversight ofNCO's
   performance under the Agreement as more fully set forth in the Agreement;

           NOW THEREFORE, in consideration of the premises set forth above, and other good
   and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the
   parties hereto hereby agree as follows:

         1.      Defined Terms. All capitalized terms in this Amendment shall have the same
   meaning given to them in the Agreement, unless otherwise expressly stated herein.

          2.      Amendments of the Agreement. The Agreement is hereby amended in the
   following respects:

          2.1      The first line of the first paragraph of the Agreement is amended by replacing the
   parenthetical, "(hereinafter "Agreement")" with "(such agreement, as same may be amended
   from time to time in accordance with Section 11.10, the "Agreement")".

          2.2    Section 1.1 of the Agreement is amended by deleting and replacing the defined
   terms "Services" and "Subservicers" with the following as applicable:

                              ""Services" means Default Collection Services, Default Prevention
                       Services, Fraud Claims Review, Bankruptcy and Probate Services, and Collection
                       Agency Management Services and the Other Services.

                              "Subservicers" means those snbservicers (including for the avoidance of
                       doubt, an OCA) retained by NCO in conformity with the requirements of Section
                       2.12 of this Agreement to perform any of the Services (other than Collection
                       Agency Management Services and Other Services)."

    14101092.7                                     2



                                                   USB 0079
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 79 of 120                            PageID #: 397




          2.3     The Agreement is further amended by inserting (in alphabetical order, as
   appropriate) the following defined terms to Section 1.1 thereof:

                             ""Bankruptcy and Probate Services" means those services generally
                      described in Section 2.5 and in Exhibit F attached hereto.

                              "Collection Agency Management Services" means the management,
                      oversight and monitoring of Subservicers retained by NCO pursuant to Section
                      2.12 of the Agreement.

                             "Fraud Claim Review" means those services described generally in
                      Exhibit F hereto.

                             "OCA" means a collection agency retained by NCO to perform any of the
                      Services (other than Collection Agency Management Services), which, for the
                      avoidance of doubt, may be NCO as a servicer.

                             "Operating Guidelines" shall have the meaning ascribed to such term in
                      Section 2.1.

                             "Other Services" means the accounting, reporting and record management
                      services and portfolio strategy services to be performed by NCO as generally
                      described in Sections 2.1 Band 2.1 C.

                             "Special Servicer Account" means the Special Servicer designated accotmt
                      or accounts to which NCO will remit weekly (or at different intervals) funds in
                      the Account (defined in Section 2.6) representing payments received by NCO
                      (except fees owed to NCO for Default Collection Services.)"

                2.4   Section 2.1 of the Agreement is amended by:

                (a)   adding the following sentence to the end of the first paragraph in Section 2.1:

                             "NCO directly and/or through its Subservicers shall perform the Services
                             in accordance with this Agreement, including, without limitation, the
                             Exhibits attached hereto and incorporated herein by this reference, and in
                             conformity with the terms and conditions set forth in the NCSLT
                             Operating Guidelines attached hereto as Exhibit G (as same may be
                             updated from time to time pursuant to provisions of Section 11.10, the
                             "Operating Guidelines")."

                (b)   adding the following new Sections immediately following the end of Section 2.1:

                              "2. lA Collection Agency Management and Oversight Services. (a) For
                      each ASL subject to this Agreement, NCO shall perform or cause its SubServicers
                      to perform, the Services required for such ASL, in each case, in accordance with

   14101092.7                                       3



                                                   USB 0080
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 80 of 120                       PageID #: 398




                 the terms of this Agreement and the Exhibits attached hereto (including, without
                 limitation, the Operating Guidelines). NCO shall supervise, monitor and oversee
                 the obligations of, and performance by, Subservicers retained by it to service and
                 administer the particular ASLs subject to this Agreement with the goal of
                 maximizing the collection of amounts payable on the ASLs. NCO shall oversee
                 and consult with its Subservicers from time-to-time as necessary or desirable to
                 ensure compliance with the terms of this Agreement (including, without
                 limitation, the Exhibits attached hereto). Without limiting the generality of the
                 foregoing, NCO shall take such actions as it deems reasonably necessary or
                 appropriate, but in conformity with the Operating Guidelines and this Agreement,
                 to:

                 (i)     With respect to Delinquent Loans, transfer all collection activities from
                         the applicable Servicer for a Trust to a Subservicer selected by NCO
                         (which may for the avoidance of doubt, include NCO as subservicer) for
                         the enforcement and collection of such AS Ls; provided that NCO shall
                         not be required to transfer such collection activities if GSS Data Services
                         ("GSS") is the Administrator for the Trusts and GSS notifies NCO that it
                         has determined that collections would not be maximized on such
                         Delinquent Loans if the collection activities were transferred to
                         Subservicers;

                 (ii)    With respect to Defaulted Loans, in its sole discretion, transfer all
                         collection activities to NCO directly or to an OCA, provided that NCO
                         shall not be required to transfer such collection activities if GSS is the
                         Administrator and GSS determines that it is likely that collections would
                         not be maximized on such Defaulted Loans ifthe collection activities were
                         transferred to NCO or the OCA, as applicable;

                 (iii)   Replace any Subservicer who is deemed to be deficient or negligent in
                         performing the applicable duties outlined in this Agreement or the related
                         subservicing agreement with NCO;

                 (iv)    Remit or cause each Subservicer to remit net collections received on
                         Defaulted Loans to the Special Servicer Account;

                 (v)     With respect to Defaulted Loans that are over 180 days delinquent, cause
                         the Subservicer to (a) roll or reassign accounts from 180 days delinquent
                         into a default recovery queue for collection efforts and (b) remit weekly
                         (or at such other agreed intervals) to the Special Servicer Account for the
                         receipt of collections from a Subservicer for the benefit of the respective
                         Trusts as their interest may appear, cash collected on all Defaulted Loans
                         serviced by such Subservicer for the Trusts; and

                 (ix)    Review claim packages prepared by a Servicer for a Trust with respect to
                         Defaulted Loans to confirm, on the basis of such review, that (a) Servicer

    14101092.7                                 4



                                               USS 0081
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 81 of 120                       PageID #: 399




                         has complied with applicable servicing guidelines and (b) the loan
                         originator has complied with applicable program guidelines and return the
                         claim packages to the Servicers for further collection efforts and/or cure
                         by the Servicers as provided in the applicable servicing guidelines if it
                         detects Servicer error.

                         (b)     NCO shall provide the Collection Agency Management Services in
                 substantially the same manner and of the same quality and standards as it
                 generally performs comparable services for itself and others in accordance with
                 all customary and usual servicing practices and procedures with a view to
                 maximize the value of the ASLs subject to this Agreement and without regard to
                 NCO's right to receive compensation for its services hereunder.

                         2. IB Record Management, Accounting and Reporting Services. NCO
                 shall perform the following record management and reporting services:

                 (i)     Establish and maintain a system of record for purposes of monitoring and
                         tracking by Trust any ASL subject to the Agreement and in connection
                         therewith, receive data, reports and other information from the applicable
                         Trust's Servicers and from the Subservicers, including, without limitation,
                         as to payments and other amounts collected with respect to Delinquent
                         Loans and Defaulted Loans and update the system ofrecord to reflect such
                         information and data;

                 (ii)    Provide monthly reports to the Special SubServicer and the Administrator
                         for each Trust in form and substance reasonably satisfactory to the Special
                         SubServicer and the Administrator (which as of the date hereof shall be in
                         the form of Exhibit A hereto);

                 (iii)   Perform (a) periodic audits ofSubservicers for compliance and
                         performance reviews in accordance with the Operating Guidelines, (b)
                         provide oversight of the activities of a Subservicer with regard to account
                         management, litigation assistance, bankruptcy, probate and/or settlement
                         strategies, (c) report results of audits and oversight to the Special
                         SubServicer and (d) reconcile and/or resolve any discrepancies or issues;
                         and

                 (iv)    Establish and maintain an account or accounts, which may be the Account,
                         in trust for the benefit of the Indenture Trustee and the Trusts for the
                         deposit by a Subservicer of net collections on all Defaulted Loans serviced
                         by such Subservicer for the respective Trusts and in connection therewith
                         preparing or causing to be prepared such control agreement or agreements
                         as may be necessary or desirable to maintain and preserve the lien and
                         security interest therein of the Indenture Trustee under the respective
                         Indentures.



    14101092.7                                  5




                                               USB 0082
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 82 of 120                               PageID #: 400




                               2.1 C Global Portfolio Strategy Services. NCO agrees to meet from time
                       to time with Special SubServicer and/or Special Servicer, as applicable, to review
                       strategy with respect to the Student Loan Portfolios subject to this Agreement and
                       performance of the Services and related functions, including, without limitation,
                       the performance and market share of the Subservicers (including without
                       limitation the OCAs), across all segments consistent with the Operating
                       Guidelines. NCO shall perform the Services consistent with the terms of the
                       Agreement and the Operating Guidelines. NCO will have no authority to, and
                       agrees that it will not, make any changes to the procedures and operations set
                       forth in this Agreement and/or the Operating Guidelines without the written
                       consent of the Special Servicer and/or the Special SubServicer pursuant to Section
                       11.10."

                              2.1 D Outsourcing. For avoidance of doubt, the Services to be provided
                       by NCO in accordance with Section 2. lA, 2. lB, 2. IC and, except as may
                       otherwise be agreed by the Special SubServiccr, 2.ID shall be performed directly
                       by NCO.

          2.5    The first paragraph of Section 2.3 and Section 2.3(a) of the Agreement are hereby
    amended and restated as follows:

                               "2.3 Default Collection Services. NCO shall perform Default
                       Collection Services in conformity with those Default Collection Services set forth
                       herein and in Exhibit D attached hereto and in conformity with the Operating
                       Guidelines. NCO shall use Dedicated Staff to perform Default Collection
                       Services. Special Servicer shall cause the Servicers to provide to NCO all
                       documents and information specified in the Servicing Agreements and/or
                       Servicing Guidelines.

                        (a)    Generally.

                              (i)   NCO shall review the Claims Package for conformity to the Servicing
                                    Guidelines and Program Guidelines. NCO shall return the Claims
                                    Package to the Servicers for further collection efforts and/or cure by
                                    the Servicers as provided in the Servicing Guidelines and Special
                                    Servicer's servicing agreement if it detects Servicer error as prescribed
                                    in the Servicing Guidelines.

                              (ii) NCO shall reconcile all cash collections with its reported results of
                                   operations and transmit all cash receipts (net of the fees set forth on
                                   Exhibit H) weekly (or at such other agreed intervals) to Special
                                   Servicer. NCO shall provide the Default Collection Reports set forth
                                   in Exhibit E. NCO shall assign defaulted ASLs as needed to optimize
                                   collection."

                 2.6   Section 2.3(b) (iii)ofthe Agreement is hereby amended and restated as follows:

    14101092.7                                         6



                                                      USB 0083
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 83 of 120                         PageID #: 401




                          "(iii) Special Servicer reserves the right to restrict or otherwise limit at
                  any time, from time to time, the manner or means to be used by NCO in collecting
                  any account, which restrictions may be communicated to NCO by Special
                  Servicer orally or in writing, at Special Servicer's sole discretion. However, for
                  so long as NCO's collection practices conform to the terms of this Agreement, the
                  Operating Guidelines and applicable law, Special Servicer shall not exercise such
                  right."

           2.7     Section 2.4 of the Agreement is hereby amended by adding the following new
    clauses (h) and (i) at the end of the second paragraph thereof:
                           "(h)    Notwithstanding anything herein to the contrary, effective as of the
                  date of the Third Amendment, NCO shall administer, manage and oversee
                  collection litigation consistent with the terms of this Agreement, including
                  without limitation, Exhibit D hereto and the Operating Guidelines and, except as
                  contemplated in the Operating Guidelines, no further approval, consent or
                  direction of the Special Servicer shall be required with respect to management of
                  litigation relating to ASLs.

                          (i)     The Special Servicer shall execute and deliver to NCO one or more
                  powers of attorney appointing NCO as the attorney-in-fact and a custodian of
                  records for the Special Servicer for the purpose of executing on behalf of the
                  Special Servicer such affidavits, documents and instruments as may be required to
                  be delivered in connection with the performance of the Services. Notwithstanding
                  anything contained herein to the contrary, neither NCO nor any Subservicer shall,
                  without the Special Servicer's written consent: (i) hire or procure counsel to
                  represent the applicable Trust or Special Servicer without indicating its
                  representative capacity or (ii) prepare, execute or deliver any filings, forms,
                  affidavits, pleading or other documents on behalf of aTrust or the Special Servicer
                  without indicating its representative capacity. "

           2.8    Section 2.5 of the Agreement is hereby amended and restated in its entirely as
    follows:
                         "2.5    Special Accounts.

                           (a)    Notwithstanding anything to the contrary in the NCO Agreement,
                  NCO shall be responsible for servicing any ASL for which the related borrower or
                  guarantor is subject to bankruptcy proceedings as generally described in Exhibit
                  _E, including without limitation, the filing of Proofs of Claim and monitoring of
                  same by NCO's Bankruptcy Division. NCO shall also be responsible for fraud
                  processes as generally described in Exhibit F.

                         (b)     In the event any debtor with respect to an ASL that is the subject of
                  Services is deceased, NCO will accept from the Servicers the documentation

    14101092.7                                   7



                                                USB 0084
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 84 of 120                           PageID #: 402




                       specified under "Death Claim" under the Servicing Guidelines and will collect the
                       ASL. NCO will otherwise perform in accordance with the terms generally
                       identified under the heading 'Probate Servicing' under Exhibit F."

           2.9     The fourth sentence of Section 2.6 of the Agreement is hereby amended and
   restated to read as follows: "NCO will remit on a daily basis (or at different periodic intervals
   chosen by Special Servicer), by wire transfer to the respective Trusts' collection accounts (as
   identified by the Special Servicer to NCO), all funds in the Account representing payments
   received by NCO for the prior day (or alternative periodic basis chosen by the Special Servicer),
   except fees owed to NCO for Default Collection Services (which shall be payable to NCO as set
   forth in Section 2.3(c)."

                2.10   Section 2.12 of the Agreement is amended and restated as follows:
                                '2.12 Subservicers. NCO may retain Subservicers to provide Services
                       (other than the Other Services) under this Agreement. Al 1 Subservicers shall be
                       licensed collection agents and other legally authorized persons who meet the
                       eligibility criteria of an OCA as set forth in Section 6 - OCA Eligibility and
                       Network Design of the Operating Guidelines. NCO shall ensure that each
                       Subservicer maintains adequate records and procedures with respect to the
                       services provided by it and otherwise complies with the applicable tern1s of this
                       Agreement. NCO shall not permit any Subservicer to have access to Confidential
                       Information, including Borrower Data, without first ensuring that such
                       Subservicer has adequate policies and procedures in place, consistent with this
                       Agreement, to safeguard Confidential Information, including borrower data. The
                       retention of a Subservicer shall not relieve NCO of any of its obligations under
                       this Agreement. NCO shall be responsible for the performance or
                       nonperformance of its Subservicers as if such performance or nonperformance
                       were that of NCO. '
                2.11   Section 4.1 of the Agreement is hereby amended as follows:
                              (a)      Section 4.l(a) of the Agreement is amended by deleting the phrase
                       "a corporation duly organized, validly existing and in good standing under the
                       laws of the State of Delaware" and replacing such phrase with "a national banking
                       association organized, validly existing and in good standing under the laws of the
                       United States".

                              (b)     Section 4.l(f) of the Agreement is hereby deleted.

          2.12         Section 4.2(g) of the Agreement is hereby amended by adding the following to the
   end thereof:
                              "(g)    Legal Proceedings. In the event of any lawsuit in which
                       counterclaims are interposed by a debtor, or where a debtor or other third party
                       shall make any other claim against Special Servicer or any Trusts, the same shall
                       be immediately referred by NCO to Special SubServicer and Special Servicer and

   14101092.7                                        8



                                                    USB 0085
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 85 of 120                               PageID #: 403




                        Special Servicer shall have the right to intercede and defend such action. No
                        criminal proceedings, real property executions, bailable attachments, commitment
                        orders or other enforcement proceedings, except for the issuance of a subpoena to
                        examine the debtor and restraining notices, shall be instituted by NCO without
                        prior written approval of Special Subservicer."

           2.13 Section 8.1 (a) of the Agreement is hereby amended by adding after the term
    "Special Servicer" wherever it appears in such clause (a) the following phrase: "and its
    subservicers (including for avoidance of doubt, the Special SubServicer)".


           2.14 Section 9.4 of the Agreement is hereby amended by adding the following new
    subsection (d) at the end thereof:
                          "(d)    Servicing Transition. For a period of not less than 120 days following the
                 notice ofnonrenewal or notice of termination under Section 9.1 or Section 9.2, as
                 applicable, NCO agrees to cooperate and use its commercially reasonable efforts to
                 facilitate the orderly transfer of its responsibilities and rights under this Agreement to a
                 successor, including without limitation, by providing the Special Servicer, its desiguee or
                 such successor reasonable access, during normal business hours and upon reasonable
                 prior notice, to all files, systems and employees of NCO then used in the provision of the
                 Services, provided NCO may request any such party to comply with customary
                 procedures designed to protect the confidentiality and security of any borrower
                 information. Without limiting the generality of the foregoing, NCO agrees to notify its
                 Subservicers, its collection agents and other appropriate parties of the transfer of the
                 servicing functions and provide (or cause its Subservicers and agents to provide) to the
                 successor all documents and records in electronic or other form reasonably requested by
                 the Special Servicer or its designee to enable the successor to assume the servicing
                 functions performed by NCO under this Agreement (including, without limitation,
                 information relating to Delinquent Loans and Defaulted Loans) and shall transfer (and
                 cause any collection agent to transfer) to the Indenture Trustee for deposit into the
                 Collection Account for the benefit of each Trust net collections received by it with
                 respect to the Defaulted Loans. NCO shall be entitled to reimbursement for its
                 expenses incurred in performing its obligations hereunder subject to the terms and
                 conditions of the SSAs, including, without limitation, the reimbursement limits set
                 forth therein."

           2.15         Section 11.1 of the Agreement is hereby amended and replaced in its entirety as
    follows:

                                '11. l Notice Procedure: Addresses. All notices, demands and other
                        communications hereunder shall be in writing and shall be deemed to have been
                        duly given and received at the time delivered by hand, if personally delivered;

    14101092.7                                         9



                                                      USB 0086
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 86 of 120                                 PageID #: 404




                       when receipt is acknowledged, if mailed by certified mail, postage prepaid, return
                       receipt requested; the next l:iusiness day after timely delivery to the courier, if sent
                       by overnight air courier guaranteeing next-day delivery; and when received, if
                       sent by any other means, as follows:

                              Ifto Special Servicer:

                              U.S. Bank National Association
                              Attn: Brian Tri
                              60 Livingston Avenue
                              Mailcode: EP-MN-WS3D
                              St. Paul MN 55107
                              with a copy to the Special SubServicer:

                              If to the Special SubServicer:

                              Turnstile Capital Management, LLC
                              401 West A Street, Suite 1300
                              San Diego, California 92101
                              Attn: Alan Amico

                              lfto NCO:

                              NCO Financial Systems, Inc.
                              Attn: Thomas Arnst.
                              Executive Vice President and Chief Administrative Officer
                              507 Prudential Road
                              Horsham, Pennsylvania 19044

                       The persons or addresses to which mailings or deliveries shall be made may be
                       changed from time to time by notice given pursuant to the provisions of this
                       Section 11.1.'

                2.16   Section 11.10 of the Agreement is hereby amended and replaced as follows:

                               "11.10 Entire Agreement; Amendments.         The making, execution and
                       delivery of this Agreement by the parties have been induced by no
                       representations, warranties, statements or agreements other than those herein
                       expressed. This Agreement (and the exhibits hereto) and the letter agreement
                       dated as of September 7, 2012, among NCO, the Special Servicer and the Special
                       Subservicer regarding the Fee Agreement with Respect to Special Services
                       embodies the entire understanding of the parties, and there are no further or other
                       agreements or understandings, written or oral, in effect among the parties relating
                       to the subject matter hereof. This Agreement and the exhibits hereto (including,
                       for the avoidance of doubt, the Operating Guidelines) may be amended or
                       modified only by a written instrument signed by NCO, the Special Servicer and

   14101092.7                                          JO



                                                       USB 0087
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 87 of 120                              PageID #: 405




                      the Special Subservicer; provided however that the Operating Guidelines may be
                      amended with notice to but without the written consent of the Special Servicer if
                      the purpose of such amendment or modification is to correct any mistake,
                      eliminate any inconsistency, cure any ambiguity or deal with any matter not
                      covered (i.e., to give effect to the intent of the parties). None of the parties shall
                      be deemed to have waived any of its rights, powers or remedies under this
                      Agreement unless such waiver is approved in writing by an authorized
                      representative of the waiving party.

            2.16 The Table of Exhibits to the Agreement is amended by deleting such table in its
    entirety and the following shall be inserted in lieu thereof:

                             "Exhibit A - Swnmary Reports
                             Exhibit B - Default Prevention Services
                             Exhibit C - Default Prevention Reports
                             Exhibit D - Default Collection Services
                             Exhibit E - Default Collection Reports
                             Exhibit F - Non-Traditional Collection Services
                             Exhibit G- Operating Guidelines
                             Exhibit H - Fees to NCO
                             Exhibit I - Trusts"

           2.17 Exhibit A to the Agreement is deleted and replaced in its entirety with the form of
    Exhibit A attached to this Amendment.

           2.18 Exhibit F to theAgreement is hereby deleted and replaced in its entirety with the
    form of Exhibit F attached to this Amendment.

           2.19 Exhibit G to the Agreement is hereby deleted and replaced in its entirety with the
    form of Exhibit G attached to this Amendment.

           2.20 Exhibit H to the Agreement is hereby deleted and replaced in its entirety with the
    form of Exhibit H attached to this Amendment.


            3.       Special SubServicer. NCO acknowledges that it has been notified that the
    Successor Special Servicer has appointed the Special SubServicer as its subervicer pursuant to
    the terms of the Special SubServicing Agreement, with full power and authority to act in its
    stead, for all purposes of the Agreement (including, for the avoidance of doubt, this
    Amendment.)

                 4.   Cooperation.

            (a) NCO acknowledges that FMER as the initial Special Servicer has agreed to cooperate
    with the Successor Special Servicer, its agents and subservicers to facilitate the orderly transfer
    of duties to the Successor Special Servicer, its subservicers and agents, including, for such
    purposes, NCO. As part of such agreement, FMER has agreed that the cooperation period

    14101092.7                                       11



                                                    USB 0088
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 88 of 120                        PageID #: 406




   contemplated under the Special Servicing Agreements will continue until November 30, 2012.
   The parties hereto acknowledges that it is a mutual goal to have a smooth transition and to enable
   the Successor Special Servicer through NCO and the Special Subservicer to perform all of the
   Special Services required under the Special Servicing Agreements without any assistance from
   FMER or the Successor Special Servicer as soon as possible. To this end, NCO agrees to
   continue to use reasonable efforts to cooperate with FMER, the Special SubServicer and the
   Successor Special Servicer to effect such transfer as expeditiously as possible. NCO
   acknowledges that a plan for such transition has been developed, including, without limitation,
   the Operating Guidelines.

           (b) NCO acknowledges that the Successor Special Servicer intends to assign and
   subservice it's special servicing duties as successor Special Servicer under the Special Servicing
   Agreements (collectively, the "SSA Duties") to the Special Subservicer and NCO pursuant to the
   terms of the Agreement and the Special Subscrvicing Agreement, respectively. As such, NCO,
   the Successor Special Servicer and the Special Subservicer shall each cooperate in good faith
   with one another to implement the assumption of such SSA Duties as are to be performed by
   each of NCO and the Special Subservicer, respectively, pursuant to the terms of the NCO
   Agreement and the Special Subservcing Agreement, as applicable. For avoidance of doubt, the
   Successor Special Servicer hereby acknowledges and agrees that the Special Servicer's
   obligations under Section 8.1 of the Agreement are not being assigned to NCO or TCM, it being
   understood that such obligations remain with the Successor Special Servicer in its capacity as
   successor Special Servicer under the Agreement, subject to (for the avoidance of doubt) the
   provisions of Section 11.6 of the Agreement.

           5.      Effect of Amendment. This Amendment shall be effective as of the date first set
   forth above. Except as expressly amended by this Amendment, all terms and provisions
   contained in the Agreement shall continue in full force and effect, without modification. All
   references in the Agreement to the Agreement shall be deemed to mean the Agreement as
   modified hereby. This Amendment shall not constitute a novation of the Agreement, but shall
   constitute an amendment thereof. The parties hereto agree to be bound by the terms and
   conditions of the Agreement, as amended by this Amendment, as though such terms and
   conditions were set forth therein. This Amendment may not be amended or otherwise modified
   except as provided in the Agreement. The failure or unenforceability of any provision hereof
   shall not affect the other provisions of this Amendment or the Agreement.

            6.     Multiple Counterparts. This Amendment may be executed in multiple
    counterpaits, each of which shall be deemed an original for all purposes and all of which shall be
    deemed, collectively, one agreement, but in making proof hereof it shall not be necessary to
    exhibit more than one such counterpart. Delivery of an executed counterpart of this Amendment
    by facsimile or pdf electronic transmission shall be deemed as effective as delivery of an
    originally executed counterpart.




    14101092.7                                   12



                                                USS 0089
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 89 of 120   PageID #: 407




         7.   GOVERNING LAW, THIS AMENDMENT SHALL BE GOVERNED BY,
   AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
   OHIO, WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION
   OR RULE THAT WOULD CAUSE THE APPLICATION OF LAWS OF ANY JURISDICTION
   OTHER THAN' TO THOSE OF THE STATE OF OHIO. EACH PARTY WAIVES ITS RIGHT
   TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF
   ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR
   OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF ANY SUCH RIGHTS OR
   OBLIGATIONS.
                        [Remainder of page intentionally left blank]




   14101092.7                        13



                                    USB 0090
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 90 of 120                               PageID #: 408




              IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to the
       Default Prevention and Collection Services Agreement to be executed as of the date first written
       above.

                                                   U.S. BANK NATIONAL ASSOCJATION,
                                                   as Successor Special Servicer under the
                                                   Special Serv · · g A eements

                                                   By:                             ---·
                                                   Name:       !Eva D. ~\aµ1ai1
                                                   Title: &.~oy-      l/i[.e..,
                                                                              frtj(c{enf
                                                   NCO FINANCIAL SYSTEMS, INC.




       14101092.7                                   14




                                                  USB 0091
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 91 of 120                               PageID #: 409




               IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to the
        Default Prevention and Collection Services Agreement to be executed as of the date first written
        above.

                                                    U.S. BANK NATIONAL ASSOCIATION,
                                                    as Successor Special Servicer under the
                                                    Special Servicing Agreements

                                                    By: ~~~~~~~~~~~~
                                                    Name:
                                                    Title:

                                                    NCO FINANCIAL SYSTEMS, INC.
                                                                                          -...
                                                    By:    (}..Q,_...  ~ ~·
                                                                          {"         ~
                                                    Name: Alan B. Superfine
                                                    Title: Vice President




        14101092.7                                   14




                                                  USB 0092
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 92 of 120   PageID #: 410




                                   EXHIBIT A
                                [SEE ATTACHED]




    14101092.7



                                     USB 0093
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 93 of 120                                                PageID #: 411

                                                              Exhibit A· Summary Reports



                                                    Defaulted Principal and Interest Roll Forward

                                             Principal               Interest            Total P and I       Em          Total Balances

 Beginning Balance                            1,000,000.00                50,000.00          1,050,000.00                   1,050,000.00
 New Activity Transaction:
 New Defaults Added to System                   100,000.00                 5,000.00           105,000.00                      105,000.00
 Default Reversals                               (5,000.00)               (1,000.00)           (6,000.00)                      (6,000.00)
 Transfers In                                    12,000.00                 1,000.00            13,000.00                       13,000.00
 Transfers Out                                  (12,000.00)               (l,000.00)          (13,000.00)                     (13,000.00)

 Cash Transactions:
 Borrower Payments                              (25,000.00)               (2,000.00)           (27,000.00)    9,000.00        (18,000.00)
 Settlements                                     (3,000.00)                     -               (3,000.00)                     (3,000.00)

 Non-Cash Transactions:
 Capitalized interest                             5,000.00                (5,000.00)                  -                              -
 Judgements                                       2,000.00                (2,500.00)              (500.00)                       (500,00)
 Settlements                                     (5,000.00)               (1,000.00)            (6,000,00)                     (6,000.00)
 Loans Removed I Closed                         (10,000.00)               (1,000.00)           (11,000.00)                    (11,000.00)
 Adjustments I Other                                500.00                  (500.00)                 -                               -
 Accrued Interest                                                          2,000.00             2,000.00                        2,000.00


 Calculated Ending Balance                    1,059,500.00                44,000.00          1,103,500.00     9,000.00      1,112,500.00
 System Ending Balance                        1,067,500.00                51,000.00          1,118,500.00     9,000.00      1, 127,500.00
 Variance                                       8,000.00                7,000.00               15,000.00           -           15,000.00
 Supporting documentation and remediation needed for a/f variance items



                                                     New Loans Added to System Reconciliation

 New Loans Added to System                       99,000.00
 Loans Defaulted at Servicer                    107,000.00
 Variance                                      (8,000.00)
 Supporting documentation and remediation needed for all variance items



                                                              Cash Receipts Reconciliation

 Borrower Payments - Principal                  (25,000.00)
 Borrower Payments - Interest                    (2,000.00)
 Settlements - Principal                         (3,000.00)
 Settlements - Interest                                  -
 Commissions                                      5,000.00
 Recovered Costs                                  2,500.00
 Litigation                                       1,000,00
 Other Fees                                         500.00
 Total Cash Receipts                            (21,000.00)
 Actual Cash Receipts                           (18,000.00)
 Variance                                      (3,000.00)
 Supporting documentation and remediation needed for all variance items




                                                                 USB 0094
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 94 of 120                        PageID #: 412

                                                     Exhibit A~ Data Elements
 Transaction Detail File
 Transaction ID            Unique transaction identifier
 Loan ID                   Unique loan identifier
 SSN                       Borrower SSN
 Loan Sequence
 Entity                    Short name of the trust
 Lender Code               Changed from owner code
 Transaction Date
 Effective Date            Effective date of transaction, could occur in prior periods
 Transaction code          Transaction code which ties to activity in the above reports
 Transaction Description   ties to the above descriptions
 Principal Amount
 Interest amount
 Fee amount
 Report period

 Snapshot Data
 LoanlD
 SSN
 Loan Sequence
 Entity                    Short name of the trust
 Lender Code               Changed from owner code
 Current principal
 Current fnterest
 Current fees
 Charge off amount
 Charge off interest
 Interest Rate             Base+ Margin
 Margin Rate               Spread
 Base Rate                 Benchmark Rate
 Default date
 Current status            skip, litigation, regular collections, dispute, etc.
 Current OCA
 Cum. Gross Collections
 Placement date
 Report period




                                                       USB 0095
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 95 of 120                                  PageID #: 413




                                         EXHIBITF:
                                NON-TRADITIONAL COLLECTION SERVICES

    Bankruptcy Servicing:

    In the event any debtor with respect to any ASL that is tbe subject of Services becomes a debtor
    under the U.S. Bankruptcy Code, NCO shall assign the account to its internal Bankruptcy
    Processing Unit. NCO will provide the following services;

                   I.   Timely file proofs of claim ("Proofs of Claim") (as required or permitted by the
                        Bankruptcy Code) on behalf of NCT in Chapter 11, 12, 13 and Chapter 7 asset
                        cases, on accounts placed.

                  II.   Proof of Claims will be monitored and appended when necessary to ensure the
                        proper payment and receipt of notices from the Bankrnptcy Court

                 III.   Shall process all Proceeds which are received from Trustees in all bankruptcy
                        cases in which it has filed Proofs of Claim in compliance with the Agreement.

    These services will be provided on accounts that qualify as outlined below
             I.    Account balance is greater than or equal to $175.00

                  II.   Debt should not be past the Statute of Limitations

                 III.   Bankruptcy Case is within the Bar Date at the time of placement

    Probate Servicing:

    In the event any debtor with respect to any ASL that is tbe subject of Services becomes deceased,
    collection efforts will continue from the non-deceased co-maker. Iftbere is no surviving co-
    maker, NCO shall assign the account to its internal Deceased and Probate collections Unit.
    Provided the account balance is at least $175.00, the following services will be provided, as
    deemed necessary based on NCO's industry experience.

                   I.   Conduct a search for an open and viable estate

                  II.   If a viable estate is identified a claim will be filed on behalf ofNCT in
                        compliance with NCO's established business model.

                 III.   Monitor the claim to ensure the proper payments are made

                 IV.    Ifno estate is found, NCO will attempt to identify the Personal Representative as
                        defined by law to determine if a repayment option is available




    14101092.7



                                                      USS 0096
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 96 of 120                                PageID #: 414




    Fraud Claims Review:
    In the event any debtor with respect to any ASL that is the subject of Services alleges that they
    are the victim of Fraud or Identity Theft, the claim will be handled as follows;

       I.        Either NCO or its Subservicer will forward a copy of a fraud affidavit to the consumer.

      II.        Once the Fraud affidavit is completed and returned by the borrower, it will be
                 investigated by an internal team at NCO.

    III.         NCO will either validate the claim as true and close the account appropriately or respond
                 to the consumer with evidence as to why the claim was denied




    1410!092.7



                                                     USB 0097
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 97 of 120                         PageID #: 415




                                              EXHIBIT G

                                  OPERATING GUIDELINES
                            NCSLT Operating Guidelines, version 8/31/12

    Definitions:

    Base Period: The historical cohort(s) used to determine baseline performance.

    Cash Cure Rate: The percentage obtained from the fraction having total Cash Cures as the
    numerator and total Cures as the denominator.

    Cash Cure: Any Cure which has occurred through a payment received from the bonower.

    Cure: An account has been cured if (i) an ASL that is at least thirty (30) days past due but less
    than one hundred and eighty (180) days past due becomes less than thirty (30) days past due and
    (ii) an ASL that is at least one hundred and eighty (180) days past due with respect to whom the
    appropriate Servicer has not yet submitted a Claims Package becomes less than thirty (30) days
    past due.

    Early Pre- Default: Loans that are 31-60 days past due

    Goal: Turnstile Capital Management, LLC, a wholly owned subsidiary of Goal Structured
    Solutions, Inc.

    Initial Period: The period of time which begins on the Transition Date and ends 90 days later.

    Indexed Cure Rate: The percentage obtained from the fraction having Cures during the Base
    Period as the numerator and Total Delinquent Accounts during the Base Period as the
    denominator.

    Indexed Cash Cure Rate: The percentage obtained from the fraction having Cash Cures during
    the Base Period as the numerator and Total Delinquent Accounts during the Base Period as the
    denominator.

    Indexed Liquidation Rate: The percentage obtained from the fraction having gross recoveries
    during the Base Period as the numerator and total placements during the Base Period as the
    denominator.

   Liquidation Rate: The percentage obtained from the fraction having gross recoveries for the Base
   period as the numerator and total placements for the Base Period as the denominator.

   Litigation Accounts: Loans that have been identified for litigation according to the Litigation
   Criteria




    14101092.7



                                                USB 0098
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 98 of 120                         PageID #: 416




    Litigation Criteria: As of the Transition Date, accounts with a current balance of greater than
    $1,000, a borrower who does not reside in Puerto Rico or any country outside of the United
    States, is collectable under the statute of limitations, and been placed in the Primary, Secondary,
    and Tertiary post-default Segment will be submitted for collections. Litigation Criteria can be
    changed at NCO's discretion provided, however, that any material changes will be discussed in a
    Quarterly Business Review prior to being implemented.

    Market Share: The percentage obtained from the fraction with outstanding principal and interest
    at a given agency in a given segment as the numerator and total principal and interest within that
    segment as the denominator.

    NCO Agreement: The Default Services and Collection Services Agreement dated March 1, 2009
    and amended on June 15, 2012 and September 7, 2012 between NCO Financial Systems (NCO),
    First Marblehead Education Resources and U.S. Bank.

    Pe1formance Progression Plan (PPP) -A document that is created by NCO and agreed to by an
    OCA which identifies areas of sub-par performance by an OCA, steps which will be taken to
    improve performance and address NCO's concerns, and defines how and when performance
    improvements will be measured.

    Pre-default: Any account which is less than 180 days delinquent.

    Primmy Pre-Default: Loans that are 61-120 days past due.

    Primmy Post-Default: Loans that have been placed at 1 OCA including the current OCA.

    OCA: A third party collection agency retained by NCO to perform any of the Services (other
    than Collection Agency Management Services), and NCO.

    Secondary Pre-Default: Loans that are I 21-180 days past due.

   Secondary Post-Default: Loans that have been placed at 2 OCAs including the current OCA

    Scorecard Requirements: An internal scorecard developed by NCO which measures call quality
    based upon length and disposition of calls, FDCPA compliance, and other factors.

   Settlement Loans: Loans that are being fully retired at less than face value per a pre-determined
   agreement with the borrower.

   Settlement Percentage: The percentage obtained from the fraction with gross dollars collected on
   Settlement Loans as the numerator and the total principal and interest on same Settlement Loans
   as the denominator.

   Segment: A functional area. Pre-default consists of Early, Primary, and Secondary. Post-default
   consists of Primary, Secondary, Tertiary, Warehouse, Litigation and others to be created.


    !410\092,7



                                                 USB 0099
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 99 of 120                           PageID #: 417




    Services: The defined services in the NCO Agreement.

    Six Month Batch Roi/up: The sum of the last six monthly vintages which have moved into a post-
    default status.

    Special Subservicing Agreement: The agreement dated September 7, 2012 between U.S. Bank
    National Association (U.S. Bank) and Goal.

    Tertiary: Loans that have been worked by a total of 3 OCAs including the current OCA

    Total Delinquent Accounts: The total principal and interest of all accounts which have been
    placed at an OCA for pre-default collection activity.

    Transition Date: October 15•h 2012 or such other date on which NCO assumes all operational
    duties previously performed by First Marblehead Education Resources.

    Warehouse: Loans that have been through Primary Post-Default, Secondary Post-Default and
    Tertiary Post-Default and do not meet the Litigation Criteria

   Section]: Market share limitations:


                 a. Pre-default: each OCA will have no more than 70% Market Share in a given
                    Segment. Once total staffing levels for pre-default services are <8 FTE in any
                    Segment, the market share limitation shall no longer apply.
                 b. Post-default: each OCA will have no more than 70% Market Share in a given
                    Segment. Market share limitations will not apply to loans in the Warehouse Segment
                    or loans in a litigation status.
                 c. Segment Generally: As an account moves to different post-default Segments, the
                    OCA responsible for collecting on the account must change. For example, an account
                    placed at an OCA responsible for primary collections could not be placed at the same
                    OCA for secondary collections. This limitation shall not apply to loans which move
                    into the Warehouse Segment or into a litigation status.

   Section 2: OCA Performance Measurement:


                 a.   Pre-default: Each OCA's performance in each Segment will be measured against
                      both the Indexed Cure Rate and Indexed Cash Cure Rate. Should any OCA's cure
                      rate be less than 80% of the Indexed Cure Rate or Indexed Cash Cure Rate for 3
                      consecutive months, the OCA will be placed on a Performance Progression Plan. If
                      the cure rate does not return to at least 80% of the Indexed Cure Rate within the
                      timeframe established in the Performance Progression Plan, the OCA will be eligible
                      for a market share reduction as described in Section 3 d.



    14101092.7



                                                     USB 0100
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 100 of 120                             PageID #: 418




                 b.   Post-default: Each OCA's performance in each Segment will be measured against
                      the Indexed Liquidation Rate. Should any OCA's Liquidation Rate be less than 80%
                      of the Indexed Liquidation Rate for 3 consecutive months, the OCA will be place on
                      a Performance Progression Plan. If the Liquidation Rate does not return to at least
                      80% of the Indexed Liquidation Rate within the time frame established in the
                      Performance Progression Plan, the OCA will be eligible for a market share reduction
                      as described in Section 3d.
                 c.   New OCAs: As new OCAs are introduced into a segment there will be insufficient
                      performance data to calculate the metrics used to measure OCA performance. For
                      this reason, OCAs with less than 3 months of pre-default performance history or 6
                      months of post-default performance history will be excluded from the Indexed Cure
                      Rate. Performance of new OCAs will be included in the Quarterly Business Review.

    Section 3: Market sbare allocation and adjustments:

                 a. Initial Period
                       1.    All market share allocations, adjustments, and measurements defined herein
                             will not apply to the Initial Period
                      11.    During the Initial Period, Market Share allocated to NCO will not exceed the
                             following limitations:
                                   • Pre-Default- 35%
                                   • Post-Default Primary Placement-25% of the current month
                                     placements and 12.5% in aggregate
                                   •Post-Default Secondary Placement --40% of the current month
                                     placements and 30% in aggregate
                                   • Post-Default Tertiary Placements -50% of the current month
                                     placements and 40% in aggregate
                                   •Aggregate Post-Default Market Share - 45%

                 b. Minimum Perfom1ance Standards - Pre-Default: In order to be eligible for Market
                    Share increases, an OCA working pre-default accounts must maintain the following
                    requirements:
                           • Cash Cure Rate - Early must be at least 72%
                           • Cash Cure Rate - Primary must be at least 70%
                           • Cash Cure Rate - Secondary must be at least 60%
                           • Call quality - Calls must both be made in a timely manner and satisfy the
                               Scorecard Requirements.

                 Failure to meet all minimum thresholds for 3 consecutive months would make the OCA
                 eligible for a market share reduction. Additionally each OCA must perform to the
                 standards established in their contract. Evaluation of OCAs will incorporate operational



    14101092.7



                                                      USB 0101
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 101 of 120                                PageID #: 419




                  feedback from NCO including the timeliness and accuracy of reporting, placement and
                  recall of accounts, and litigation monitoring.

                  c. Minimum Performance Standards - Post Defaults: In order to be eligible for market
                     share increases, an OCA working post-default accounts must maintain the following
                     requirements:
                             • Settlement Percentage, Primary - The average rate must be at least' 80%
                                with no individual settlements below 65%
                             • Settlement Percentage, Secondary - The average rate must be at least
                                65% with no individual settlements below 50%
                             • Settlement Percentage, Tertiary- The average rate must be at least 55%
                                with no individual settlements below 40%
                             • Settlement Percentage - Warehouse must be at least 55% with no
                                individual settlements below 45%
                             • Call quality- Calls must both be provided in a timely manner and satisfy
                                the Scorecard Requirements. 3 consecutive months would make the OCA
                                eligible for a market share reduction.

                  Failure to meet all minimum thresholds for 3 consecutive months would make the OCA
                  eligible for a market share reduction. Additionally each OCA must perform to the
                  standards established in their contract. Evaluation of OCAs will incorporate operational
                  feedback from NCO including the timeliness and accuracy ofreporting, placement and
                  recall of accounts, and litigation monitoring.

                  d. Market share adjustments:
                        i.  Up to 10% of market share in any segment can be allocated at NCO's
                           discretion to new OCAs and for testing purposes at any time.
                       ii.  Any OCA which fails to meet the minimum performance standards defined
                            herein will be eligible for a reduction in Market Share of up to 15%.
                     111.    Any OCA which exceeds the performance standards defined herein shall be
                           eligible for an increase in Market Share of up to 15%.
                      iv.   Upon the creation of a new Segment, the initial allocation to any OCA will
                            not be subject to the limitations in established in Section d ii and iii, provided
                           that the total market share allocated to any OCA does not exceed [70%]. No
                            new Segment shall be created without the consent of all parties to this
                            agreement.
                       v.  Market share adjustments will generally occur in conjunction with a QBR,
                           however NCO has the right to make market share adjustments at any time if
                           circumstances warrant.




     14101092.7



                                                        USB 0102
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 102 of 120                           PageID #: 420




          Section 4 - Quarterly Business Review:

          Goal will be responsible for scheduling the Quarterly Business Review (QBR) as provided
          for in the Special Subservicing Agreement. Each QBR will discuss the following items:

                      •   NCO adherence to the Operating Guidelines
                      •   Staffing levels by segment and corresponding ACRs
                      •   SSA reimbursement limits, projections, and staffing changes
                      •   Prior quarter OCA performance and operational changes
                              o Hire I fire of OCAs
                              o Market Share adjustments
                              o Inventory changes
                      •   Portfolio reporting - actual vs. forecast
                              o Delinquency rate
                              o Forbearance rate
                              o Default rate
                      •   Quality and Compliance Report
                      •   Pending legislation (both debtors and others)
                      •   Review of NCO pre and post-default performance (as performing in the OCA
                          capacity)
                      •   Strategy review
                      •   Such other matters designated by Goal or NCO

         Section 5 - OCA Management:

                 a.   NCO will perform a QBR with any OCA who receives >$125k in quarterly
                      compensation and provide the associated documentation to Goal. For agencies
                      receiving more than $250k in quarterly revenue, NCO will conduct a site visit at
                      least once per year in conjunction with a regularly scheduled OCA Audit.
                 b.   Goal will be responsible for monitoring and auditing the performance of NCO in its
                      capacity as an OCA in conjunction with the QBR and as specified in the Special
                      Subservicing Agreement.

         Section 6 - OCA Eligibility and Network Design:

         NCO will be responsible for the selection of new OCAs for potential inclusion into the
         NCSLT network design. NCO will perform all necessary due diligence, including a site
         visit.




    14101092.7



                                                     USB 0103
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 103 of 120                           PageID #: 421




         Any new OCA must meet the following criteria prior to being added to the OCA network:

                 •   Performed work in either student loan or consumer bank card asset classes within
                     last year
                 •   Actively licensed in all states"where they will be performing collections activities.
                 •   Have a recent SAS 70, Type II or equivalent that can be provided; PCI
                     Certification
                 •   Is in good financial standing and is able to provide two years of audited financials
                 •   Pass a basic background check of their company and principals
                 •   FDCPA training program, as well as a dedicated Quality Assurance team that
                     monitors

         Any addition of an OCA is subject to the notice and consent requirements established in
         Section 2.12 of the NCO agreement, it being understood that no consent will be unreasonably
         withheld so long as the above criteria have been met.

         Section 7 - Updates and Revisions to the Operating Guidelines

         Any proposed changes or revisions to the Operating Guidelines will be discussed during a
         Quarterly Business Review. Changes to the Operating Guidelines will be effective with the
         written consent of NCO, Goal, and U.S. Bank.




    14101092.7



                                                   USB 0104
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 104 of 120                         PageID #: 422




                                    EXHIBITH
            TO DEFAULT PREVENTION AND COLLECTION SERVICES AGREEMENT
                                      FEES

    Default Prevention:
    For loans that roll at 31+ days from servicer to NCO Default Prevention Collectors and to be
    managed up until 180 days past due or lender mandated charge off date, including loans in
    Claims Review:
    Pricing
    $5,000.00 per month for each pre-approved NCO FTE. An "FTE" is the equivalent of 147
    production hours in a month.
    Initial Staffing Ratios
         • The number of FTEs dedicated by NCO for this engagement shall be as mutually agreed.
         • Any increase or decrease to staffing levels will be communicated in writing at least
             fifteen days (15) prior to the month in which the change shall be effective.
    Performance Incentive
    NCO will be further compensated based on reaching and/or exceeding agreed upon "Cure Rate"
    goals outlined below. The incentive compensation will be a% of the base rate billed in the same
    month for each stage.
    Ble ow numbers are a we1g  ' hted average £or a given month
                                                                                         Secondary
       Bonus based on billed                Early                Primary           60 Day Replacement
      amount for number of 30 Day Evaluation 60 Day Evaluation                           Evaluation
          reps in each stage            (31-60 DPD)           (61-120 DPD)             (121-180 DPD)
                All*
     Tier1=3%                              52.00%                56.00%                    16.00%
     Tier2 =7%                             54.00%                58.00%                    18.00%
     Tier3= 13%                            56.00%                61.00%                    20.00%
                                       $12,000 for top       $12,000 for top
                                           agency*               agency*          $6, 000 for top agency*
     Bonus structure                   (details below)       (details below)           (details below)




    14101092.7



                                                 USB 0105
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 105 of 120                           PageID #: 423




         Cash Cure Percentages
         NCO is expected to maintain the below percentage of cures attributable to cash resolution (as
         opposed to MGRS, Forbearance, and the Reduced Payment Program). Falling below this
         ratio will cause NCO to be ineligible for the "top agency bonus" for the period as well as
         . l'1g1'bl e flor vo 1ume increases,
         me                        .          both descn'b ed more f ulliv be low.
                          Early                          Primary                          Secondary
            30 Day Evaluation (31-60            60 Day Evaluation (61-120            60 Day Replacement
                          DPD)                              DPD)                   Evaluation (121-180 DPD)
                           72%                              70%                              60%

         •NCO will compete for a "top agency bonus" each month. A weighted average will be
          compared on the initial 30 day evaluation (31-60 DPD), the 60 day evaluation (61-120
          DPD) and the Replacement 60 day evaluation (121-180 DPD). The agency with the best
          cure rate for each of these evaluations will earn a $12,000, $12,000 and $6,000 "top
          agency bonus," respectively.
       • NCO cure rates will be measured to two decimal points, and in the event of a tie will
          revert to the agency with the highest Cash Cure Percentage.
       • NCO must achieve a minimum of a Tier I performance level to be eligible for the "top
          agency bonus."
       • NCO must not fall below the targeted Cash Cure Percentage to be eligible for the "top
          agency bonus."
       • If the top agency falls below the Cash Cure Percentage goal, the next best agency will
          inherit the "top agency bonus" provided they have not fallen below their Cash Cure
          Percentage target and have achieved at least Tier I perfomrnnce.
    Volume Increase Opportunity
    Monthly, 31 + DPD volume may be reallocated as follows:
       • NCO will be ranked based on 31 + day evaluations within a given month, and may be
          given an increase of volume placed at 31 + DPD for the following month based on
          that rank. Conversely, poorer performing agencies may realize a decrease in volume
          for the following month based on their rank.
       • NCO may not fall below Cash Cure Percentage targets listed above to qualify for any
          volume increases.
       • NCO will be notified of monthly results and how they will impact the FTE counts
          outlined above.




    14101092.7



                                                  USB 0106
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 106 of 120                      PageID #: 424




     Post Default Collections fin eluding probate recoveries):
     NCO to utilize Default Collectors for all of post default collections prior to litigation.
     a.     Payments on First Placements
             NCO shall receive a fee equal to twenty percent (20%) of all amounts collected directly
             from the Borrower(s) on each account.
     b.    Payments on Second Placements
             NCO shall receive a fee equal to twenty-nine percent (29%) of all amounts collected
             directly from the Borrower( s) on each account.
     c.    Payments on Third Placements
             NCO shall receive a fee equal to thirty-three (33%) of all amounts collected directly
             from the Borrower(s) on each account.
     d.    Accounts in Litigation
             Amounts collected on accounts referred by NCO to an attorney for formal legal
             proceedings will be deposited into the account, and NCO will be entitled to a fee on any
             such amount equal to thirty percent (30%) of all amounts collected by the attorney from
             the borrower.
     e.    Warehouse Placements.
             NCO shall receive a fee equal to forty percent (40%) of all amounts collected direclty
             from Borrowers on each account.




     14101092.7



                                                USB 0107
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 107 of 120   PageID #: 425




                                      USB 0108
     Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 108 of 120                               PageID #: 426
.--------······-·· ···-·




                                    FOURTHAMENDMENTTO
                    DEFAULT PREVENTION AND COLLECTION SERVICES AGREEMENT

                    This Fourth Amendment to Default Prevention and Collection Services Agreement (this
            "Amendment") is entered into as of July l, 2014, by and between U.S. Bank National
            Association, as successor Special Servicer, a national banking association with a principal place
            of business at 60 Livingston Avenue, Mailcode: EP-MN-WS3D, St. Paul MN 55107 (together
            with its successors and assigns, the "Successor Special Servicer") and NCO Financial Systems,
            Inc., a corporation organized under the laws of the Commonwealth of Pennsylvania having a
            place of business at 507 Prudential Road, Horsham, PA 19044 (together with its successors and
            assigns, 'NCO"), and amends that certain Default Prevention and Collection Services Agreement
            entered into _by and between First Marblehead Education Resources, Inc. ("FMER"), the initial
            Special Servicer, and NCO and dated as of March 1, 2009 (the '.'Originai°Agreement"), as
            amended by that certain First Amendment to Default Prevention and Collection Services
            Agreement entered into by and between FMER and NCO and dated as of May l, 2009 (the "First
            Amendment") and by that certain Second Amendment to Default Prevention and Collection
            Services Agreement entered into by and between FMER and NCO and dated as of June 15, 2012
            (the "Second Amendment" and, together with the Original Agreement and the First Amendment,
            the "NCO Agreement": and the NCO Agreement, as supplemented and amended by this
            Amendment and as same may be further amended from time to time pursuant to Section 11.10,
            the "Agreement").


                    WHEREAS, pursuant to that certain (i) Special Servicing Agreement dated as of
            March 1, 2009 (the "March SSA") by and among FMER as special servicer, U.S. Bank
            National Association as back-up special servicer (in such capacity the "Back-Up Special
            Servicer") and each of the Trusts listed on Schedule A to the March SSA and (ii) Special
            Servicing Agreement dated as of May l, 2009 (together with the March SSA, the "Special
            Servicing Agreements") by and among FMER as special servicer, U.S. Bank as back-up
            special servicer, Ambac Assurance Corporation ("Ambac") and each of the Trusts listed on
            Schedule A to the May SSA, the Trusts appointed FMER as the initial Special Servicer and
            U.S. Bank as the Back-Up Special Servicer for the purposes of providing default prevention,
            collection and other special services duties to the Trusts identified in the Special Servicing
            Agreements (collectively, the "Trusts" and individually, a "Trust") in accordance with the
            terms of the Special Servicing Agreements.


                     WHEREAS, pursuant to the Special Servicing Agreements, FMER as initial Special
            Servicer arranged for the outsourcing to NCO of certain default prevention and collection
            activities of the Special Servicer under the Special Servicing Agreements in the event that U.S.
            Bank became the successor Special Servicer under the Special Servicing Agreements;

                   WHEREAS, as of June 21, 2012,.the Successor Special Servicer assumed the duties of
            the Special Servicer under the Special Servicing Agreements and FMER notified NCO of such
            assumption;

                   WHEREAS, pursuant to the NCO Agreement, upon being notified of the assumption by
            U.S. Bank as Back-up Special Servicer of the duties of the Special Servicer under the Special




                                                         USB 0109
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 109 of 120                                   PageID #: 427




     Servicing Agreements, NCO shall begin performance of the Services specified in the NCO
     Agreement;

                   WHEREAS, June 21, 2012, is the "Effective Date" for purposes of the Agreement;

            WHEREAS, the Successor Special Servicer and NCO wish to amend the Agreement to
     update, expand and confirm the services, including, without limitation, collection and
     enforcement services, to be provided by NCO thereunder.

             WHEREAS, pursuant to that certain Special SubServicing Agreement dated __ ,2012,
     between the ~uccessor Special Servicer and Turnstile Capital Management, L.L.C. a wholly
     owned subsidiary of Goal Structured Solutions, Inc. as the Special SubServicer (the "Special
     SubServicing Agreement") the Successor Special Servicer has appointed Turnstile as its sub-
     servicer (in such capacity, the "Special SubServicer") for purposes of performing the Special
     Services required to be performed under the Special Servicing Agreements (other than the
     Special Services to be performed by NCO under the Agreement);

            WHEREAS, as part of the Special Services to be performed by it, the Special
     SubServicer will be responsible for global pottfolio strategy and oversight of NCO's
     performance under the Agreement as more fully set forth in the Agreement;

             NOW THEREFORE, in consideration of the premises set forth above, and other good
     and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the
     parties hereto hereby agree as follows:

            L       Defined Terms. All capitalized terms in this Amendment shall have the same
     meaning given to them in the Agreement, unless otherwise expressly stated herein.

             2.      Amendments of the Agreement. The Agreement is hereby amended in the
     following respects:

                   2.1   The Exhibits to the Agreement are amended as follows;

                   (a) Exhibit G to the Agreement is deleted and replaced in its entirety with the form of
                       Exhibit G attached to this Amendment, identified as version 7/1/14.

                   (b) Exhibit H to the Agreement is deleted and replaced in its entirety with the form of
                       Exhibit H attached to this Amendment, identified as version 7/1/14.


             1      Effect of Amendment. This Amendment shall be effective as of the date first set
     forth above. Except as expressly amended by this Amendment, all terms and provisions
     contained in the Agreen;ient shall continue in full force and effect, without modification. All
     references in ihe Agreement to the Agreement shall be deemed to mean the Agreement as
     modified hereby. This Amendment shall not constitute a novation of the Agreement, but shall
     constitute an amendment thereof The patties hereto agree to be bound by the terms and
     conditions of the Agreement, as amended by this Amendment, as though such terms and

      14101092.7                                           2




                                                         USB 0110
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 110 of 120                           PageID #: 428




     conditions were set forth therein. This Amendment may not be amended or otherwise modified
     except as provided in the Agreement. The failure or unenforceability of any provision hereof
     shall not affect the other provisions of this Amendment or the Agreement


              .4.    Multiple Counternarts. This Amendment may be executed in multiple
     counterparts, each of which shall be deemed an original for all purposes and all of which shall be
     deemed, collectively, one agreement, but in making proof hereof it shall not be necessary to
     exhibit more than one such counterpart. Delivery of an executed counterpart of this Amendment
     by facsimile or pdf electronic transmission shall be deemed as effective as delivery of an
     originally executed counterpart.

             S    GOVERNING LAW, THIS AMENDMENT SHALL BE GOVERNED BY,
      AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
      OHIO, WITHOUf GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION
      OR RULE THAT WOULD CAUSE THE APPLICATION OF LAWS OF ANY JURISDICTION
      OTHER THAN TO THOSE OF THE STATE OF omo. EACH PARTY WAIVES ITS RIGHT
      TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF
      ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR
      OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF ANY SUCH RIGHTS OR
      OBLIGATIONS.
                           [Remainder of page intentionally left blank]




                                                 USB0111
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 111 of 120                             PageID #: 429




             IN WITNESS WHEREOF, the parties hereto have caused this Pourth Amendment to the Default
      Prevention and Collection Services Agreement to be executed as of the date first written above.



                                            U.S. BANK NATIONAL ASSOCIATION, as Successor
                                            Special Servicer under the Special Servi · g Agreements



                                            Name:              Brian C Tri
                                                              Vice President
                                            Title:




                                            Name: Joseph P. Barr

                                            Title: Vice President


                                          Acknowledged and Agreed:

                                          TURNSTILE CAPITAL MANAGEMENT, LLC

                                          By:   ~~~~-""-;=---~~~~~~~~~
                                          Name: Kenneth L. Ruggiero

                                          Title:     President and CEO




      14101092.6



                                                   USB 0112
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 112 of 120                            PageID #: 430




                                            EXHIBIT G
                                        OPERATING GUIDELINES
                               NCSLT Operating Guidelines, version 7/1114
      Def111itions;
      Base Period: Tue historical cohort(s) used to determine baseline performance.
      Cash Cure Rate: The percentage obtained from the fraction having total Cash Cures as the
      numerator and total Cures as the denominator.                         ·
      Cash Cure: Any Cul:e which has occurred through a payment received from the borrower.
      Cure: An account has been cured if (i) an ASL that is at least thirty (30) days past due but less
      than one hundred and eighty (180) days past due becomes less than thirty (30) days past due and
      (ii) an ASL that is at least one hundred and eighty (180) days past due with respect to whom the
      appropriate Servicer has not yet submitted a Claims Package becomes less than thirty (30) days
      past due.
      Early Pre- Default: Loans that are 31-60 days past due
      Goal: Turnstile Capital Management, LLC, a wholly owned subsidiary of Goal Structured
      Solutions, Inc.
      Initial Period: The period oftime which begins on the Transition Date and ends 90 days later.
      Indexed Cure Rate: The percentage obtained from the fraction having Cures during the Base
      Period as the numerator and Total Delinquent Accounts during the Base Period as the
      denominator.
      Indexed Cash Cure Rate: The percentage obtained from the fraction having Cash Cures during
      the Base Period as the numerator and Total Delinquent Accounts during the Base Period as the
      denominator.
      Indexed Liquidation Rate: The percentage obtained from the fraction having gross recoveries
      during the Base Period as the numerator and total placements during the Base Period as the
      denominator.
      Liquidation Rate: The percentage obtained from the fraction having gross recoveries for the Base
      period as the numerator and total placements for the Base Period as the denominator.
      Litigation Accounts: Loans that have been identified for litigation according to the Litigation
      Criteria




      14101092.6




                                                 USB 0113
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 113 of 120                                                                                                          PageID #: 431




      Litigation Criteria;



         \cw"r l   O.v&Jtll~
       upp~rQu;irtUeL~1ilS(Ore
                               Legal 500re
                                     <So!Ok
                                                       CtiOO l /f(cove
                                                5etondny
                                                ~wnllaiy
                                                Se~no:l~iy
                                                                   $ei:oni;(1iy
                                                                   sewndarv
                                                                   swindery
                                                                                      nrtrary
                                                                                      T<irtl\ltV
                                                                                       '-'r'
                                                                                                 seooru;t..
                                                                        Scotr:-600 Rerove <>:@ Ro!!C'l)vt S<ore;.600
                                                                                                            Tull~I)'
                                                                                                            Toertlaiv
                                                                                                       Tutlaf'/
                                                                                                                        ·-·
                                                                                                                          O.u~d

                                                                                                                          "~'
                                                                                                                          t<111al
                                                                                                                                    Tertl
                                                                                                                               <..6Q(} R«o    S«ire;.600

                                                                                                                                             ""''
                                                                                                                                             Quad

                                                                                                                                             '"''
                                                                                                                                                           /f~(OVt   <>:tiQO RUQV
                                                                                                                                                             Wareti(lvse
                                                                                                                                                                l,eg1l
                                                                                                                                                                ll!c:al
                                                                                                                                                                                      s'ore>roo
                                                                                                                                                                               Wareltoun
                                                                                                                                                                                     leg~!

                                                                                                                                                                                     le&~l
                                                                                       '-'r'
                                                                                                         " ,,
       upp:~r Qoutl!" li!llal S«1re :::- $40k     \,eg~l           se~Pli'arv                                             Leg~!                                 1.l!g•~
                Cene •nd De1!1I                   ~ggll                  ugal          ~·d
                                                                                                       T~rtlar(
                                                                                                                          le at              ''"'
                                                                                                                                             ll al              Legal
                                                                                                                                                                                    .u1a1
                                                                                                                                                                                    Lage\




      Market Share: The percentage obtained from the fraction with outstanding principal and interest
      at a given agency in a given segment as the munerator and total principal and interest within that
      segment as the denominator.
      NCO Agreement: The Default Services and Collection Services Agreement dated March 1, 2009
      and amended on June 15, 2012 and September 7, 2012 between NCO Financial Systems (NCO),
      First Marblehead Education Resources and U.S. Bank.
      Performanoe Progression Plan (PPP) - A document that is created by NCO and agreed to by an
      OCA which identifies areas of sub-par performance by an OCA, steps which will be taken to
      improve performance and address NCO's concerns, and defines how and when performance
      improvements will be measured.
      Pre-default: Any account which is less than 180 days delinquent.
      Primary Pre-Default: Loans that are 61-120 days past due.
      Primary Post-Default: Loans that have been placed at 1 OCA including the current OCA.
      OCA: A third party collection agency retained by NCO to perform any of the Services (other
      than Collection Agency Management Services), and NCO.
      Secondary Pre-Default: Loans that are 121-180 days past due.
      Secondary Post-Default: Loans that have been placed at 2 OCAs including the current OCA
      Scorecard Requirements: An internal scorecard developed by NCO which measures call quality
      based upon length and disposition of calls, FDCPA compliance, and other factors.
      Settlement Loans: Loans that are being fully retired at less than face value per a pre-determined
      agreement with the borrower.
      Settlement Percentage: The percentage obtained from the fraction with gross dollars collected on
      Settlement Loans as the numerator and the total principal and interest on same Settlement Loans
      as the denominator.
      Segment: A functional area. Pre-default consists of Early, Primary, and Secondary. Post-default
      consists of Primary, Secondary, Tertiary, Warehouse, Litigation and others to be created.
      Services: The defined services in the NCO Agreement.


      141-01092.6
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 114 of 120                              PageID #: 432




       Six Month Batch Rollup: The sum of the last six monthly vintages which have moved into a post-
       default status.
      Special Subservicing Agreement: The agreement dated September 7, 2012 between U.S. Bank
      National Association (U.S. Bank) and Goal.
       Tertiary: Loans that have been worked by a total of 3 OCAs including the current OCA
      Total Delinquent Accounts: The total principal and interest of all accounts which have been
      placed at an OCA for pre-default collection activity.
      Transition Date: October 15th 2012 or such other date on which NCO assumes all operational
      duties previously performed by First Marblehead Education Resources.
      Warehouse: Loans that have been through Primary Post-Default, Secondary Post-Default and
      Tertiary Post-Default and do not meet the Litigation Criteria
      Section] : Market share limitations:


                   a Pre-default: each OCA will have no more than 70% Market Share in a given
                      Segment. Once total staffing levels for pre-default services are <8 FTE in any
                      Segment, the market share limitation shall no longer apply.
                   b. Post-default: each OCA will have no more than 70% Market Share in a given
                      Segment. Market share limitations will not apply to loans in the Warehouse Segment
                      or loans in a litigation status.
                   c. Segment Generally: As an account moves to different post-default Segments, the
                      OCA responsible for collecting on the account must change. For example, an account
                      placed at an OCA responsible for primary collections could not be placed at the same
                      OCA for secondary collections. This limitation shall not apply to loans which move
                      into the Warehouse Segment or into a litigation status.

      Section 2: OCA Performance Measurement:


                   a.   Pre-default: Each OCA's performance in each Segment will be measured against
                        both the Indexed Cure Rate and Indexed Cash Cure Rate. Should any OCA's cure
                        rate be Jess than 80% of the Indexed Cure Rate or Indexed Cash Cure Rate for 3
                        consecutive months, the OCA will be placed on a Perform~ce Progression Plan. If
                        the cure rate does not return to at least 80% of the Indexed Cure Rate within the
                        timeframe established in the Performance Progression Plan, the OCA will be eligible
                        for a market share reduction as described in Section 3 d.
                   b.   Post-default: Each OCA' s performance in each Segment will be measured against
                        the Indexed Liquidation Rate. Should any OCA's Liquidation Rate be less than 80%
                        of the Indexed Liquidation Rate for 3 consecutive months, the OCA will be place on
                        a Performance Progression Plan. If the Liquidation Rate does not return to at least
                        80')/o of the fodexed Liquidation Rate within the timeframe established in the


      14101092.6



                                                      USS 0115
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 115 of 120                               PageID #: 433




                         Perfonnance Progression Plan, the OCA will be eligible for a market share reduction
                         as described in Section 3d.
                    c.   New OCAs: As new OCAs are introduced into a segment there will be insufficient
                         perfonnance data to calculate the metrics used to measure OCA performance. For
                         this reason, OCAs with less than 3 months of pre-default perfonnance history or 6
                         months of post-default perfonnance history will be excluded from the Indexed Cure
                         Rate. Performance of new OCAs will be included in the Quarterly Business Review.

       Section 3: Market share allocation and adjustments:
                    a. Initial Period
                        · i. All market share allocations, adjustments, and measurements defined herein
                                will not apply to the Initial Period
                         ii. During the Initial Period, Market Share allocated to NCO will not exceed the
                                following limitations:
                                      • Pre-Default- 35%
                                      •Post-Default Primary Placement-25% of the current month
                                        placements and 12.5% in aggregate
                                      • Post-Default Secondary Placement-40% of the current month
                                        placements and 30% in aggregate
                                      •Post-Default Tertiary Placements -50% of the current month
                                        placements and 40% in aggregate
                                      • Aggregate Post-Default Market Share - 45%

                  b. Minimum Performance Standards - Pre-Default: In order to be eligible for Market
                      Share increases, an OCA working pre-default accounts must maintain the following
                      requirements:
                               • Cash Cure Rate - Early must be at least 72%
                               • Cash Cure Rate - Primary must be at least 70%
                               • Cash Cure Rate - Secondary must be at least 60%
                               • Call quality - Calls must both be made in a timely manner lllld satisfy the
                                  Scorecard Requirements.
                  Failure to meet all minimum thresholds for 3 consecutive months would make the OCA
                  eligible for a market share reduction. Additionally each OCA must perfonn to the
                  standards established in their contract. Evaluation of OCAs will incorporate operational
                . feedback from NCO including the timeliness and accuracy of reporting, placement and
                  recall of accounts, and litigation monitoring.
                    c. Minimum Perfonnance Standards - Post Defaults: In order to be eligible for market
                       share increases,. an OCA working post-default accounts must maintain the following
                       requirements:




       14101092.6




                                                      USB 0116
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 116 of 120                                                                                       PageID #: 434




                                                                                                         ,,,,.   a.u~d


                    Statoat~>6Months
        Post-111~amel\l Dlllkult (NC, sC, lX,. PA, FL}
                                                                          "'"
                                                                          w•
                                                                                         A
                                                                                             ...
                                                                                             roogl)"fe


                                                                                                         ""
                                                                                                                     Ag    rt <1!e
                                                                                                                          '5%
                                                                                                                                     floor

                                                                                                                                     ""'
             StillD~t.a<.~~t~\l~.s.n<i M~N?'L
                                                                N/A
                                                               _!ill>._
                                                                           N/A
                                                                          .!ill:: ....
                                                                                             N/A
                                                                                             t!l~ ..
                                                                                                         N/A
                                                                                                         t!lA:. ..
                                                                                                                          N/A
                                                                                                                           N/A
                                                                                                                          -NiA _.
                                                                                                                                     ""
                                                                                                                                     ~.      ..
                                                                                                                                                  Noni!
                                                                                                                                                  NOiie
                                                                                                                                                  ·N~ne
                                                                                                                                                          '"
                                                                                                                                                          .~~·-· .
                                                                                                                                                                     Noni!
                                                                                                                                                                     N_llMI



                                                                                                                          "'' '"""
             !t<Stil~Qal.i<-6 Mont'1~, MS/WI                    II/A.      N/A               N/A         N/A                                              Wt'        No11e
                                                                                                         "1A
               Stl:tDate<-~ Moolhs, MS/WI                NA     N/A        N/A               N/A                                                  None
                                                                                                                                                          ''"        None




                     Failure to meet all minimum thresholds for 3 consecutive months would make the OCA
                     eligible for a market share reduction. Additionally each OCA must perform to the
                     standards established in their contract. Evaluation of OCAs will incorporate operational
                     feedback from NCO including the timeliness and accuracy ofreporting, placement and
                     recall of accounts, and litigation monitoring.

                     d. Market share adjustments:
                           i. Up to 10% of market share in any segment can be allocated at NCO' s
                              discretion to new OCAs and for testing purposes at any time.
                          ii. Any OCA which fails to meet the minimum performance standards defined
                              herein will be eligible for a reduction in Market Share of up to 15%;
                        iii.   Any OCA which exceeds the performance standards defined herein shall be
                              eligible for an increase in Market Share of up to 15%.
                         iv.  Upon the creation of a new Segment, the initial allocation to any OCA will
                              not be subject to the limitations in established in Section d ii and iii, provided
                              that the total market share allocated to any OCA does not exceed [70%]. No
                              new Segment shall be created without the consent of all parties to this
                              agreement.
                          v.  Market share adjustments will generally occur in conjunction with a QBR,
                              however NCO has the right to make market share adjustments at any time if
                              circumstances warrant.
             Section 4 • Qnarterly Business Review:
             Goal will be responsible for scheduling the Quarterly Business Review (QBR) as provided
             for in the Special Subservicing Agreement, Each QBR will discuss the followjng items:

                             •      NCO adherence to the Operating Guidelines
                             •      Staffmg levels by segment and corresponding ACRs
                             •      SSA reimbursement limits, projections, and staffing changes
                             •      Prior quarter OCA performance and operational changes
                                        o Hire I fire of OCAs
                                        o Market Share adjustments
                                        o Inventory changes
                             •      Portfolio reporting - actual vs. forecast
                                        o Delinquency rate
                                        o Forbearance rate


       14101092.6



                                                              USB 0117
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 117 of 120                               PageID #: 435




                               o Default rate
                         • Quality and Compliance Report
                         • Pending legislation (both debtors and others)
                         • Review of NCO pre and post-default performance (as performing in the OCA
                           capacity)
                         • Strategy review
                         • Such o\her matters designated by Goal or NCO

            Section 5 - OCA Managemen!:
                    a.   NCO will perfonn a QBR with any OCA who receives >$125k in quarterly
                         compensation and provide the associated documentation to Goal. For agencies
                         receiving more than $250k in quarterly revenue, NCO will conduct a site visit at
                         least once per year in conjunction with a regularly scheduled OCA Audit.
                    b.   Goal will be responsible for monitoring and auditing the perfonnance of NCO in its
                         capacity as an OCA in conjunction with the QBR and as specified in the Special
                         Subservicing Agreement.

            Section 6 - OCA Eligibility and Network Design:
            NCO will be responsible for the selection of new OCAs for potential inclusion into the
            NCSLT network design. NCO will perform all necessary due diligence, including a site
            visit.
            Any new OCA must meet the following criteria prior to being added to the OCA network:
                   • Performed work in either student loan or consumer bank card asset classes within
                        last year
                   • Actively licensed in all states,where they will be performing collections activities.
                   • Have a recent SAS 70, Type 11 or equivalent that can be provided; PCI
                        Certification
                   • Is in good financial standing and is able to provide two years of audited financials
                   • Pass a basic background check of their company and principals
                   • FDCP A training program, as well as a dedicated Quality Assurance team that
                        monitors
            Any addition of an OCA is subject to the notice and consent requirements established in
            Section 2. 12 of the NCO agreement, it being understood that no consent will be unreasonably
            withheld so long as the above criteria have been met.
            Section 7 - Updates and Revisions to the Operating Guidelines
            Any proposed changes or revisions to the Operating Guide1ines will be discussed during a
            Quarterly Business Review. Changes to the Operating Guidelines will be effective with the
            written consent of NCO, Goal, and U.S. Banlc.



       14101092.6




                                                      USB 0118
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 118 of 120                         PageID #: 436




                                      EXIIlBITH
              TO DEFAULT PREVENTION AND COLLECTION SERVICES AGREEMENT
                                 FEES, VERSION 7/1/14

       Default Prevention:
       For loans that roll at 31 + days from setvicer to NCO Default Prevention Collectors and to be
       managed up until 180 days past due or lender mandated charge off date, including loans in
       Claims Review:
       Pricing
       $5,000.00 per month for each pre-approved NCO FTE. An "FTE" is the equivalent of 147
       production hours in a month.
       Initial Staffing Ratios
           • The munber of FTEs dedicated by NCO for this engagement shall be as mutually agreed.
           • Any increase or decrease to staffing levels will be communicated in writing at least
                fifteen days (15) prior to the month in which the change shall be effective.
       Performance Incentive
       NCO will be further compensated based on reaching and/or exceeding agreed upon "Cure Rate"
       goals outlined below. The incentive compensation will be a % of the base rate billed in the same
       month for each stage.
       Below numbers are a weighted average for a given month:

                                   Early Tier Bonus
        Bonus based on# of reps        Ql Q2 Q3 Q4
        Early tier 1                   59%     56%    56%   53%   $150 per seat
        Eaily tier 2                   61%     58%    58%   55%   $350 per seat
        Early tier 3                   64%     61%    61%   58%   $650 per seat

                                  Primary Tier Bonus
        Bonus based on #of reps        Ql      Q2      Q3   Q4
        Primary tier 1                 59%     56%    56%   54%   $150 per seat
        Primary tier 2                 61o/a   58%    58%   56%   $350 per seat
        Primary tier 3                 63%     61%    61%   59%   $650 per seat

                              Secondary Tier Bonus
        Bonus based on# of reps     Ql Q2 Q3 Q4
        Secondary tier 1            27% 24% 24% 21%               $150 per seat
        Secondary tier 2            29% 26% 26% 23%               $350 per seat
        Secondary tier 3            32% 29% 29% 26%               $650 per seat

                                Top Agency Bonus
        New top agency bonus structure
        Early                         15% bonus ($750 per head)
        Primary                      15% bonus ($750 per head)
        Secondary                    15% bonus ($750 per head)


       14HJI092.6




                                                     USB 0119
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 119 of 120                           PageID #: 437




           Cash Cure Percentages
           NCO is expected to maintain the below percentage of cures attributable to cash resolution (as
           opposed to MGRS, Forbearance, and the Reduced Payment Program). Falling below this
           ratio will cause NCO to be ineligible for the ''top agency bonus" for the period as well as
           ineligible for volume increases, both described more fully below.           ·
                        Early                       Primary                        Secondary
               30 Day Evaluation (31-60     60 Day Evaluation (61-120         60 Day Replacement
                        DPD)                         DPD)                   Evaluation (121-180 DPD)
                        72%                             70%                           . 60%

           •NCO will compete for a "top agency bonus" each month. A weighted average will be
            compared on the initial 30 day evaluation (31-60 DPD), the 60 day evaluation (61-120
            DPD) and the Replacement 60 day evaluation (121-180 DPD). The agency with the best
            cure rate for each of these evaluations will earn a $12,000, $12,000 and $6,000 "top
            agency bonus," respectively.
         • NCO cure rates will be measured to two decimal points, and in the event of a tie will
            revert to the agency with the highest Cash Cure Percentage. ·
         • NCO must achieve a minimum of a Tier 1 performance level to be eligible for the "top
            agency bonus."
         • NCO must not fall below the targeted Cash Cure Percentage to be eligible for the "top
            agency bonus."
         • If the top agency falls below the Cash Cure Percentage goal, the next best agency will
            inherit the "top agency bonus" provided they have not fallen below their Cash Cure
            Percentage target and have achieved at least Tier 1 performance.
      Volume Increase Opportunity
      Monthly, 31+ DPD volume may be reallocated as follows:
         • NCO will be ranked based on 31 + day evaluations within a given month, and may be
            given an increase of volume placed at 31 + DPD for the following month based on
            that rank. Conversely, poorer performing agencies may realize ·a decrease in volume
            for the following month based on their rank.
         • NCO may not fall below Cash Cure Percentage targets listed above to qualify for any
            volume increases.                                                ·
         • NCO will be notified of monthly results and how they will impact the FTE counts
            outlined above.




      14101092.6



                                                 USB 0120
Case 1:16-cv-00229-JDL Document 40-2 Filed 09/01/16 Page 120 of 120                        PageID #: 438




      Post Default Collections (including probate recoveries):
      NCO to utilize Default Colleetors for all of post default collections prior to litigation.
      a.    Payments on First Placements
             NCO shall receive a fee equal to twenty percent (20%) of all amounts collected directly
             from the Borrower(s) on each account.
      b.    Payments on Second Placements
             NCO shall receive a fee equal to twenty-nine percent (29%) of all amounts collected
             directly from the Borrower(s) on each account.
      c.    Payments on Third Placements
             NCO shall receive a fee equal to thirty-three (33%) of all amounts collected directly
             from the Borrower(s) on each account.
      d.    Accounts in Litigation
             Amounts collected on accounts referred by NCO to an attorney for formal legal
             proceedings will be deposited into the account, and NCO will be entitled to a fee on any
             such amount equal to thirty percent (32%) of all amounts collected by the attorney from
             the borrower.
      e.    Warehouse Placements.
             NCO shall receive a fee equal to forty percent (40%) of all amounts collected direclty
             from Borrowers on each account.




     1410(092.6




                                               USB 0121
